EXHIBIT 10.9

LOAN AGREEMENT

Dated as of December 21, 2011

Between

TNP SRT SUMMIT POINT, LLC,

as Borrower

and

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,

as Lender



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

           Page  

ARTICLE 1 - DEFINITIONS; PRINCIPLES OF CONSTRUCTION

     1   

Section 1.1

  

Definitions

     1   

Section 1.2

  

Principles of Construction

     26   

ARTICLE 2 - GENERAL TERMS

     27   

Section 2.1

  

Loan Commitment; Disbursement to Borrower

     27   

    2.1.1

  

Agreement to Lend and Borrow

     27   

    2.1.2

  

Single Disbursement to Borrower

     27   

    2.1.3

  

The Note, Mortgage and Loan Documents

     27   

    2.1.4

  

Use of Proceeds

     27   

Section 2.2

  

Interest Rate

     27   

    2.2.1

  

Interest Rate

     27   

    2.2.2

  

Interest Calculation

     27   

    2.2.3

  

Default Rate

     27   

    2.2.4

  

Usury Savings

     27   

Section 2.3

  

Loan Payment

     28   

    2.3.1

  

Monthly Debt Service Payments

     28   

    2.3.2

  

Payments Generally

     28   

    2.3.3

  

Payment on Maturity Date

     28   

    2.3.4

  

Late Payment Charge

     28   

    2.3.5

  

Method and Place of Payment

     28   

Section 2.4

  

Prepayments

     29   

    2.4.1

  

Voluntary Prepayments

     29   

    2.4.2

  

Mandatory Prepayments

     29   

    2.4.3

  

Prepayments After Default

     29   

    2.4.4

  

Intentionally Deleted

     29   

Section 2.5

  

Intentionally Deleted

     29   

    2.5.1

  

Intentionally Deleted

     29   

    2.5.2

  

Intentionally Deleted

     29   

    2.5.3

  

Intentionally Deleted

     30   

Section 2.6

  

Release of Property

     30   

    2.6.1

  

Release of Property

     30   

Section 2.7

  

Lockbox Account/Cash Management

     30   

    2.7.1

  

Lockbox Account

     30   

    2.7.2

  

Cash Management Account

     31   

    2.7.3

  

Payments Received under the Cash Management Agreement

     32   

ARTICLE 3 - CONDITIONS PRECEDENT

     32   

Section 3.1

  

Conditions Precedent to Closing

     32   

 

-i-



--------------------------------------------------------------------------------

ARTICLE 4 - REPRESENTATIONS AND WARRANTIES

     32   

Section 4.1

  

Borrower Representations

     32   

    4.1.1

  

Organization

     32   

    4.1.2

  

Proceedings

     33   

    4.1.3

  

No Conflicts

     33   

    4.1.4

  

Litigation

     33   

    4.1.5

  

Agreements

     33   

    4.1.6

  

Title

     34   

    4.1.7

  

Solvency

     34   

    4.1.8

  

Full and Accurate Disclosure

     34   

    4.1.9

  

No Plan Assets

     35   

    4.1.10

  

Compliance

     35   

    4.1.11

  

Financial Information

     35   

    4.1.12

  

Condemnation

     35   

    4.1.13

  

Federal Reserve Regulations

     35   

    4.1.14

  

Utilities and Public Access

     36   

    4.1.15

  

Not a Foreign Person

     36   

    4.1.16

  

Separate Lots

     36   

    4.1.17

  

Assessments

     36   

    4.1.18

  

Enforceability

     36   

    4.1.19

  

No Prior Assignment

     36   

    4.1.20

  

Insurance

     36   

    4.1.21

  

Use of Property

     36   

    4.1.22

  

Certificate of Occupancy; Licenses

     36   

    4.1.23

  

Flood Zone

     37   

    4.1.24

  

Physical Condition

     37   

    4.1.25

  

Boundaries

     37   

    4.1.26

  

Leases

     37   

    4.1.27

  

Survey

     38   

    4.1.28

  

Inventory

     38   

    4.1.29

  

Filing and Recording Taxes

     38   

    4.1.30

  

Special Purpose Entity/Separateness

     38   

    4.1.31

  

Management Agreement

     38   

    4.1.32

  

Illegal Activity

     38   

    4.1.33

  

No Change in Facts or Circumstances; Disclosure

     38   

    4.1.34

  

Investment Company Act

     39   

    4.1.35

  

Embargoed Person

     39   

    4.1.36

  

Principal Place of Business; State of Organization

     39   

    4.1.37

  

Environmental Representations and Warranties

     39   

    4.1.38

  

Cash Management Account

     40   

Section 4.2

  

Survival of Representations

     41   

ARTICLE 5 - BORROWER COVENANTS

     42   

Section 5.1

  

Affirmative Covenants

     42   

    5.1.1

  

Existence; Compliance with Legal Requirements

     42   

    5.1.2

  

Taxes and Other Charges

     43   

 

-ii-



--------------------------------------------------------------------------------

    5.1.3

  

Litigation

     43   

    5.1.4

  

Access to Property

     43   

    5.1.5

  

Notice of Default

     44   

    5.1.6

  

Cooperate in Legal Proceedings

     44   

    5.1.7

  

Perform Loan Documents

     44   

    5.1.8

  

Award and Insurance Benefits

     44   

    5.1.9

  

Further Assurances

     44   

    5.1.10

  

Principal Place of Business, State of Organization

     44   

    5.1.11

  

Financial Reporting

     45   

    5.1.12

  

Business and Operations

     47   

    5.1.13

  

Title to the Property

     47   

    5.1.14

  

Costs of Enforcement

     47   

    5.1.15

  

Estoppel Statement

     47   

    5.1.16

  

Loan Proceeds

     48   

    5.1.17

  

Performance by Borrower

     48   

    5.1.18

  

Confirmation of Representations

     48   

    5.1.19

  

Environmental Covenants

     48   

    5.1.20

  

Leasing Matters

     50   

    5.1.21

  

Alterations

     51   

    5.1.22

  

Operation of Property

     52   

    5.1.23

  

Embargoed Person

     52   

Section 5.2

  

Negative Covenants

     55   

    5.2.1

  

Operation of Property

     55   

    5.2.2

  

Liens

     55   

    5.2.3

  

Dissolution

     55   

    5.2.4

  

Change In Business

     56   

    5.2.5

  

Debt Cancellation

     56   

    5.2.6

  

Zoning

     56   

    5.2.7

  

No Joint Assessment

     56   

    5.2.8

  

Intentionally Omitted

     56   

    5.2.9

  

ERISA

     56   

    5.2.10

  

Transfers

     57   

ARTICLE 6 - INSURANCE; CASUALTY; CONDEMNATION;

     60   

Section 6.1

  

Insurance

     60   

Section 6.2

  

Casualty

     64   

Section 6.3

  

Condemnation

     64   

Section 6.4

  

Restoration

     65   

ARTICLE 7 - RESERVE FUNDS

     68   

Section 7.1

  

Required Repairs

     68   

    7.1.1

  

Deposits

     68   

    7.1.2

  

Release of Required Repair Funds

     69   

Section 7.2

  

Tax and Insurance Escrow Fund

     69   

Section 7.3

  

Replacements and Replacement Reserve

     71   

    7.3.1

  

Replacement Reserve Fund

     71   

    7.3.2

  

Disbursements from Replacement Reserve Account

     71   

 

-iii-



--------------------------------------------------------------------------------

    7.3.3

  

Performance of Replacements

     72   

    7.3.4

  

Failure to Make Replacements

     75   

    7.3.5

  

Balance in the Replacement Reserve Account

     75   

Section 7.4

  

Rollover Reserve

     75   

    7.4.1

  

Deposits to Rollover Reserve Fund

     75   

    7.4.2

  

Withdrawal of Rollover Reserve Funds

     75   

Section 7.5

  

Excess Cash Flow Reserve Fund

     76   

    7.5.1

  

Deposits to Excess Cash Flow Reserve Fund

     76   

    7.5.2

  

Release of Excess Cash Flow Reserve Funds

     76   

Section 7.6

  

Reserve Funds, Generally

     76   

ARTICLE 8 - DEFAULTS

     78   

Section 8.1

  

Event of Default

     78   

Section 8.2

  

Remedies

     80   

Section 8.3

  

Remedies Cumulative; Waivers

     81   

ARTICLE 9 - SPECIAL PROVISIONS

     82   

Section 9.1

  

Securitization

     82   

    9.1.1

  

Sale of Notes and Securitization

     82   

    9.1.2

  

Securitization Costs

     83   

Section 9.2

  

Intentionally Omitted

     83   

Section 9.3

  

Exculpation

     83   

Section 9.4

  

Matters Concerning Manager

     85   

Section 9.5

  

Servicer

     86   

ARTICLE 10 - MISCELLANEOUS

     86   

Section 10.1

  

Survival

     86   

Section 10.2

  

Lender’s Discretion

     86   

Section 10.3

  

Governing Law

     86   

Section 10.4

  

Modification, Waiver in Writing

     88   

Section 10.5

  

Delay Not a Waiver

     88   

Section 10.6

  

Notices

     88   

Section 10.7

  

Trial by Jury

     89   

Section 10.8

  

Headings

     90   

Section 10.9

  

Severability

     90   

Section 10.10

  

Preferences

     90   

Section 10.11

  

Waiver of Notice

     90   

Section 10.12

  

Remedies of Borrower

     90   

Section 10.13

  

Expenses; Indemnity

     90   

Section 10.14

  

Schedules Incorporated

     92   

Section 10.15

  

Offsets, Counterclaims and Defenses

     92   

Section 10.16

  

No Joint Venture or Partnership; No Third Party Beneficiaries

     92   

Section 10.17

  

Publicity

     92   

Section 10.18

  

Waiver of Marshalling of Assets

     93   

Section 10.19

  

Waiver of Counterclaim

     93   

Section 10.20

  

Conflict; Construction of Documents; Reliance

     93   

Section 10.21

  

Brokers and Financial Advisors

     93   

 

-iv-



--------------------------------------------------------------------------------

Section 10.22

  

Prior Agreements

     94   

Section 10.23

  

Joint and Several Liability

     94   

Section 10.24

  

Certain Additional Rights of Lender (VCOC)

     94   

SCHEDULES

 

Schedule I    –    Rent Roll Schedule II    –    Required Repairs - Deadlines
for Completion Schedule III    –    Organizational Chart of Borrower Schedule IV
      Description of Leasehold Parcel

 

-v-



--------------------------------------------------------------------------------

LOAN AGREEMENT

THIS LOAN AGREEMENT, dated as of December 21, 2011 (as amended, restated,
replaced, supplemented or otherwise modified from time to time, this
“Agreement”), between JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, a banking
association chartered under the laws of the United States of America, having an
address at 383 Madison Avenue, New York, New York 10179 (“Lender”) and TNP SRT
SUMMIT POINT, LLC, a Delaware limited liability company, having its principal
place of business at 1900 Main Street, Suite 700, Irvine, California 92614
(“Borrower”).

W I T N E S S E T H:

WHEREAS, Borrower desires to obtain the Loan (as hereinafter defined) from
Lender; and

WHEREAS, Lender is willing to make the Loan to Borrower, subject to and in
accordance with the terms of this Agreement and the other Loan Documents (as
hereinafter defined).

NOW THEREFORE, in consideration of the making of the Loan by Lender and the
covenants, agreements, representations and warranties set forth in this
Agreement, the parties hereto hereby covenant, agree, represent and warrant as
follows:

ARTICLE 1 - DEFINITIONS; PRINCIPLES OF CONSTRUCTION.

Section 1.1 Definitions. For all purposes of this Agreement, except as otherwise
expressly required or unless the context clearly indicates a contrary intent:

“Accrual Period” shall mean the period commencing on and including the first
(1st) day of each calendar month during the term of the Loan and ending on and
including the final calendar date of such calendar month; however, the initial
Accrual Period shall commence on and include the Closing Date and shall end on
and include the final calendar date of the calendar month in which the Closing
Date occurs.

“Affiliate” shall mean, as to any Person, any other Person that, directly or
indirectly, is in Control of, is Controlled by or is under common Control with
such Person or is a director or officer of such Person or of an Affiliate of
such Person.

“Affiliated Manager” shall mean any Manager in which Borrower, Principal, or
Guarantor has, directly or indirectly, any legal, beneficial or economic
interest.

“Agent” shall mean Wells Fargo Bank, National Association, or any successor
Eligible Institution acting as Agent under the Cash Management Agreement.

“Annual Budget” shall mean the operating budget, including all planned Capital
Expenditures, for the Property prepared by Borrower in accordance with
Section 5.1.11.(d) hereof for the applicable Fiscal Year or other period.



--------------------------------------------------------------------------------

“Approved Annual Budget” shall have the meaning set forth in Section 5.1.11(d)
hereof.

“Assignment of Management Agreement” shall mean that certain Assignment of
Management Agreement and Subordination of Management Fees, dated as of the date
hereof, among Lender, Borrower and Manager, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.

“Award” shall mean any compensation paid by any Governmental Authority in
connection with a Condemnation.

“Bankruptcy Action” shall mean with respect to any Person (a) such Person filing
a voluntary petition under the Bankruptcy Code or any other Federal or state
bankruptcy or insolvency law; (b) the filing of an involuntary petition against
such Person under the Bankruptcy Code or any other Federal or state bankruptcy
or insolvency law; (c) such Person filing an answer consenting to or otherwise
acquiescing in or joining in any involuntary petition filed against it, by any
other Person under the Bankruptcy Code or any other Federal or state bankruptcy
or insolvency law; (d) such Person consenting to or acquiescing in or joining in
an application for the appointment of a custodian, receiver, trustee, or
examiner for such Person or any portion of the Property; (e) such Person making
an assignment for the benefit of creditors, or admitting, in writing or in any
legal proceeding, its insolvency or inability to pay its debts as they become
due.

“Bankruptcy Code” shall mean Title 11 of the United States Code, 11 U.S.C. §101,
et seq., as the same may be amended from time to time, and any successor statute
or statutes and all rules and regulations from time to time promulgated
thereunder, and any comparable foreign laws relating to bankruptcy, insolvency
or creditors’ rights or any other Federal or state bankruptcy or insolvency law.

“Borrower” shall have the meaning set forth in the introductory paragraph
hereto, together with its successors and permitted assigns.

“Borrower Remainder Subaccount” shall have the meaning set forth in the Cash
Management Agreement.

“Business Day” shall mean any day other than a Saturday, Sunday or any other day
on which national banks in New York, New York, or the place of business of the
trustee under a Securitization (or, if no Securitization has occurred, Lender),
or any Servicer or the financial institution that maintains any collection
account for or on behalf of any Servicer or any Reserve Funds or the New York
Stock Exchange or the Federal Reserve Bank of New York is not open for business.

“Capital Expenditures” shall mean, for any period, the amount expended for items
capitalized under GAAP (including expenditures for building improvements or
major repairs, leasing commissions and tenant improvements).

“Cash Management Account” shall have the meaning set forth in Section 2.7.2
hereof.

 

2



--------------------------------------------------------------------------------

“Cash Management Agreement” shall mean that certain Cash Management Agreement,
dated as of the date hereof, by and among Borrower, Lender and Agent, as the
same may be amended, restated, replaced, supplemented or otherwise modified from
time to time.

“Cash Sweep Event” shall mean the occurrence of: (a) an Event of Default;
(b) any Bankruptcy Action of Borrower or Manager; or (c) a DSCR Trigger Event.

“Cash Sweep Event Cure” shall mean (a) if the Cash Sweep Event is caused solely
by the occurrence of a DSCR Trigger Event, the achievement of a Debt Service
Coverage Ratio of 1.15 to 1.00 or greater for two (2) consecutive quarters based
upon the trailing three (3) month period immediately preceding the date of
determination, (b) if the Cash Sweep Event is caused solely by an Event of
Default, the acceptance by Lender of a cure of such Event of Default (which cure
Lender is not obligated to accept and may reject or accept in its sole and
absolute discretion), or (c) if the Cash Sweep Event is caused solely by a
Bankruptcy Action of Manager, if Borrower replaces the Manager with a Qualified
Manager under a Replacement Management Agreement within sixty (60) days after
the occurrence of such Bankruptcy Action; provided, however, that, such Cash
Sweep Event Cure set forth in this definition shall be subject to the following
conditions, (i) no Event of Default shall have occurred and be continuing under
this Agreement or any of the other Loan Documents, (ii) a Cash Sweep Event Cure
may occur no more than a total of two (2) times in the aggregate during the term
of the Loan, and (iii) Borrower shall have paid all of Lender’s reasonable
expenses incurred in connection with such Cash Sweep Event Cure including,
reasonable attorney’s fees and expenses. Notwithstanding the foregoing, there
shall be no Cash Sweep Event Cure following a Cash Sweep Event caused by a
Bankruptcy Action of Borrower.

“Cash Sweep Period” shall mean each period commencing on the occurrence of a
Cash Sweep Event and continuing until the earlier of (a) the Payment Date next
occurring following the related Cash Sweep Event Cure, or (b) until payment in
full of all principal and interest on the Loan and all other amounts payable
under the Loan Documents in accordance with the terms and provisions of the Loan
Documents.

“Casualty” shall have the meaning set forth in Section 6.2 hereof.

“Casualty Consultant” shall have the meaning set forth in Section 6.4(b)(iii)
hereof.

“Casualty Retainage” shall have the meaning set forth in Section 6.4(b)(iv)
hereof.

“Cheers” shall have the meaning set forth in Section 7.8.1 hereof.

“Cheers Lease” shall have the meaning set forth in Section 7.8.1 hereof.

“Cheers Premises” shall have the meaning set forth in Section 7.8.1 hereof.

“Closing Date” shall mean the date of the funding of the Loan.

“Code” shall mean the Internal Revenue Code of 1986, as amended, as it may be
further amended from time to time, and any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.

 

3



--------------------------------------------------------------------------------

“Condemnation” shall mean a temporary or permanent taking by any Governmental
Authority as the result or in lieu or in anticipation of the exercise of the
right of condemnation or eminent domain, of all or any part of the Property, or
any interest therein or right accruing thereto, including any right of access
thereto or any change of grade affecting the Property or any part thereof.

“Condemnation Proceeds” shall have the meaning set forth in Section 6.4(b).

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of management, policies or activities of a Person,
whether through ownership of voting securities, by contract or otherwise.
“Controlled” and “Controlling” shall have correlative meanings.

“Debt” shall mean the outstanding principal amount set forth in, and evidenced
by, this Agreement and the Note together with all interest accrued and unpaid
thereon and all other sums (including any Yield Maintenance Premium and any
Yield Maintenance Default Premium) due to Lender in respect of the Loan under
the Note, this Agreement, the Mortgage or any other Loan Document.

“Debt Service” shall mean, with respect to any particular period of time, the
scheduled principal and interest payments due under this Agreement and the Note.

“Debt Service Coverage Ratio” shall mean a ratio for the applicable period in
which:

(a) the numerator is the Net Operating Income (excluding interest on credit
accounts and using annualized operating expenses for any recurring expenses not
paid monthly (e.g., Taxes and Insurance Premiums)) for such period as set forth
in the statements required hereunder, without deduction for (i) actual
management fees incurred in connection with the operation of the Property, or
(ii) amounts paid to the Reserve Funds, less (A) management fees equal to the
greater of (1) assumed management fees of 4% of Gross Income from Operations and
(2) the actual management fees incurred, and (B) annual Replacement Reserve Fund
contributions equal to $0.22 per square foot of gross leasable area at the
Property, and (C) annual Rollover Reserve Fund contributions equal to $0.81 per
square foot of gross leasable area at the Property; and

(b) the denominator is the aggregate amount of Debt Service for such period.

“Default” shall mean the occurrence of any event hereunder or under any other
Loan Document which, but for the giving of notice or passage of time, or both,
would be an Event of Default.

“Default Rate” shall mean, with respect to the Loan, a rate per annum equal to
the lesser of (a) the Maximum Legal Rate or (b) five percent (5%) above the
Interest Rate.

“Division” shall mean an administrative or operating unit of a Person as opposed
to a separate entity wholly or partially owned by such Person.

“Disclosure Documents” shall have the meaning set forth in Section 9.1.1(b)
hereof.

 

4



--------------------------------------------------------------------------------

“DSCR Trigger Event” shall mean, that as of the date of determination, the Debt
Service Coverage Ratio based on the trailing three (3) month period immediately
preceding the date of such determination is less than 1.10 to 1.00.

“Eligible Account” shall mean a separate and identifiable account from all other
funds held by the holding institution that is either (a) an account or accounts
maintained with a federal or state-chartered depository institution or trust
company which complies with the definition of Eligible Institution or (b) a
segregated trust account or accounts maintained with a federal or state
chartered depository institution or trust company acting in its fiduciary
capacity which, in the case of a state chartered depository institution or trust
company, is subject to regulations substantially similar to 12 C.F.R. §9.10(b),
having in either case a combined capital and surplus of at least $50,000,000.00
and subject to supervision or examination by federal and state authority. An
Eligible Account will not be evidenced by a certificate of deposit, passbook or
other instrument.

“Eligible Institution” shall mean (a) JPMorgan Chase Bank, National Association,
(b) a depository institution or trust company insured by the Federal Deposit
Insurance Corporation, the short term unsecured debt obligations or commercial
paper of which are rated at least “A-1+” by S&P, “P-1” by Moody’s and “F-1+” by
Fitch in the case of accounts in which funds are held for thirty (30) days or
less (or, in the case of accounts in which funds are held for more than thirty
(30) days, the long-term unsecured debt obligations of which are rated at least
“AA-” by Fitch and S&P and “Aa3” by Moody’s), or (c) KeyBank, National
Association (“KeyBank”) only so long as the ratings of KeyBank’s short term
unsecured debt obligations and long-term unsecured debt obligations effective on
the date hereof are not reduced.

“Embargoed Person” shall mean any person, entity or government subject to trade
restrictions under U.S. law, including, but not limited to, The USA PATRIOT Act
(including the anti terrorism provisions thereof), the International Emergency
Economic Powers Act, 50 U.S.C. §§ 1701, et seq., The Trading with the Enemy Act,
50 U.S.C. App. 1 et seq., and any Executive Orders or regulations promulgated
thereunder including those related to Specially Designated Nationals and
Specially Designated Global Terrorists, with the result that the investment in
Borrower, Principal or Guarantor, as applicable (whether directly or
indirectly), is prohibited by law or the Loan made by the Lender is in violation
of law.

“Environmental Indemnity” shall mean that certain Environmental Indemnity
Agreement, dated as of the date hereof, executed by Borrower and Guarantor in
connection with the Loan for the benefit of Lender, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.

“Environmental Law” means any present and future federal, state and local laws,
statutes, ordinances, rules, regulations and the like, as well as common law,
relating to protection of human health or the environment, relating to Hazardous
Substances, relating to liability for or costs of Remediation or prevention of
Releases of Hazardous Substances or relating to liability for or costs of other
actual or threatened danger to human health or the environment. Environmental
Law includes, but is not limited to, the following statutes, as amended, any
successor thereto, and any regulations promulgated pursuant thereto, and any
state or local statutes, ordinances, rules, regulations and the like addressing
similar issues: the Comprehensive

 

5



--------------------------------------------------------------------------------

Environmental Response, Compensation and Liability Act; the Emergency Planning
and Community Right-to-Know Act; the Hazardous Substances Transportation Act;
the Resource Conservation and Recovery Act (including but not limited to
Subtitle I relating to underground storage tanks); the Solid Waste Disposal Act;
the Clean Water Act; the Clean Air Act; the Toxic Substances Control Act; the
Safe Drinking Water Act; the Occupational Safety and Health Act; the Federal
Water Pollution Control Act; the Federal Insecticide, Fungicide and Rodenticide
Act; the Endangered Species Act; the National Environmental Policy Act; and the
River and Harbors Appropriation Act. Environmental Law also includes, but is not
limited to, any present and future federal, state and local laws, statutes,
ordinances, rules, regulations and the like, as well as common law: conditioning
transfer of property upon a negative declaration or other approval of a
governmental authority of the environmental condition of the Property; requiring
notification or disclosure of Releases of Hazardous Substances or other
environmental condition of the Property to any governmental authority or other
Person, whether or not in connection with transfer of title to or interest in
property; imposing conditions or requirements in connection with permits or
other authorization for lawful activity; relating to nuisance, trespass or other
causes of action related to the Property; or relating to wrongful death,
personal injury, or property or other damage in connection with any physical
condition or use of the Property.

“Environmental Liens” shall have the meaning set forth in Section 5.1.19 hereof.

“Environmental Report” shall have the meaning set forth in Section 4.1.37
hereof.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and the rulings
issued thereunder.

“Event of Default” shall have the meaning set forth in Section 8.1(a) hereof.

“Excess Cash Flow” shall have the meaning set forth in the Cash Management
Agreement.

“Excess Cash Flow Reserve Account” shall have the meaning set forth in
Section 7.5 hereof.

“Excess Cash Flow Reserve Fund” shall have the meaning set forth in Section 7.5
hereof.

“Extraordinary Expense” shall have the meaning set forth in Section 5.1.11(e)
hereof.

“Fiscal Year” shall mean each twelve (12) month period commencing on January 1
and ending on December 31 during each year of the term of the Loan.

“Fitch” shall mean Fitch, Inc.

“GAAP” shall mean generally accepted accounting principles in the United States
of America as of the date of the applicable financial report.

 

6



--------------------------------------------------------------------------------

“Governmental Authority” shall mean any court, board, agency, commission, office
or other authority of any nature whatsoever for any governmental unit (foreign,
federal, state, county, district, municipal, city or otherwise) whether now or
hereafter in existence.

“Gross Income from Operations” shall mean, during any period, all sustainable
income as reported on the financial statements delivered by Borrower in
accordance with this Agreement, computed in accordance with GAAP, derived from
the ownership and operation of the Property from whatever source during such
period, including, but not limited to, (i) Rents from Tenants that are in
occupancy, open for business and paying full contractual rent without right of
offset or credit, (ii) utility charges, (iii) escalations, (iv) forfeited
security deposits, (v) interest on credit accounts, (vi) service fees or
charges, (vii) license fees, (viii) parking fees, (ix) rent concessions or
credits, (x) income from vending machines, (xi) business interruption or other
loss of income or rental insurance proceeds, (xii) other required pass-throughs
and (xii) interest on Reserve Accounts, if any, but excluding (i) Rents from
month-to-month Tenants, Tenants during a free-rent period, or Tenants that are
included in any Bankruptcy Action, (ii) sales, use and occupancy or other taxes
on receipts required to be accounted for by Borrower to any Governmental
Authority, (iii) refunds and uncollectible accounts, (iv) sales of furniture,
fixtures and equipment, (v) Insurance Proceeds (other than business interruption
or other loss of income or rental insurance), (vi) Awards, (vii) forfeited or
unforfeited security deposits, (viii) utility and other similar deposits and
(ix) any disbursements to Borrower from the Reserve Funds, if any. Gross income
shall not be diminished as a result of the Mortgage or the creation of any
intervening estate or interest in the Property or any part thereof.

“Ground Lease” shall mean that certain Ground Lease, dated June 6, 2003, by and
between Ground Lessor and CP Summit Retail, LLC, a Georgia limited liability
company, as lessee (“Original Ground Lessee”), as memorialized by that
Memorandum of Ground Lease, dated June 6, 2003, by and between Ground Lessor and
Original Ground Lessee, recorded August 7, 2003 in Book 2287, Page 176 in the
Fayette County, Georgia records (the “Recording Office”), as amended by that
certain First Amendment to Ground Lease, dated              2003, by and between
Ground Lessor and Original Ground Lessee, as amended by that Ground Lessor
Estoppel and Agreement, dated December 19, 2011, by and among Ground Lessor,
Borrower, and Lender.

“Ground Lessor” shall mean Oddo 85 Property II, LLC, a Georgia limited liability
company, its successors and assigns.

“Ground Rent” shall mean all rents and other charges payable by Borrower under
the Ground Lease.

“Ground Rent Reserve Account” shall have the meaning set forth in Section 7.7.1
hereof.

“Ground Rent Reserve Fund” shall have the meaning set forth in Section 7.7.1
hereof.

“Guarantor” shall mean TNP.

“Guaranty” shall mean that certain Guaranty Agreement, dated as of the date
hereof, executed and delivered by Guarantor in connection with the Loan to and
for the benefit of Lender, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

 

7



--------------------------------------------------------------------------------

“Hazardous Substances” include but are not limited to any and all substances
(whether solid, liquid or gas) defined, listed, or otherwise classified as
pollutants, hazardous wastes, hazardous substances, hazardous materials,
extremely hazardous wastes, or words of similar meaning or regulatory effect
under any present or future Environmental Laws or that may have a negative
impact on human health or the environment, including but not limited to
petroleum and petroleum products, asbestos and asbestos-containing materials,
polychlorinated biphenyls, lead, radon, radioactive materials, flammables,
explosives, mold, mycotoxins, microbial matter and airborne pathogens (naturally
occurring or otherwise), but excluding substances of kinds and in amounts
ordinarily and customarily used or stored in similar properties for the purpose
of cleaning or other maintenance or operations and otherwise in compliance with
all Environmental Laws.

“Improvements” shall have the meaning set forth in the granting clause of the
Mortgage.

“Indebtedness” of a Person, at a particular date, shall mean the sum (without
duplication) at such date of (a) all indebtedness or liability of such Person
(including, without limitation, amounts for borrowed money and indebtedness in
the form of mezzanine debt or preferred equity); (b) obligations evidenced by
bonds, debentures, notes, or other similar instruments; (c) obligations for the
deferred purchase price of property or services (including trade obligations);
(d) obligations under letters of credit; (e) obligations under acceptance
facilities; (f) all guaranties, endorsements (other than for collection or
deposit in the ordinary course of business) and other contingent obligations to
purchase, to provide funds for payment, to supply funds, to invest in any Person
or entity, or otherwise to assure a creditor against loss; and (g) obligations
secured by any Liens, whether or not the obligations have been assumed (other
than the Permitted Encumbrances).

“Indemnified Liabilities” shall have the meaning set forth in Section 10.13(b)
hereof.

“Indemnified Parties” shall mean Lender and, its designee, (whether or not it is
the Lender), any Affiliate of Lender that has filed any registration statement
relating to the Securitization or has acted as the sponsor or depositor in
connection with the Securitization, any Affiliate of Lender that acts as an
underwriter, placement agent or initial purchaser of Securities issued in the
Securitization, any other co underwriters, co placement agents or co initial
purchasers of Securities issued in the Securitization, and each of their
respective officers, directors, partners, employees, representatives, agents and
Affiliates and each Person or entity who Controls any such Person within the
meaning of Section 15 of the Securities Act of 1933 as amended or Section 20 of
the Security Exchange Act of 1934 as amended, any Person who is or will have
been involved in the origination of the Loan, any Person who is or will have
been involved in the servicing of the Loan secured hereby, any Person in whose
name the encumbrance created by the Mortgage is or will have been recorded, any
Person who may hold or acquire or will have held a full or partial interest in
the Loan secured hereby (including, but not limited to, investors or prospective
investors in the Securities, as well as custodians, trustees and other
fiduciaries who hold or have held a full or partial interest in the Loan secured
hereby for the benefit of third parties) as well as the respective directors,
officers, shareholders, partners,

 

8



--------------------------------------------------------------------------------

employees, agents, servants, representatives, contractors, subcontractors,
affiliates, subsidiaries, participants, successors and assigns of any and all of
the foregoing (including, but not limited to, any other Person who holds or
acquires or will have held a participation or other full or partial interest in
the Loan, whether during the term of the Loan or as a part of or following a
foreclosure of the Loan and including, but not limited to any successors by
merger, consolidation or acquisition of all or a substantial portion of Lender’s
assets and business).

“Independent Director” shall mean a natural Person who (a) is not at the time of
initial appointment, or at any time while serving in such capacity, and is not,
and has never been, and will not while serving as Independent Director be: (i) a
stockholder, director (with the exception of serving as the Independent Director
of Borrower or Principal), officer, employee, partner, member (other than a
“special member” or “springing member”), manager, attorney or counsel of
Borrower, equity owners of Borrower or Guarantor or any Affiliate of Borrower or
Guarantor; (ii) a customer, supplier or other person who derives any of its
purchases or revenues from its activities with Borrower or Guarantor, equity
owners of Borrower or Guarantor or any Affiliate of Borrower or Guarantor;
(iii) a Person Controlling or under common Control with any such stockholder,
director, officer, employee, partner, member, manager, attorney, counsel, equity
owner, customer, supplier or other Person; or (iv) a member of the immediate
family of any such stockholder, director, officer, employee, partner, member,
manager, attorney, counsel, equity owner, customer, supplier or other Person and
(b) has (i) prior experience as an independent director or independent manager
for a corporation, a trust or limited liability company whose charter documents
required the unanimous consent of all independent directors or independent
managers thereof before such corporation, trust or limited liability company
could consent to the institution of bankruptcy or insolvency proceedings against
it or could file a petition seeking relief under any applicable federal or state
law relating to bankruptcy and (ii) at least three years of employment
experience with one or more nationally-recognized companies that provides, inter
alia, professional independent directors or independent managers in the ordinary
course of their respective business to issuers of securitization or structured
finance instruments, agreements or securities or lenders originating commercial
real estate loans for inclusion in securitization or structured finance
instruments, agreements or securities (a “Professional Independent Director”)
and is at all times during his or her service as an Independent Director of
Borrower or Principal, as applicable, an employee of such a company or
companies. A natural Person who satisfies the foregoing definition except for
being (or having been) the independent director or independent manager of a
“special purpose entity” affiliated with Borrower (provided such affiliate does
not or did not own a direct or indirect equity interest in an Borrower) shall
not be disqualified from serving as an Independent Director, provided that such
natural Person satisfies all other criteria set forth above and that the fees
such individual earns from serving as independent director or independent
manager of affiliates of Borrower or in any given year constitute in the
aggregate less than five percent (5%) of such individual’s annual income for
that year. A natural Person who satisfies the foregoing definition other than
subparagraph (a)(ii) shall not be disqualified from serving as an Independent
Director of Borrower if such individual is a Professional Independent Director
and such individual complies with the requirements of the previous sentence.

“Insurance Premiums” shall have the meaning set forth in Section 6.1(b) hereof.

“Insurance Proceeds” shall have the meaning set forth in Section 6.4(b) hereof.

 

9



--------------------------------------------------------------------------------

“Interest Rate” shall mean a rate of five and 88/100 percent (5.88%) per annum.

“JPM Tenant” shall have the meaning set forth in Section 7.2 hereof.

“Lease” shall mean any lease, sublease or subsublease, letting, license,
concession or other agreement (whether written or oral and whether now or
hereafter in effect) pursuant to which any Person is granted a possessory
interest in, or right to use or occupy all or any portion of any space in the
Property by or on behalf of Borrower, and (a) every modification, amendment or
other agreement relating to such lease, sublease, subsublease, or other
agreement entered into in connection with such lease, sublease, subsublease, or
other agreement and (b) every guarantee of the performance and observance of the
covenants, conditions and agreements to be performed and observed by the other
party thereto.

“Leasehold Parcel” shall mean the parcel described in Schedule IV attached
hereto.

“Legal Requirements” shall mean, all federal, state, county, municipal and other
governmental statutes, laws, rules, orders, regulations, ordinances, judgments,
decrees and injunctions of Governmental Authorities affecting the Property or
any part thereof, or the construction, use, alteration or operation thereof, or
any part thereof, whether now or hereafter enacted and in force, and all
permits, licenses and authorizations and regulations relating thereto, and all
covenants, agreements, restrictions and encumbrances contained in any
instruments, either of record or known to Borrower, at any time in force
affecting Borrower, the Property or any part thereof, including, without
limitation, any which may (a) require repairs, modifications or alterations in
or to the Property or any part thereof, or (b) in any way limit the use and
enjoyment thereof.

“Lender” shall have the meaning set forth in the introductory paragraph hereto,
together with its successors and assigns.

“Lien” shall mean, any mortgage, deed of trust, deed to secure debt, indemnity
deed of trust, lien, pledge, hypothecation, assignment, security interest, or
any other encumbrance, charge or transfer of, on or affecting Borrower, the
Property, any portion thereof or any interest therein, including, without
limitation, any conditional sale or other title retention agreement, any
financing lease having substantially the same economic effect as any of the
foregoing, the filing of any financing statement, and mechanic’s, materialmen’s
and other similar liens and encumbrances.

“Loan” shall mean the loan made by Lender to Borrower pursuant to this
Agreement.

“Loan Documents” shall mean, collectively, this Agreement, the Note, the
Mortgage, the Environmental Indemnity, the Assignment of Management Agreement,
the Guaranty, the Lockbox Agreement, the Cash Management Agreement, and all
other documents executed and/or delivered in connection with the Loan.

“Lockbox Account” shall have the meaning set forth in Section 2.7.1 hereof.

 

10



--------------------------------------------------------------------------------

“Loan to Value Ratio” shall mean, as of the date of its calculation, the ratio
of (i) the sum of the outstanding principal amount of the Loan as of the date of
such calculation to (ii) the fair market value (for purposes of the REMIC
provisions, counting only real property and excluding any personal property or
going concern value) of the Property, as determined, in Lender’s sole
discretion, by any commercially reasonable method permitted to a REMIC Trust.

“Lockbox Agreement” shall mean that certain Clearing Account Agreement dated the
date hereof among Borrower, Lender, Manager and Lockbox Bank, as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time, relating to funds deposited in the Lockbox Account.

“Lockbox Bank” shall mean the clearing bank which establishes, maintains and
holds the Lockbox Account, which shall be an Eligible Institution.

“Management Agreement” shall mean the management agreement entered into by and
between Borrower and Manager, pursuant to which Manager is to provide management
and other services with respect to the Property, or, if the context requires, a
Qualified Manager who is managing the Property in accordance with the terms and
provisions of this Agreement pursuant to a Replacement Management Agreement.

“Manager” shall mean TNP Property Manager, LLC, a Delaware limited liability
company, or, if the context requires, a Qualified Manager who is managing the
Property in accordance with the terms and provisions of this Agreement pursuant
to a Replacement Management Agreement.

“Material Action” means to file any insolvency, or reorganization case or
proceeding, to institute proceedings to have Borrower be adjudicated bankrupt or
insolvent, to institute proceedings under any applicable insolvency law, to seek
any relief under any law relating to relief from debts or the protection of
debtors, to consent to the filing or institution of bankruptcy or insolvency
proceedings against Borrower, to file a petition seeking, or consent to,
reorganization or relief with respect to Borrower under any applicable federal
or state law relating to bankruptcy or insolvency, to seek or consent to the
appointment of a receiver, liquidator, assignee, trustee, sequestrator,
custodian, or any similar official of or for Borrower or a substantial part of
its property, to make any assignment for the benefit of creditors of Borrower,
to admit in writing Borrower’s inability to pay its debts generally as they
become due, or to take action in furtherance of any of the foregoing.

“Maturity Date” shall mean January 1, 2017, or such other date on which the
final payment of principal of the Note becomes due and payable as therein or
herein provided, whether at such stated maturity date, by declaration of
acceleration, or otherwise.

“Maximum Legal Rate” shall mean the maximum nonusurious interest rate, if any,
that at any time or from time to time may be contracted for, taken, reserved,
charged or received on the indebtedness evidenced by the Note and as provided
for herein or the other Loan Documents, under the laws of such state or states
whose laws are held by any court of competent jurisdiction to govern the
interest rate provisions of the Loan.

“Monthly Debt Service Payment Amount” shall mean a constant monthly payment of
$73,982.17.

 

11



--------------------------------------------------------------------------------

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Mortgage” shall mean, that certain first priority Fee and Leasehold Deed to
Secure Debt, Assignment of Leases and Rents and Security Agreement, dated the
date hereof, executed and delivered by Borrower to Lender as security for the
Loan and encumbering the Property, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.

“Net Cash Flow” shall mean, with respect to the Property for any period, the
amount obtained by subtracting Operating Expenses and Capital Expenditures for
such period from Gross Income from Operations for such period.

“Net Operating Income” shall mean the amount obtained by subtracting Operating
Expenses from Gross Income from Operations.

“Net Proceeds” shall have the meaning set forth in Section 6.4(b) hereof.

“Net Proceeds Deficiency” shall have the meaning set forth in Section 6.4(b)(vi)
hereof.

“Note” shall mean that certain Promissory Note, dated the date hereof, in the
principal amount of $12,500,000.00, made by Borrower in favor of Lender, as the
same may be amended, restated, replaced, supplemented or otherwise modified from
time to time.

“Occupancy Reserve Account” shall have the meaning set forth in Section 7.8.1
hereof.

“Occupancy Reserve Fund” shall have the meaning set forth in Section 7.8.1
hereof.

“Officer’s Certificate” shall mean a certificate delivered to Lender by Borrower
which is signed by an authorized officer of Borrower or the general partner,
managing member or sole member of Borrower, as applicable.

“Operating Expenses” shall mean the total of all expenditures, computed in
accordance with GAAP, of whatever kind relating to the operation, maintenance
and management of the Property that are incurred on a regular monthly or other
periodic basis, including without limitation, bad debt, utilities, ordinary
repairs and maintenance, insurance, license fees, property taxes and
assessments, advertising expenses, management fees, payroll and related taxes,
computer processing charges, operational equipment or other lease payments as
approved by Lender, and other similar costs, but excluding depreciation, Debt
Service, Capital Expenditures and contributions to the Reserve Funds.

“Operating Partnership” shall mean TNP Strategic Retail Operating Partnership,
L.P., a Delaware limited partnership.

“Other Charges” shall mean all ground rents, maintenance charges, impositions
other than Taxes, and any other charges, including, without limitation, vault
charges and license fees for the use of vaults, chutes and similar areas
adjoining the Property, now or hereafter levied or assessed or imposed against
the Property or any part thereof.

 

12



--------------------------------------------------------------------------------

“Other Obligations” shall have the meaning as set forth in the Mortgage.

“Payment Date” shall mean the first (1st) day of each calendar month during the
term of the Loan.

“Permitted Encumbrances” shall mean, with respect to the Property, collectively,
(a) the Liens and security interests created by the Loan Documents, (b) all
Liens, encumbrances and other matters disclosed in the Title Insurance Policy,
(c) Liens, if any, for Taxes imposed by any Governmental Authority not yet due
or delinquent, and (d) such other title and survey exceptions as Lender has
approved or may approve in writing in Lender’s sole discretion, which Permitted
Encumbrances in the aggregate do not materially adversely affect the value or
use of the Property or Borrower’s ability to repay the Loan.

“Permitted Investments” shall mean any one or more of the following obligations
or securities acquired at a purchase price of not greater than par, including
those issued by Servicer, the trustee under any Securitization or any of their
respective Affiliates, payable on demand or having a maturity date not later
than the Business Day immediately prior to the first Payment Date following the
date of acquiring such investment and meeting one of the appropriate standards
set forth below:

(i) obligations of, or obligations fully guaranteed as to payment of principal
and interest by, the United States or any agency or instrumentality thereof
provided such obligations are backed by the full faith and credit of the United
States of America including, without limitation, obligations of: the U.S.
Treasury (all direct or fully guaranteed obligations), the Farmers Home
Administration (certificates of beneficial ownership), the General Services
Administration (participation certificates), the U.S. Maritime Administration
(guaranteed Title XI financing), the Small Business Administration (guaranteed
participation certificates and guaranteed pool certificates), the U.S.
Department of Housing and Urban Development (local authority bonds) and the
Washington Metropolitan Area Transit Authority (guaranteed transit bonds);
provided, however, that the investments described in this clause must (A) have a
predetermined fixed dollar of principal due at maturity that cannot vary or
change, (B) if rated by S&P, must not have an “r” highlighter affixed to their
rating, (C) if such investments have a variable rate of interest, such interest
rate must be tied to a single interest rate index plus a fixed spread (if any)
and must move proportionately with that index, and (D) such investments must not
be subject to liquidation prior to their maturity;

(ii) Federal Housing Administration debentures;

(iii) obligations of the following United States government sponsored agencies:
Federal Home Loan Mortgage Corp. (debt obligations), the Farm Credit System
(consolidated systemwide bonds and notes), the Federal Home Loan Banks
(consolidated debt obligations), the Federal National Mortgage Association (debt
obligations), the Financing Corp. (debt obligations), and the Resolution Funding
Corp. (debt obligations); provided, however, that the investments described in
this clause must (A) have a predetermined fixed dollar of principal due at
maturity that cannot vary or change, (B) if rated by S&P, must not have an “r”
highlighter affixed to their rating, (C) if such investments have a variable
rate of interest, such interest rate must be tied to a single interest rate
index plus a fixed spread (if any) and must move proportionately with that
index, and (D) such investments must not be subject to liquidation prior to
their maturity;

 

13



--------------------------------------------------------------------------------

(iv) federal funds, unsecured certificates of deposit, time deposits, bankers’
acceptances and repurchase agreements with maturities of not more than 365 days
of any bank, the short term obligations of which at all times are rated in the
highest short term rating category by each Rating Agency (or, if not rated by
all Rating Agencies, rated by at least one Rating Agency in the highest short
term rating category and otherwise acceptable to each other Rating Agency, as
confirmed in writing that such investment would not, in and of itself, result in
a downgrade, qualification or withdrawal of the initial, or, if higher, then
current ratings assigned to the Securities); provided, however, that the
investments described in this clause must (A) have a predetermined fixed dollar
of principal due at maturity that cannot vary or change, (B) if rated by S&P,
must not have an “r” highlighter affixed to their rating, (C) if such
investments have a variable rate of interest, such interest rate must be tied to
a single interest rate index plus a fixed spread (if any) and must move
proportionately with that index, and (D) such investments must not be subject to
liquidation prior to their maturity;

(v) fully Federal Deposit Insurance Corporation-insured demand and time deposits
in, or certificates of deposit of, or bankers’ acceptances issued by, any bank
or trust company, savings and loan association or savings bank, the short term
obligations of which at all times are rated in the highest short term rating
category by each Rating Agency (or, if not rated by all Rating Agencies, rated
by at least one Rating Agency in the highest short term rating category and
otherwise acceptable to each other Rating Agency, as confirmed in writing that
such investment would not, in and of itself, result in a downgrade,
qualification or withdrawal of the initial, or, if higher, then current ratings
assigned to the Securities); provided, however, that the investments described
in this clause must (A) have a predetermined fixed dollar of principal due at
maturity that cannot vary or change, (B) if rated by S&P, must not have an “r”
highlighter affixed to their rating, (C) if such investments have a variable
rate of interest, such interest rate must be tied to a single interest rate
index plus a fixed spread (if any) and must move proportionately with that
index, and (D) such investments must not be subject to liquidation prior to
their maturity;

(vi) debt obligations with maturities of not more than 365 days and at all times
rated by each Rating Agency (or, if not rated by all Rating Agencies, rated by
at least one Rating Agency and otherwise acceptable to each other Rating Agency,
as confirmed in writing that such investment would not, in and of itself, result
in a downgrade, qualification or withdrawal of the initial, or, if higher, then
current ratings assigned to the Securities) in its highest long-term unsecured
rating category; provided, however, that the investments described in this
clause must (A) have a predetermined fixed dollar of principal due at maturity
that cannot vary or change, (B) if rated by S&P, must not have an “r”
highlighter affixed to their rating, (C) if such investments have a variable
rate of interest, such interest rate must be tied to a single interest rate
index plus a fixed spread (if any) and must move proportionately with that
index, and (D) such investments must not be subject to liquidation prior to
their maturity;

 

14



--------------------------------------------------------------------------------

(vii) commercial paper (including both non interest-bearing discount obligations
and interest-bearing obligations payable on demand or on a specified date not
more than one year after the date of issuance thereof) with maturities of not
more than 365 days and that at all times is rated by each Rating Agency (or, if
not rated by all Rating Agencies, rated by at least one Rating Agency and
otherwise acceptable to each other Rating Agency, as confirmed in writing that
such investment would not, in and of itself, result in a downgrade,
qualification or withdrawal of the initial, or, if higher, then current ratings
assigned to the Securities) in its highest short-term unsecured debt rating;
provided, however, that the investments described in this clause must (A) have a
predetermined fixed dollar of principal due at maturity that cannot vary or
change, (B) if rated by S&P, must not have an “r” highlighter affixed to their
rating, (C) if such investments have a variable rate of interest, such interest
rate must be tied to a single interest rate index plus a fixed spread (if any)
and must move proportionately with that index, and (D) such investments must not
be subject to liquidation prior to their maturity;

(viii) units of taxable money market funds, which funds are regulated investment
companies, seek to maintain a constant net asset value per share and invest
solely in obligations backed by the full faith and credit of the United States,
which funds have the highest rating available from each Rating Agency (or, if
not rated by all Rating Agencies, rated by at least one Rating Agency and
otherwise acceptable to each other Rating Agency, as confirmed in writing that
such investment would not, in and of itself, result in a downgrade,
qualification or withdrawal of the initial, or, if higher, then current ratings
assigned to the Securities) for money market funds; and

(ix) any other security, obligation or investment which has been approved as a
Permitted Investment in writing by (a) Lender and (b) each Rating Agency, as
evidenced by a written confirmation that the designation of such security,
obligation or investment as a Permitted Investment will not, in and of itself,
result in a downgrade, qualification or withdrawal of the initial, or, if
higher, then current ratings assigned to the Securities by such Rating Agency;

provided, however, that no obligation or security shall be a Permitted
Investment if (A) such obligation or security evidences a right to receive only
interest payments or (B) the right to receive principal and interest payments on
such obligation or security are derived from an underlying investment that
provides a yield to maturity in excess of 120% of the yield to maturity at par
of such underlying investment.

“Permitted Par Prepayment Date” shall mean the Business Day after the Payment
Date which is two (2) months prior to the Maturity Date.

“Permitted Prepayment Date” shall mean the Business Day after the second
(2nd) anniversary of the first Payment Date.

 

15



--------------------------------------------------------------------------------

“Permitted Transfer” shall mean any of the following: (a) any transfer, directly
as a result of the death of a natural person, of stock, membership interests,
partnership interests or other ownership interests previously held by the
decedent in question to the Person or Persons lawfully entitled thereto, (b) any
transfer, directly as a result of the legal incapacity of a natural person, of
stock, membership interests, partnership interests or other ownership interests
previously held by such natural person to the Person or Persons lawfully
entitled thereto, (c) subject to Section 5.1.23, any public issuance of
non-Controlling interests in TNP, (d) subject to Section 5.1.23, any issuance of
non-Controlling interests in TNP to employees or other Persons affiliated with
TNP pursuant to employee or director compensation programs, (e) subject to
Section 5.1.23, any issuance of non-Controlling interests in TNP in connection
with the conversion of limited partnership interests in Operating Partnership,
(f) subject to Section 5.1.23, any issuance of non-Controlling interests in TNP
in connection with a dividend reinvestment plan sponsored by TNP, (g) subject to
Section 5.1.23, any private sale or transfer of non-Controlling interests in TNP
through a transaction brokered by a FINRA licensed broker dealer, (h) the
issuance of limited partnership interests in Operating Partnership to TNP, and
(i) subject to Section 5.1.23, any private sale or transfer of non-Controlling
limited partnership interests in Operating Partnership; provided that as to
clauses (c) through (i) at all times TNP must continue to (A) Control Operating
Partnership, (B) own one hundred percent (100%) of the general partnership
interests in Operating Partnership and (C) own, directly or indirectly, at least
fifty-one percent (51%) of the limited partnership interests in Operating
Partnership.

“Person” shall mean any individual, corporation, partnership, joint venture,
limited liability company, estate, trust, unincorporated association, any
federal, state, county or municipal government or any bureau, department or
agency thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.

“Personal Property” shall have the meaning set forth in the granting clause of
the Mortgage.

“Policies” shall have the meaning specified in Section 6.1(b) hereof.

“Policy” shall have the meaning specified in Section 6.1(b) hereof.

“Preferred Member” shall mean CP Summit Retail, LLC, a Georgia limited liability
company.

“Preferred Member Notice” shall have the meaning specified in Section 5.1.25
hereof.

“Preferred Member Redemption” shall have the meaning specified in
Section 5.2.10(d) hereof.

“Preferred Member Redemption Notice” shall have the meaning specified in
Section 5.1.25 hereof.

“Prepayment Rate Determination Date” shall mean the date which is five
(5) Business Days prior to the date that such prepayment shall be applied in
accordance with the terms and provisions of Section 2.4.1 hereof.

 

16



--------------------------------------------------------------------------------

“Prepayment Rate” shall mean the bond equivalent yield (in the secondary market)
on the United States Treasury Security that as of the Prepayment Rate
Determination Date has a remaining term to maturity closest to, but not
exceeding, the remaining term to the Maturity Date as most recently published in
“Statistical Release H.15 (519), Selected Interest Rates,” or any successor
publication, published by the Board of Governors of the Federal Reserve System,
or on the basis of such other publication or statistical guide as Lender may
reasonably select.

“Principal” shall mean the Special Purpose Entity that is the general partner of
Borrower, if Borrower is a limited partnership, or managing member of Borrower,
if Borrower is a multi-member limited liability company.

“Property” shall mean the parcel of real property, the Improvements thereon and
all personal property owned by Borrower and encumbered by the Mortgage, together
with all rights pertaining to such property and Improvements, as more
particularly described in the granting clauses of the Mortgage and referred to
therein as the “Property”.

“Provided Information” shall mean any and all financial and other information
provided at any time prepared by, or on behalf of, Borrower, Principal,
Guarantor and/or Manager.

“Qualified Manager” shall mean either (a) Manager; or (b) in the reasonable
judgment of Lender, a reputable and experienced management organization (which
may be an Affiliate of Borrower) possessing experience in managing properties
similar in size, scope, use and value as the Property, provided, that, if
required by Lender, Borrower shall have obtained prior written confirmation from
the applicable Rating Agencies that management of the Property by such entity
will not cause a downgrade, withdrawal or qualification of the then current
ratings of the Securities or any class thereof.

“Rating Agencies” shall mean each of S&P, Moody’s, Fitch, and Realpoint or any
other nationally recognized statistical rating agency which has been approved by
Lender and designated by Lender to assign a rating to the Securities.

“Realpoint” shall mean Realpoint, LLC, a Pennsylvania limited liability company.

“Related Entities” shall have the meaning set forth in Section 5.2.10(e) hereof.

“Release” of any Hazardous Substance includes but is not limited to any release,
deposit, discharge, emission, leaking, spilling, seeping, migrating, injecting,
pumping, pouring, emptying, escaping, dumping, disposing or other movement of
Hazardous Substances.

“Remediation” includes but is not limited to any response, remedial, removal, or
corrective action, any activity to cleanup, detoxify, decontaminate, contain or
otherwise remediate any Hazardous Substance, any actions to prevent, cure or
mitigate any Release of any Hazardous Substance, any action to comply with any
Environmental Laws or with any permits issued pursuant thereto, any inspection,
investigation, study, monitoring, assessment, audit, sampling and testing,
laboratory or other analysis, or evaluation relating to any Hazardous
Substances.

 

17



--------------------------------------------------------------------------------

“REMIC Trust” shall mean a “real estate mortgage investment conduit” within the
meaning of Section 860D of the Code that holds the Note or a portion thereof.

“Rents” shall mean, all rents (including percentage rents), rent equivalents,
moneys payable as damages or in lieu of rent or rent equivalents, royalties
(including, without limitation, all oil and gas or other mineral royalties and
bonuses), income, receivables, receipts, revenues, deposits (including, without
limitation, security, utility and other deposits), accounts, cash, issues,
profits, charges for services rendered, all other amounts payable as rent under
any Lease or other agreement relating to the Property, including, without
limitation, charges for electricity, oil, gas, water, steam, heat, ventilation,
air-conditioning and any other energy, telecommunication, telephone, utility or
similar items or time use charges, HVAC equipment charges, sprinkler charges,
escalation charges, license fees, maintenance fees, charges for Taxes, operating
expenses or other reimbursables payable to Borrower (or to the Manager for the
account of Borrower) under any Lease, and other consideration of whatever form
or nature received by or paid to or for the account of or benefit of Borrower or
its agents or employees from any and all sources arising from or attributable to
the Property.

“Replacement Management Agreement” shall mean, collectively, (a) either (i) a
management agreement with a Qualified Manager substantially in the same form and
substance as the Management Agreement, or (ii) a management agreement with a
Qualified Manager, which management agreement shall be reasonably acceptable to
Lender in form and substance, provided, with respect to this subclause (ii),
Lender, at its option, may require that Borrower shall have obtained prior
written confirmation from the applicable Rating Agencies that such management
agreement will not cause a downgrade, withdrawal or qualification of the then
current rating of the Securities or any class thereof and (b) an assignment of
management agreement and subordination of management fees substantially in the
form then used by Lender (or of such other form and substance reasonably
acceptable to Lender), executed and delivered to Lender by Borrower and such
Qualified Manager at Borrower’s expense.

“Replacement Reserve Account” shall have the meaning set forth in Section 7.3.1
hereof.

“Replacement Reserve Cap” shall have the meaning set forth in Section 7.3.1
hereof.

“Replacement Reserve Fund” shall have the meaning set forth in Section 7.3.1
hereof.

“Replacement Reserve Monthly Deposit” shall have the meaning set forth in
Section 7.3.1 hereof.

“Replacements” shall have the meaning set forth in Section 7.3.1 hereof.

“Required Repair Account” shall have the meaning set forth in Section 7.1.1
hereof.

“Required Repair Fund” shall have the meaning set forth in Section 7.1.1 hereof.

“Required Repairs” shall have the meaning set forth in Section 7.1.1 hereof.

 

18



--------------------------------------------------------------------------------

“Reserve Funds” shall mean, collectively, the Tax and Insurance Escrow Fund, the
Replacement Reserve Fund, the Required Repair Fund, the Rollover Reserve Fund,
the Excess Cash Flow Reserve Fund, the Ground Rent Reserve Fund, the Occupancy
Reserve Fund and any other escrow fund established by the Loan Documents.

“Restoration” shall mean the repair and restoration of the Property after a
Casualty or Condemnation as nearly as possible to the condition the Property was
in immediately prior to such Casualty or Condemnation, with such alterations as
may be reasonably approved by Lender.

“Restricted Party” shall mean collectively, (a) Borrower, Principal, any
Guarantor, and any Affiliated Manager and (b) any shareholder, partner, member,
non-member manager, any direct or indirect legal or beneficial owner of,
Borrower, Principal, any Guarantor (other than any shareholder or any other
direct or indirect legal or beneficial owner of interests in TNP and other than
Persons that are indirect legal or beneficial owners of Borrower or Principal
solely by being a shareholder of TNP; provided, however, that any shareholder or
any other direct or indirect legal or beneficial owner of interests in TNP that
owns nine and nine-tenths percent (9.9%) or more of the outstanding stock of TNP
is deemed to be a Restricted Party), and any Affiliated Manager.

“Rollover Reserve Account” shall have the meaning set forth in Section 7.4.1
hereof.

“Rollover Reserve Cap” shall have the meaning set forth in Section 7.4.1 hereof.

“Rollover Reserve Fund” shall have the meaning set forth in Section 7.4.1
hereof.

“S&P” shall mean Standard & Poor’s Ratings Group, a division of the McGraw-Hill
Companies.

“Sale or Pledge” shall mean a voluntary or involuntary sale, conveyance,
assignment, transfer, encumbrance, pledge, grant of option or other transfer or
disposal of a legal or beneficial interest, whether direct or indirect.

“Securities” shall have the meaning set forth in Section 9.1 hereof.

“Securitization” shall have the meaning set forth in Section 9.1 hereof.

“Servicer” shall have the meaning set forth in Section 9.5 hereof.

“Severed Loan Documents” shall have the meaning set forth in Section 8.2(c)
hereof.

“Sole Member” shall mean TNP SRT Summit Point Holdings, LLC, a Delaware limited
liability company.

 

19



--------------------------------------------------------------------------------

“Special Purpose Entity” shall mean a corporation, limited partnership or
limited liability company that, since the date of its formation and at all times
on and after the date thereof, has complied with and shall at all times comply
with the following requirements unless it has received either prior consent to
do otherwise from Lender or a permitted administrative agent thereof, or, while
the Loan is securitized, confirmation from each of the applicable Rating
Agencies that such noncompliance would not result in the requalification,
withdrawal, or downgrade of the ratings of any Securities or any class thereof:

(i) is and shall be organized solely for the purpose of (A) in the case of
Borrower, acquiring, developing, owning, holding, selling, leasing,
transferring, exchanging, managing and operating the Property, entering into and
performing its obligations under the Loan Documents with Lender, refinancing the
Property in connection with a permitted repayment of the Loan, and transacting
lawful business that is incident, necessary and appropriate to accomplish the
foregoing; or (B) in the case of a Principal, acting as a general partner of the
limited partnership that owns the Property or as member of the limited liability
company that owns the Property and transacting lawful business that is incident,
necessary and appropriate to accomplish the foregoing;

(ii) has not engaged and shall not engage in any business unrelated to (A) the
acquisition, development, ownership, management or operation of the Property, or
(B) in the case of a Principal, acting as general partner of the limited
partnership that owns the Property or acting as a member of the limited
liability company that owns the Property, as applicable;

(iii) has not owned and shall not own any real property other than, in the case
of Borrower, the Property;

(iv) does not have, shall not have and at no time had any assets other than
(A) in the case of Borrower, the Property and personal property necessary or
incidental to its ownership and operation of the Property or (B) in the case of
a Principal, its partnership interest in the limited partnership or the member
interest in the limited liability company that owns the Property and personal
property necessary or incidental to its ownership of such interests;

(v) has not engaged in, sought, consented or permitted to and shall not engage
in, seek, consent to or permit (A) any dissolution, winding up, liquidation,
consolidation or merger, (B) any sale or other transfer of all or substantially
all of its assets or any sale of assets outside the ordinary course of its
business, except as permitted by the Loan Documents, or (C) in the case of a
Principal, any transfer of its partnership or membership interests;

(vi) shall not cause, consent to or permit any amendment of its limited
partnership agreement, articles of incorporation, articles of organization,
certificate of formation, operating agreement or other formation document or
organizational document (as applicable) with respect to the matters set forth in
this definition;

(vii) if such entity is a limited partnership, has and shall have at least one
general partner and has and shall have, as its only general partners, Special
Purpose Entities each of which (A) is a corporation or single-member Delaware
limited liability company, (B) has one (1) Independent Director, and (C) holds a
direct interest as general partner in the limited partnership of not less than
0.5%;

 

20



--------------------------------------------------------------------------------

(viii) if such entity is a corporation, has and shall have at least one
(1) Independent Director, and shall not cause or permit the board of directors
of such entity to take any Material Action either with respect to itself or, if
the corporation is a Principal, with respect to Borrower or any action requiring
the unanimous affirmative vote of one hundred percent (100%) of the members of
its board of directors unless the Independent Director shall have participated
in such vote and shall have voted in favor of such action;

(ix) if such entity is a limited liability company (other than a limited
liability company meeting all of the requirements applicable to a single-member
limited liability company set forth in this definition of “Special Purpose
Entity”), has and shall have at least one (1) member that is a Special Purpose
Entity, that is a corporation, that has at least one (1) Independent Director
and that directly owns at least one-half-of-one percent (0.5%) of the equity of
the limited liability company;

(x) if such entity is a single-member limited liability company, (A) is and
shall be a Delaware limited liability company, (B) has and shall have at least
one (1) Independent Director serving as a manager of such company, (C) shall not
take any Material Action and shall not cause or permit the members or managers
of such entity to take any Material Action, either with respect to itself or, if
the company is a Principal, with respect to Borrower, in each case unless one
(1) Independent Director then serving as a manager of the company shall have
participated consented in writing to such action, and (D) has and shall have
either (1) a member which owns no economic interest in the company, has signed
the company’s limited liability company agreement and has no obligation to make
capital contributions to the company, or (2) two natural persons or one entity
that is not a member of the company, that has signed its limited liability
company agreement and that, under the terms of such limited liability company
agreement becomes a member of the company immediately prior to the withdrawal or
dissolution of the last remaining member of the company;

(xi) has not and shall not (and, if such entity is (a) a limited liability
company, has and shall have a limited liability agreement or an operating
agreement, as applicable, (b) a limited partnership, has a limited partnership
agreement, or (c) a corporation, has a certificate of incorporation or articles
that, in each case, provide that such entity shall not) (1) dissolve, merge,
liquidate, consolidate; (2) sell all or substantially all of its assets;
(3) amend its organizational documents with respect to the matters set forth in
this definition without the consent of Lender; or (4) without the affirmative
vote of the Independent Director of itself or the consent of a Principal that is
a member or general partner in it: (A) file or consent to the filing of any
bankruptcy, insolvency or reorganization case or proceeding, institute any
proceedings under any applicable insolvency law or otherwise seek relief under
any laws relating to the relief from debts or the protection of debtors
generally, file a bankruptcy or insolvency petition or otherwise institute
insolvency proceedings; (B) seek or consent to the appointment of a receiver,
liquidator, assignee, trustee, sequestrator, custodian or any similar official
for the entity or a substantial portion of its property; (C) make an assignment
for the benefit of the creditors of the entity; or (D) take any action in
furtherance of any of the foregoing;

 

21



--------------------------------------------------------------------------------

(xii) has at all times been and shall at all times remain solvent and has paid
and shall pay its debts and liabilities (including, a fairly-allocated portion
of any personnel and overhead expenses that it shares with any Affiliate) from
its assets as the same shall become due, and has maintained and shall maintain
adequate capital for the normal obligations reasonably foreseeable in a business
of its size and character and in light of its contemplated business operations;

(xiii) has not failed and shall not fail to correct any known misunderstanding
regarding the separate identity of such entity and has not identified and shall
not identify itself as a Division of any other Person;

(xiv) has maintained and shall maintain its bank accounts, books of account,
books and records separate from those of any other Person and, to the extent
that it is required to file tax returns under applicable law, has filed and
shall file its own tax returns, except to the extent that it is required by law
to file consolidated tax returns and, if it is a corporation, has not filed and
shall not file a consolidated federal income tax return with any other
corporation, except to the extent that it is required by law to file
consolidated tax returns;

(xv) has maintained and shall maintain its own records, books, resolutions and
agreements;

(xvi) has not commingled and shall not commingle its funds or assets with those
of any other Person and has not participated and shall not participate in any
cash management system with any other Person;

(xvii) has held and shall hold its assets in its own name;

(xviii) has conducted and shall conduct its business in its name or in a name
franchised or licensed to it by an entity other than an Affiliate of itself or
of Borrower, except for business conducted on behalf of itself by another Person
under a business management services agreement that is on
commercially-reasonable terms, so long as the manager, or equivalent thereof,
under such business management services agreement holds itself out as an agent
of Borrower;

(xix) (A) has maintained and shall maintain its financial statements, accounting
records and other entity documents separate from those of any other Person;
(B) has shown and shall show, in its financial statements, its asset and
liabilities separate and apart from those of any other Person; and (C) has not
permitted and shall not permit its assets to be listed as assets on the
financial statement of any of its Affiliates except as required by GAAP;
provided, however, that any such consolidated financial statement contains a
note indicating that the Special Purpose Entity’s separate assets and credit are
not available to pay the debts of such Affiliate and that the Special Purpose
Entity’s liabilities do not constitute obligations of the consolidated entity;

(xx) has paid and shall pay its own liabilities and expenses, including the
salaries of its own employees, out of its own funds and assets, and has
maintained and shall maintain a sufficient number of employees in light of its
contemplated business operations;

 

22



--------------------------------------------------------------------------------

(xxi) has observed and shall observe all partnership, corporate or limited
liability company formalities, as applicable;

(xxii) has not incurred any Indebtedness other than (i) acquisition financing
with respect to the Property; construction financing with respect to the
Improvements and certain off-site improvements required by municipal and other
authorities as conditions to the construction of the Improvements; and first
mortgage financings secured by the Property; and Indebtedness pursuant to
letters of credit, guaranties, interest rate protection agreements and other
similar instruments executed and delivered in connection with such financings,
(ii) unsecured trade payables and operational debt not evidenced by a note, and
(iii) Indebtedness incurred in the financing of equipment and other personal
property used on the Property;

(xxiii) shall have no Indebtedness other than (i) the Loan, (ii) liabilities
incurred in the ordinary course of business relating to the ownership and
operation of the Property and the routine administration of Borrower, in amounts
not to exceed 2% of the amount of the Loan which liabilities are not more than
sixty (60) days past the date incurred, are not evidenced by a note and are paid
when due, and which amounts are normal and reasonable under the circumstances,
and (iii) such other liabilities that are permitted pursuant to this Agreement;

(xxiv) has not assumed, guaranteed or become obligated and shall not assume or
guarantee or become obligated for the debts of any other Person, has not held
out and shall not hold out its credit as being available to satisfy the
obligations of any other Person or has not pledged and shall not pledge its
assets for the benefit of any other Person, in each case except as permitted
pursuant to this Agreement;

(xxv) has not acquired and shall not acquire obligations or securities of its
partners, members or shareholders or any other owner or Affiliate;

(xxvi) has allocated and shall allocate fairly and reasonably any overhead
expenses that are shared with any of its Affiliates, constituents, or owners, or
any guarantors of any of their respective obligations, or any Affiliate of any
of the foregoing, including, but not limited to, paying for shared office space
and for services performed by any employee of an Affiliate;

(xxvii) has maintained and used and shall maintain and use separate stationery,
invoices and checks bearing its name and not bearing the name of any other
entity unless such entity is clearly designated as being the Special Purpose
Entity’s agent;

(xxviii) has not pledged and shall not pledge its assets to or for the benefit
of any other Person other than with respect to loans secured by the Property and
no such pledge remains outstanding except to Lender to secure the Loan;

 

23



--------------------------------------------------------------------------------

(xxix) has held itself out and identified itself and shall hold itself out and
identify itself as a separate and distinct entity under its own name or in a
name franchised or licensed to it by an entity other than an Affiliate of
Borrower and not as a Division or part of any other Person,

(xxx) has maintained and shall maintain its assets in such a manner that it
shall not be costly or difficult to segregate, ascertain or identify its
individual assets from those of any other Person;

(xxxi) has not made and shall not make loans to any Person and has not held and
shall not hold evidence of indebtedness issued by any other Person or entity
(other than cash and investment-grade securities issued by an entity that is not
an Affiliate of or subject to common ownership with such entity);

(xxxii) has not identified and shall not identify its partners, members or
shareholders, or any Affiliate of any of them, as a Division or part of it, and
has not identified itself and shall not identify itself as a Division of any
other Person;

(xxxiii) other than capital contributions and distributions permitted under the
terms of its organizational documents, has not entered into or been a party to,
and shall not enter into or be a party to, any transaction with any of its
partners, members, shareholders or Affiliates except in the ordinary course of
its business and on terms which are commercially reasonable terms comparable to
those of an arm’s-length transaction with an unrelated third party;

(xxxiv) has not had and shall not have any obligation to, and has not
indemnified and shall not indemnify its partners, officers, directors or
members, as the case may be, in each case unless such an obligation or
indemnification is fully subordinated to the Debt and shall not constitute a
claim against it in the event that its cash flow is insufficient to pay the
Debt;

(xxxv) if such entity is a corporation, has considered and shall consider the
interests of its creditors in connection with all corporate actions;

(xxxvi) has not had and shall not have any of its obligations guaranteed by any
Affiliate except as provided by the Loan Documents;

(xxxvii) has not formed, acquired or held and shall not form, acquire or hold
any subsidiary, except that a Principal may acquire and hold its interest in
Borrower;

(xxxviii) has complied and shall comply with all of the terms and provisions
contained in its organizational documents.

(xxxix) Intentionally deleted;

(xl) has not permitted and shall not permit any Affiliate or constituent party
independent access to its bank accounts, other than the Manager;

 

24



--------------------------------------------------------------------------------

(xli) is, has always been and shall continue to be duly formed, validly
existing, and in good standing in the state of its incorporation or formation
and in all other jurisdictions where it is qualified to do business;

(xlii) has paid all taxes which it owes and is not currently involved in any
dispute with any taxing authority;

(xliii) is not now, nor has ever been, party to any lawsuit, arbitration,
summons, or legal proceeding that resulted in a judgment against it that has not
been paid in full;

(xliv) has no judgments or Liens of any nature against it except for tax liens
not yet due and the Permitted Encumbrances;

(xlv) has provided Lender with complete financial statements that reflect a fair
and accurate view of the entity’s financial condition; and

(xlvi) has no material contingent or actual obligations not related to the
Property.

“State” shall mean, the State or Commonwealth in which the Property or any part
thereof is located.

“Survey” shall mean a survey of the Property prepared by a surveyor licensed in
the State and satisfactory to Lender and the company or companies issuing the
Title Insurance Policy, and containing a certification of such surveyor
satisfactory to Lender.

“Tax and Insurance Escrow Fund” shall have the meaning set forth in Section 7.2
hereof.

“Taxes” shall mean all real estate and personal property taxes, assessments,
water rates or sewer rents, now or hereafter levied or assessed or imposed
against the Property or part thereof.

“Tenant” means the lessee of all or a portion of the Property under a Lease.

“Tenant Direction Letter” shall have the meaning set forth in the Cash
Management Agreement.

“Threshold Amount” shall have the meaning set forth in Section 5.1.21 hereof.

“Title Insurance Policy” shall mean the mortgagee title insurance policy issued
with respect to the Property and insuring the lien of the Mortgage.

“TNP” means TNP Strategic Retail Trust, Inc., a Maryland corporation.

“Transfer” shall have the meaning set forth in Section 5.2.10(b) hereof.

“Transferee” shall have the meaning set forth in Section 5.2.10(e)(iii) hereof.

 

25



--------------------------------------------------------------------------------

“Transferee’s Principals” shall mean collectively, (A) Transferee’s managing
members, general partners or principal shareholders and (B) such other members,
partners or shareholders which directly or indirectly shall own a fifty-one
percent (51%) or greater economic and voting interest in Transferee.

“UCC” or “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect in the State in which the Property is located.

“U.S. Obligations” shall mean non redeemable securities evidencing an obligation
to timely pay principal and/or interest in a full and timely manner that are
(a) direct obligations of the United States of America for the payment of which
its full faith and credit is pledged, or (b) to the extent acceptable to the
Rating Agencies, other “government securities” within the meaning of
Section 2(a)(16) of the Investment Company Act of 1940, as amended.

“Wendy’s Tenant” shall have the meaning set forth in Section 7.2 hereof.

“Yield Maintenance Default Premium” shall mean an amount equal to the greater of
(a) five percent (5%) of the outstanding principal balance of the Loan to be
prepaid or satisfied and (b) the excess, if any, of (i) the sum of the present
values of all then-scheduled payments of principal and interest under the Note
assuming that all scheduled payments are made timely and that the remaining
outstanding principal and interest on the Loan is paid on the Maturity Date
(with each such payment and assumed payment discounted to its present value at
the date of prepayment at the rate which, when compounded monthly, is equivalent
to the Prepayment Rate when compounded semi-annually and deducting from the sum
of such present values any short-term interest paid from the date of prepayment
to the next succeeding Payment Date in the event such payment is not made on a
Payment Date), over (ii) the principal amount being prepaid.

“Yield Maintenance Premium” shall mean an amount equal to the greater of (a) one
percent (1%) of the outstanding principal of the Loan to be prepaid or satisfied
and (b) the excess, if any, of (i) the sum of the present values of all
then-scheduled payments of principal and interest under the Note assuming that
all scheduled payments are made timely and that the remaining outstanding
principal and interest on the Loan is paid on the Maturity Date (with each such
payment and assumed payment discounted to its present value at the date of
prepayment at the rate which, when compounded monthly, is equivalent to the
Prepayment Rate when compounded semi-annually and deducting from the sum of such
present values any short-term interest paid from the date of prepayment to the
next succeeding Payment Date in the event such payment is not made on a Payment
Date), over (ii) the principal amount being prepaid.

Section 1.2 Principles of Construction. All references to sections and schedules
are to sections and schedules in or to this Agreement unless otherwise
specified. All uses of the word “including” shall mean “including, without
limitation” unless the context shall indicate otherwise. Unless otherwise
specified, the words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement. Unless otherwise specified,
all meanings attributed to defined terms herein shall be equally applicable to
both the singular and plural forms of the terms so defined.

 

26



--------------------------------------------------------------------------------

ARTICLE 2 - GENERAL TERMS

Section 2.1 Loan Commitment; Disbursement to Borrower.

2.1.1 Agreement to Lend and Borrow. Subject to and upon the terms and conditions
set forth herein, Lender hereby agrees to make and Borrower hereby agrees to
accept the Loan on the Closing Date.

2.1.2 Single Disbursement to Borrower. Borrower may request and receive only one
(1) borrowing hereunder in respect of the Loan and any amount borrowed and
repaid hereunder in respect of the Loan may not be reborrowed. Borrower
acknowledges and agrees that the Loan has been fully funded as of the Closing
Date.

2.1.3 The Note, Mortgage and Loan Documents. The Loan shall be evidenced by the
Note and secured by the Mortgage and the other Loan Documents.

2.1.4 Use of Proceeds. Borrower shall use the proceeds of the Loan to
(a) acquire the Property or repay and discharge any existing loans relating to
the Property, (b) pay all past due basic carrying costs, if any, with respect to
the Property, (c) make deposits into the Reserve Funds on the Closing Date in
the amounts provided herein, (d) pay costs and expenses incurred in connection
with the closing of the Loan, as approved by Lender, (e) fund any working
capital requirements of the Property and (f) distribute the balance, if any, to
Borrower.

Section 2.2 Interest Rate.

2.2.1 Interest Rate. Interest on the outstanding principal balance of the Loan
shall accrue at the Interest Rate or as otherwise set forth in this Agreement
from (and including) the Closing Date to but excluding the Maturity Date.

2.2.2 Interest Calculation. Interest on the outstanding principal balance of the
Loan shall be calculated by multiplying (a) the actual number of days elapsed in
the relevant Accrual Period by (b) a daily rate based on the Interest Rate and a
three hundred sixty (360) day year by (c) the outstanding principal balance of
the Loan.

2.2.3 Default Rate. In the event that, and for so long as, any Event of Default
shall have occurred and be continuing, the outstanding principal balance of the
Loan and, to the extent permitted by law, all accrued and unpaid interest in
respect of the Loan and any other amounts due pursuant to the Loan Documents,
shall accrue interest at the Default Rate, calculated from the date such payment
was due without regard to any grace or cure periods contained herein.

2.2.4 Usury Savings. This Agreement, the Note and the other Loan Documents are
subject to the express condition that at no time shall Borrower be obligated or
required to pay interest on the principal balance of the Loan at a rate which
could subject Lender to either civil or criminal liability as a result of being
in excess of the Maximum Legal Rate. If, by the terms of this Agreement or the
other Loan Documents, Borrower is at any time required or obligated to pay
interest on the principal balance due hereunder at a rate in excess of the
Maximum Legal Rate, the Interest Rate or the Default Rate, as the case may be,
shall be deemed to be immediately reduced to the Maximum Legal Rate and all
previous payments in excess of the

 

27



--------------------------------------------------------------------------------

Maximum Legal Rate shall be deemed to have been payments in reduction of
principal and not on account of the interest due hereunder. All sums paid or
agreed to be paid to Lender for the use, forbearance, or detention of the sums
due under the Loan, shall, to the extent permitted by applicable law, be
amortized, prorated, allocated, and spread throughout the full stated term of
the Loan until payment in full so that the rate or amount of interest on account
of the Loan does not exceed the Maximum Legal Rate of interest from time to time
in effect and applicable to the Loan for so long as the Loan is outstanding.

Section 2.3 Loan Payment.

2.3.1 Monthly Debt Service Payments. Borrower shall pay to Lender (a) on the
Closing Date, an amount equal to interest only on the outstanding principal
balance of the Loan for the initial Accrual Period and (b) on February 1, 2012
and on each Payment Date thereafter up to and including the Maturity Date, the
Monthly Debt Service Payment Amount, which payments shall be applied first to
accrued and unpaid interest and the balance to principal.

2.3.2 Payments Generally. For purposes of making payments hereunder, but not for
purposes of calculating Accrual Periods, if the day on which such payment is due
is not a Business Day, then amounts due on such date shall be due on the
immediately preceding Business Day and with respect to payments of principal due
on the Maturity Date, interest shall be payable at the Interest Rate or the
Default Rate, as the case may be, through and including the day immediately
preceding such Maturity Date. All amounts due under this Agreement and the other
Loan Documents shall be payable without setoff, counterclaim, defense or any
other deduction whatsoever.

2.3.3 Payment on Maturity Date. Borrower shall pay to Lender on the Maturity
Date the outstanding principal balance of the Loan, all accrued and unpaid
interest and all other amounts due hereunder and under the Note, the Mortgage
and the other Loan Documents.

2.3.4 Late Payment Charge. If any principal, interest or any other sums due
under the Loan Documents (including the amounts due on the Maturity Date) are
not paid by Borrower on or prior to the date on which it is due, Borrower shall
pay to Lender upon demand an amount equal to the lesser of five percent (5%) of
such unpaid sum and the Maximum Legal Rate in order to defray the expense
incurred by Lender in handling and processing such delinquent payment and to
compensate Lender for the loss of the use of such delinquent payment. Any such
amount shall be secured by the Mortgage and the other Loan Documents to the
extent permitted by applicable law.

2.3.5 Method and Place of Payment. Except as otherwise specifically provided
herein, all payments and prepayments under this Agreement and the Note shall be
made to Lender not later than 1:00 P.M., New York City time, on the date when
due and shall be made in lawful money of the United States of America in
immediately available funds at Lender’s office or as otherwise directed by
Lender, and any funds received by Lender after such time shall, for all purposes
hereof, be deemed to have been paid on the next succeeding Business Day.

 

28



--------------------------------------------------------------------------------

Section 2.4 Prepayments.

2.4.1 Voluntary Prepayments.

(a) Except as otherwise expressly provided in this Section 2.4, Borrower shall
not have the right to prepay the Loan in whole or in part prior to the Maturity
Date.

(b) On or after the Permitted Prepayment Date through the Maturity Date,
Borrower may, at its option, prepay the Debt in full (but not in part), provided
that (i) no Event of Default then exists, (ii) Borrower submits a notice to
Lender setting forth the projected date of prepayment, which date shall be no
less than thirty (30) days and no more than ninety (90) days from the date of
such notice, (iii) Borrower pays to Lender (A) the unpaid principal amount of
the Note, (B) all interest accrued and unpaid on the principal balance of the
Note to and including the date of prepayment, (C) all other sums due under the
Note, this Agreement and the other Loan Documents, (D) if such prepayment occurs
prior to the Permitted Par Prepayment Date, the Yield Maintenance Premium, and
(E) if such prepayment is not paid on a regularly scheduled Payment Date,
interest for the full Accrual Period during which the prepayment occurs. If any
notice of prepayment is given, the Debt shall be due and payable on the
projected date of prepayment.

2.4.2 Mandatory Prepayments. On the next occurring Payment Date following the
date on which Lender actually receives any Net Proceeds, if Lender is not
obligated to make such Net Proceeds available to Borrower for the Restoration of
the Property or otherwise remit such Net Proceeds to Borrower pursuant to
Section 6.4 hereof, Borrower authorizes Lender, at Lender’s option, to apply Net
Proceeds as a prepayment of all or a portion of the outstanding principal
balance of the Loan together with accrued interest and any other sums due
hereunder in an amount equal to one hundred percent (100%) of such Net Proceeds;
provided, however, if an Event of Default has occurred and is continuing, Lender
may apply such Net Proceeds to the Debt (until paid in full) in any order or
priority in its sole discretion. Other than following an Event of Default, no
yield maintenance premium or other premium shall be due in connection with any
prepayment made pursuant to this Section 2.4.2.

2.4.3 Prepayments After Default. If following an Event of Default, payment of
all or any part of the Debt is tendered by Borrower or otherwise recovered by
Lender, such tender or recovery shall be (a) made on the next occurring Payment
Date together with the Monthly Debt Service Payment and (b) deemed a voluntary
prepayment by Borrower in violation of the prohibition against prepayment set
forth in Section 2.4.1 hereof, and Borrower shall pay, in addition to the Debt,
an amount equal to the Yield Maintenance Default Premium which can be applied by
Lender in such order and priority as Lender shall determine in is sole and
absolute discretion.

2.4.4 Intentionally Deleted.

Section 2.5 Intentionally Deleted.

2.5.1 Intentionally Deleted.

2.5.2 Intentionally Deleted.

 

29



--------------------------------------------------------------------------------

2.5.3 Intentionally Deleted.

Section 2.6 Release of Property. Except as set forth in this Section 2.6, no
repayment or prepayment of all or any portion of the Loan shall cause, give rise
to a right to require, or otherwise result in, the release of the Lien of the
Mortgage on the Property.

2.6.1 Release of Property.

(a) If Borrower has the right to and has elected to prepay the Loan in
accordance with this Agreement, upon satisfaction of the requirements of
Section 2.4 and this Section 2.6, all of the Property shall be released from the
Lien of the Mortgage.

(b) In connection with the release of the Mortgage, Borrower shall submit a
notice to Lender setting forth the projected date of release (which date shall
be no less than thirty (30) days from the date of such notice) and a release of
Lien (and related Loan Documents) for the Property for execution by Lender. Such
release shall be in a form appropriate in the jurisdiction in which the Property
is located and that would be satisfactory to a prudent lender and contains
standard provisions, if any, protecting the rights of the releasing lender . In
addition, Borrower shall provide all other documentation Lender reasonably
requires to be delivered by Borrower in connection with such release, together
with an Officer’s Certificate certifying that such documentation (i) is in
compliance with all Legal Requirements, and (ii) will effect such releases in
accordance with the terms of this Agreement. Borrower shall reimburse Lender and
Servicer for any costs and expenses Lender and Servicer incur arising from such
release (including reasonable attorneys’ fees and expenses) and Borrower shall
pay, in connection with such release, (i) all recording charges, filing fees,
taxes or other expenses payable in connection therewith, and (ii) to any
Servicer, the current fee being assessed by such Servicer to effect such
release.

Section 2.7 Lockbox Account/Cash Management.

2.7.1 Lockbox Account.

(a) During the term of the Loan, Borrower shall establish and maintain an
account (the “Lockbox Account”) with Lockbox Bank in trust for the benefit of
Lender, which Lockbox Account shall be under the sole dominion and control of
Lender. The Lockbox Account shall be entitled “TNP SRT Summit Point, LLC, as
Borrower and JPMorgan Chase Bank, National Association, as Lender, pursuant to
Loan Agreement dated as of December 21, 2011 – Lockbox Account”. Borrower hereby
grants to Lender a first-priority security interest in the Lockbox Account and
all deposits at any time contained therein and the proceeds thereof and will
take all actions necessary to maintain in favor of Lender a perfected first
priority security interest in the Lockbox Account, including, without
limitation, filing UCC-1 Financing Statements and continuations thereof. Lender
and Servicer shall have the sole right to make withdrawals from the Lockbox
Account and all costs and expenses for establishing and maintaining the Lockbox
Account shall be paid by Borrower. All monies now or hereafter deposited into
the Lockbox Account shall be deemed additional security for the Debt. The
Lockbox Agreement and Lockbox Account shall remain in effect until the Loan has
been repaid in full.

 

30



--------------------------------------------------------------------------------

(b) Borrower shall, or shall cause Manager to, on or prior to the Closing Date,
deliver Tenant Direction Letters to all Tenants under Leases to deliver all
Rents payable thereunder directly to the Lockbox Account. Borrower shall, and
shall cause Manager to, deposit all amounts received by Borrower or Manager
constituting Rents into the Lockbox Account within one (1) Business Day after
receipt thereof.

(c) Borrower shall obtain from Lockbox Bank its agreement to transfer to the
Cash Management Account in immediately available funds by federal wire transfer
all amounts on deposit in the Lockbox Account once every Business Day throughout
the term of the Loan.

(d) Upon the occurrence of an Event of Default, Lender may, in addition to any
and all other rights and remedies available to Lender, apply any sums then
present in the Lockbox Account to the payment of the Debt in any order in its
sole discretion.

(e) The Lockbox Account shall not be commingled with other monies held by
Borrower, Manager or Lockbox Bank.

(f) Borrower shall not further pledge, assign or grant any security interest in
the Lockbox Account or the monies deposited therein or permit any lien or
encumbrance to attach thereto, or any levy to be made thereon, or any UCC-1
Financing Statements, except those naming Lender as the secured party, to be
filed with respect thereto.

(g) Borrower shall indemnify Lender and hold Lender harmless from and against
any and all actions, suits, claims, demands, liabilities, losses, damages,
obligations and costs and expenses (including litigation costs and reasonable
attorneys’ fees and expenses) arising from or in any way connected with the
Lockbox Account and/or the Lockbox Agreement (unless arising from the gross
negligence or willful misconduct of Lender) or the performance of the
obligations for which the Lockbox Account was established.

2.7.2 Cash Management Account.

(a) During the term of the Loan, Borrower shall establish and maintain a
segregated Eligible Account (the “Cash Management Account”) to be held by Agent
in trust and for the benefit of Lender, which Cash Management Account shall be
under the sole dominion and control of Lender. The Cash Management Account shall
be entitled “TNP SRT Summit Point, LLC, as Borrower and JPMorgan Chase Bank,
National Association, as Lender, pursuant to Loan Agreement dated as of
December 21, 2011 - Cash Management Account.” Borrower hereby grants to Lender a
first priority security interest in the Cash Management Account and all deposits
at any time contained therein and the proceeds thereof and will take all actions
necessary to maintain in favor of Lender a perfected first priority security
interest in the Cash Management Account, including, without limitation, filing
UCC-1 Financing Statements and continuations thereof. Borrower will not in any
way alter or modify the Cash Management Account and will notify Lender of the
account number thereof. Lender and Servicer shall have the sole right to make
withdrawals from the Cash Management Account and all costs and expenses for
establishing and maintaining the Cash Management Account shall be paid by
Borrower.

 

31



--------------------------------------------------------------------------------

(b) The insufficiency of funds on deposit in the Cash Management Account shall
not relieve Borrower from the obligation to make any payments, as and when due
pursuant to this Agreement and the other Loan Documents, and such obligations
shall be separate and independent, and not conditioned on any event or
circumstance whatsoever.

(c) All funds on deposit in the Cash Management Account following the occurrence
of an Event of Default may be applied by Lender in such order and priority as
Lender shall determine.

(d) Borrower hereby agrees that Lender may modify the Cash Management Agreement
for the purpose of establishing additional sub-accounts in connection with any
payments otherwise required under this Agreement and the other Loan Documents
and Lender shall provide notice thereof to Borrower.

(e) If Lender receives the Preferred Member Notice, Borrower may thereafter
direct Agent to disburse all funds in the Borrower Remainder Subaccount to
Preferred Member until such time that the Preferred Member Redemption has
occurred.

2.7.3 Payments Received under the Cash Management Agreement. Notwithstanding
anything to the contrary contained in this Agreement or the other Loan
Documents, and provided no Event of Default has occurred and is continuing,
Borrower’s obligations with respect to the payment of the Monthly Debt Service
Payment Amount and amounts required to be deposited into the Reserve Funds, if
any, shall be deemed satisfied to the extent sufficient amounts are deposited in
the Cash Management Account to satisfy such obligations pursuant to this
Agreement on the dates each such payment is required, regardless of whether any
of such amounts are so applied by Lender.

ARTICLE 3 - CONDITIONS PRECEDENT

Section 3.1 Conditions Precedent to Closing. The obligation of Lender to make
the Loan hereunder is subject to the fulfillment by Borrower or waiver by Lender
of all of the conditions precedent to closing set forth in the application or
term sheet for the Loan delivered by Borrower to Lender and the commitment or
commitment rider, if any, to the application or term sheet for the Loan issued
by Lender.

ARTICLE 4 - REPRESENTATIONS AND WARRANTIES

Section 4.1 Borrower Representations. Borrower represents and warrants as of the
date hereof that:

4.1.1 Organization. Borrower has been duly organized and is validly existing and
in good standing with requisite power and authority to own the Property and to
transact the businesses in which it is now engaged. Borrower is duly qualified
to do business and is in good standing in each jurisdiction where it is required
to be so qualified in connection with its businesses and operations. Borrower
possesses all rights, licenses, permits and authorizations, governmental or
otherwise, necessary to entitle it to own the Property and to transact the
businesses in which it is now engaged, and the sole business of Borrower is the
ownership, management and operation of the Property. The ownership interests in
Borrower are as set forth on the organizational chart attached hereto as
Schedule III.

 

32



--------------------------------------------------------------------------------

4.1.2 Proceedings. Borrower has taken all necessary action to authorize the
execution, delivery and performance of this Agreement and the other Loan
Documents. This Agreement and such other Loan Documents have been duly executed
and delivered by or on behalf of Borrower and constitute legal, valid and
binding obligations of Borrower enforceable against Borrower in accordance with
their respective terms, subject only to applicable bankruptcy, insolvency and
similar laws affecting rights of creditors generally, and subject, as to
enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law).

4.1.3 No Conflicts. The execution, delivery and performance of this Agreement
and the other Loan Documents by Borrower will not conflict with or result in a
breach of any of the terms or provisions of, or constitute a default under, or
result in the creation or imposition of any lien, charge or encumbrance (other
than pursuant to the Loan Documents) upon any of the property or assets of
Borrower pursuant to the terms of any indenture, mortgage, deed of trust, loan
agreement, partnership agreement, management agreement or other agreement or
instrument to which Borrower is a party or by which any of the Property or
Borrower’s assets is subject, nor will such action result in any violation of
the provisions of any statute or any order, rule or regulation of any
Governmental Authority having jurisdiction over Borrower or any of Borrower’s
properties or assets, and any consent, approval, authorization, order,
registration or qualification of or with any court or any such Governmental
Authority required for the execution, delivery and performance by Borrower of
this Agreement or any other Loan Documents has been obtained and is in full
force and effect.

4.1.4 Litigation. There are no actions, suits or proceedings at law or in equity
by or before any Governmental Authority or other agency now pending or, to
Borrower’s knowledge, threatened against or affecting Borrower, Guarantor,
Principal or the Property, which actions, suits or proceedings, if determined
against Borrower, Guarantor, Principal or the Property, might materially
adversely affect the condition (financial or otherwise) or business of Borrower,
Guarantor, Principal or the condition or ownership of the Property.

4.1.5 Agreements. Borrower is not a party to any agreement or instrument or
subject to any restriction which might materially and adversely affect Borrower
or the Property, or Borrower’s business, properties or assets, operations or
condition, financial or otherwise. Borrower is not in default in any material
respect in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any agreement or instrument to which it is
a party or by which Borrower or the Property is bound. Borrower has no material
financial obligation under any indenture, mortgage, deed of trust, loan
agreement or other agreement or instrument to which Borrower is a party or by
which Borrower or the Property is otherwise bound, other than (a) obligations
incurred in the ordinary course of the operation of the Property as permitted
pursuant to clause (xxiii) of the definition of “Special Purpose Entity” set
forth in Section 1.1 hereof and (b) obligations under the Loan Documents.

 

33



--------------------------------------------------------------------------------

4.1.6 Title. Borrower has good, marketable and insurable fee simple title to the
real property comprising part of the Property (except for the Leasehold Parcel),
good, marketable and insurable leasehold title to the Leasehold Parcel, and good
title to the balance of the Property, free and clear of all Liens whatsoever
except the Permitted Encumbrances, such other Liens as are permitted pursuant to
the Loan Documents and the Liens created by the Loan Documents. The Permitted
Encumbrances in the aggregate do not materially and adversely affect the value,
operation or use of the Property (as currently used) or Borrower’s ability to
repay the Loan. The Mortgage, when properly recorded in the appropriate records,
together with any Uniform Commercial Code financing statements required to be
filed in connection therewith, will create (a) a valid, perfected first priority
lien on the Property, subject only to Permitted Encumbrances and the Liens
created by the Loan Documents and (b) perfected security interests in and to,
and perfected collateral assignments of, all personalty (including the Leases),
all in accordance with the terms thereof, in each case subject only to any
applicable Permitted Encumbrances, such other Liens as are permitted pursuant to
the Loan Documents and the Liens created by the Loan Documents. There are no
claims for payment for work, labor or materials affecting the Property which are
or may become a Lien prior to, or of equal priority with, the Liens created by
the Loan Documents.

4.1.7 Solvency. Borrower has (a) not entered into this transaction or executed
the Note, this Agreement or any other Loan Documents with the actual intent to
hinder, delay or defraud any creditor and (b) received reasonably equivalent
value in exchange for its obligations under such Loan Documents. Giving effect
to the Loan, the fair saleable value of Borrower’s assets exceeds and will,
immediately following the making of the Loan, exceed Borrower’s total
liabilities, including, without limitation, subordinated, unliquidated, disputed
and contingent liabilities. The fair saleable value of Borrower’s assets is and
will, immediately following the making of the Loan, be greater than Borrower’s
probable liabilities, including the maximum amount of its contingent liabilities
on its debts as such debts become absolute and matured. Borrower’s assets do not
and, immediately following the making of the Loan will not, constitute
unreasonably small capital to carry out its business as conducted or as proposed
to be conducted. Borrower does not intend to, and does not believe that it will,
incur debt and liabilities (including contingent liabilities and other
commitments) beyond its ability to pay such debt and liabilities as they mature
(taking into account the timing and amounts of cash to be received by Borrower
and the amounts to be payable on or in respect of obligations of Borrower). No
petition in bankruptcy has been filed against Borrower or any constituent Person
in the last seven (7) years, and neither Borrower nor any constituent Person in
the last seven (7) years has ever made an assignment for the benefit of
creditors or taken advantage of any insolvency act for the benefit of debtors.
Neither Borrower nor any of its constituent Persons are contemplating either the
filing of a petition by it under any state or federal bankruptcy or insolvency
laws or the liquidation of all or a major portion of Borrower’s assets or
property, and Borrower has no knowledge of any Person contemplating the filing
of any such petition against it or such constituent Persons.

4.1.8 Full and Accurate Disclosure. No statement of fact made by Borrower in
this Agreement or in any of the other Loan Documents contains any untrue
statement of a material fact or omits to state any material fact necessary to
make statements contained herein or therein not misleading. There is no material
fact presently known to Borrower which has not been disclosed to Lender which
adversely affects, nor as far as Borrower can foresee, might adversely affect,
the Property or the business, operations or condition (financial or otherwise)
of Borrower.

 

34



--------------------------------------------------------------------------------

4.1.9 No Plan Assets. Borrower does not sponsor, is not obligated to contribute
to, and is not itself an “employee benefit plan,” as defined in Section 3(3) of
ERISA, subject to Title I of ERISA or Section 4975 of the Code, and none of the
assets of Borrower constitutes or will constitute “plan assets” of one or more
such plans within the meaning of 29 C.F.R. Section 2510.3-101. In addition,
(a) Borrower is not a “governmental plan” within the meaning of Section 3(32) of
ERISA and (b) transactions by or with Borrower are not subject to any state or
other statute , regulation or other restriction regulating investments of, or
fiduciary obligations with respect to, governmental plans within the meaning of
Section 3(32) of ERISA which is similar to the provisions of Section 406 of
ERISA or Section 4975 of the Code and which prohibit or otherwise restrict the
transactions contemplated by this Agreement, including but not limited to the
exercise by Lender of any of its rights under the Loan Documents.

4.1.10 Compliance. Borrower and the Property and the use thereof comply in all
material respects with all applicable Legal Requirements, including, without
limitation, building and zoning ordinances and codes. Borrower is not in default
or violation of any order, writ, injunction, decree or demand of any
Governmental Authority. There has not been committed by Borrower or any other
Person in occupancy of or involved with the operation or use of the Property any
act or omission affording the federal government or any other Governmental
Authority the right of forfeiture as against the Property or any part thereof or
any monies paid in performance of Borrower’s obligations under any of the Loan
Documents. On the Closing Date, the Improvements at the Property were in
material compliance with applicable law.

4.1.11 Financial Information. All financial data, including, without limitation,
the statements of cash flow and income and operating expense, that have been
delivered to Lender in connection with the Loan (a) are true, complete and
correct in all material respects, (b) accurately represent the financial
condition of Borrower and the Property, as applicable, as of the date of such
reports, and (c) to the extent prepared or audited by an independent certified
public accounting firm, have been prepared in accordance with GAAP (or such
other accounting basis reasonably acceptable to Lender) throughout the periods
covered, except as disclosed therein. Except for Permitted Encumbrances,
Borrower does not have any contingent liabilities, liabilities for taxes,
unusual forward or long-term commitments or unrealized or anticipated losses
from any unfavorable commitments that are known to Borrower and reasonably
likely to have a material adverse effect on the Property or the current
operation thereof, except as referred to or reflected in said financial
statements. Since the date of such financial statements, there has been no
material adverse change in the financial condition, operations or business of
Borrower from that set forth in said financial statements.

4.1.12 Condemnation. No Condemnation or other similar proceeding has been
commenced or, to Borrower’s best knowledge, is threatened or contemplated with
respect to all or any portion of the Property or for the relocation of roadways
providing access to the Property.

4.1.13 Federal Reserve Regulations. No part of the proceeds of the Loan will be
used for the purpose of purchasing or acquiring any “margin stock” within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
or for any other purpose which would be inconsistent with such Regulation U or
any other Regulations of such Board of Governors, or for any purposes prohibited
by Legal Requirements or by the terms and conditions of this Agreement or the
other Loan Documents.

 

35



--------------------------------------------------------------------------------

4.1.14 Utilities and Public Access. The Property has rights of access to public
ways and is served by water, sewer, sanitary sewer and storm drain facilities
adequate to service the Property for its intended uses. All public utilities
necessary or convenient to the full use and enjoyment of the Property are
located either in the public right of way abutting the Property (which are
connected so as to serve the Property without passing over other property) or in
recorded easements serving the Property and such easements are set forth in and
insured by the Title Insurance Policy. All roads necessary for the use of the
Property for its current purposes have been completed and dedicated to public
use and accepted by all Governmental Authorities.

4.1.15 Not a Foreign Person. Borrower is not a “foreign person” within the
meaning of §1445(f)(3) of the Code.

4.1.16 Separate Lots. The Property is comprised of one (1) or more parcels which
constitute a separate tax lot or lots and does not constitute a portion of any
other tax lot not a part of the Property.

4.1.17 Assessments. There are no pending or proposed special or other
assessments for public improvements or otherwise affecting the Property, nor are
there any contemplated improvements to the Property that may result in such
special or other assessments.

4.1.18 Enforceability. The Loan Documents are enforceable by Lender (or any
subsequent holder thereof) in accordance with their respective terms, subject to
principles of equity and bankruptcy, insolvency and other laws generally
applicable to creditors’ rights and the enforcement of debtors’ obligations. The
Loan Documents are not subject to any right of rescission, set off, counterclaim
or defense by Borrower or Guarantor, including the defense of usury, nor would
the operation of any of the terms of the Loan Documents, or the exercise of any
right thereunder, render the Loan Documents unenforceable (subject to principles
of equity and bankruptcy, insolvency and other laws generally affecting
creditors’ rights and the enforcement of debtors’ obligations), and neither
Borrower nor Guarantor has asserted any right of rescission, set off,
counterclaim or defense with respect thereto.

4.1.19 No Prior Assignment. There are no prior assignments of the Leases or any
portion of the Rents due and payable or to become due and payable which are
presently outstanding.

4.1.20 Insurance. Borrower has obtained and has delivered to Lender certified
copies of the Policies reflecting the insurance coverages, amounts and other
requirements set forth in this Agreement. No claims have been made or are
currently pending, outstanding or otherwise remain unsatisfied under any such
Policy, and neither Borrower nor any other Person, has done, by act or omission,
anything which would impair the coverage of any such Policy.

4.1.21 Use of Property. The Property is used exclusively for retail purposes and
other appurtenant and related uses.

4.1.22 Certificate of Occupancy; Licenses. All certifications, permits, licenses
and approvals, including without limitation, certificates of completion and
occupancy permits, required for the legal use, occupancy and operation of the
Property have been obtained and are in full force and effect. The use being made
of the Property is in conformity with the certificate of occupancy issued for
the Property.

 

36



--------------------------------------------------------------------------------

4.1.23 Flood Zone. None of the Improvements on the Property are located in an
area as identified by the Federal Emergency Management Agency as an area having
special flood hazards, or, if so located, the flood insurance required pursuant
to Section 6.1(a)(i) is in full force and effect with respect to the Property.

4.1.24 Physical Condition. The Property, including, without limitation, all
buildings, improvements, parking facilities, sidewalks, storm drainage systems,
roofs, plumbing systems, HVAC systems, fire protection systems, electrical
systems, equipment, elevators, exterior sidings and doors, landscaping,
irrigation systems and all structural components, are in good condition, order
and repair in all material respects; there exists no structural or other
material defects or damages in the Property, whether latent or otherwise, and
Borrower has not received notice from any insurance company or bonding company
of any defects or inadequacies in the Property, or any part thereof, which would
adversely affect the insurability of the same or cause the imposition of
extraordinary premiums or charges thereon or of any termination or threatened
termination of any policy of insurance or bond.

4.1.25 Boundaries. All of the improvements which were included in determining
the appraised value of the Property lie wholly within the boundaries and
building restriction lines of the Property, and no improvements on adjoining
properties encroach upon the Property, and no easements or other encumbrances
upon the Property encroach upon any of the Improvements, so as to affect the
value or marketability of the Property except those which are insured against by
the Title Insurance Policy.

4.1.26 Leases. The Property is not subject to any leases other than the Leases
described in the rent roll attached hereto as Schedule I and made a part hereof,
which rent roll is true, complete and accurate in all respects as of the Closing
Date. Borrower is the owner and lessor of landlord’s interest in the Leases. No
Person has any possessory interest in the Property or right to occupy the same
except under and pursuant to the provisions of the Leases. The current Leases
are in full force and effect and there are no defaults thereunder by either
party and there are no conditions that, with the passage of time or the giving
of notice, or both, would constitute defaults thereunder. No Rent has been paid
more than one (1) month in advance of its due date. All security deposits are
held by Borrower in accordance with applicable law. All work to be performed by
Borrower under each Lease has been performed as required and has been accepted
by the applicable Tenant, and any payments, free rent, partial rent, rebate of
rent or other payments, credits, allowances or abatements required to be given
by Borrower to any Tenant has already been received by such Tenant. There has
been no prior sale, transfer or assignment, hypothecation or pledge of any Lease
or of the Rents received therein which is outstanding. No Tenant listed on
Schedule I has assigned its Lease or sublet all or any portion of the premises
demised thereby, no such Tenant holds its leased premises under assignment or
sublease, nor does anyone except such Tenant and its employees occupy such
leased premises. No Tenant under any Lease has a right or option pursuant to
such Lease or otherwise to purchase all or any part of the leased premises or
the building of which the leased premises are a part. No Tenant under any Lease
has any right or option for additional space in the Improvements.

 

37



--------------------------------------------------------------------------------

4.1.27 Survey. The Survey for the Property delivered to Lender in connection
with this Agreement does not fail to reflect any material matter affecting the
Property or the title thereto.

4.1.28 Inventory. Borrower is the owner of all of the Equipment, Fixtures and
Personal Property (as such terms are defined in the Mortgage) located on or at
the Property and shall not lease any Equipment, Fixtures or Personal Property
other than as permitted hereunder. All of the Equipment, Fixtures and Personal
Property are sufficient to operate the Property in the manner required hereunder
and in the manner in which it is currently operated.

4.1.29 Filing and Recording Taxes. All transfer taxes, deed stamps, intangible
taxes or other amounts in the nature of transfer taxes required to be paid by
any Person under applicable Legal Requirements have been paid. All mortgage,
mortgage recording, stamp, intangible or other similar tax required to be paid
by any Person under applicable Legal Requirements currently in effect in
connection with the execution, delivery, recordation, filing, registration,
perfection or enforcement of any of the Loan Documents, including, without
limitation, the Mortgage, have been paid.

4.1.30 Special Purpose Entity/Separateness.

(a) Until the Debt has been paid in full, Borrower hereby represents, warrants
and covenants that (i) Borrower is, shall be and shall continue to be a Special
Purpose Entity and (ii) Principal is, shall be and shall continue to be a
Special Purpose Entity.

(b) The representations, warranties and covenants set forth in Section 4.1.30(a)
shall survive for so long as any amount remains payable to Lender under this
Agreement or any other Loan Document.

(c) Intentionally deleted.

(d) Borrower covenants and agrees that Borrower shall provide Lender with thirty
(30) days’ prior written notice prior to the removal of an Independent Director
of any of Borrower and/or Principal.

4.1.31 Management Agreement. The Management Agreement is in full force and
effect and there is no default thereunder by any party thereto and no event has
occurred that, with the passage of time and/or the giving of notice would
constitute a default thereunder. The Management Agreement was entered into on
commercially reasonable terms.

4.1.32 Illegal Activity. No portion of the Property has been or will be
purchased with proceeds of any illegal activity.

4.1.33 No Change in Facts or Circumstances; Disclosure. All information
submitted by and on behalf of Borrower to Lender and in all financial
statements, rent rolls (including the rent roll attached hereto as Schedule I),
reports, certificates and other documents submitted in connection with the Loan
or in satisfaction of the terms thereof and all statements of fact made by
Borrower in this Agreement or in any other Loan Document, are true, complete and
correct in all material respects. There has been no material adverse change in
any condition, fact, circumstance or event that would make any such information
inaccurate, incomplete or otherwise

 

38



--------------------------------------------------------------------------------

misleading in any material respect or that otherwise materially and adversely
affects or might materially and adversely affect the use, operation or value of
the Property or the business operations or the financial condition of Borrower.
Borrower has disclosed to Lender all material facts and has not failed to
disclose any material fact that could cause any Provided Information or
representation or warranty made herein to be materially misleading.

4.1.34 Investment Company Act. Borrower is not (a) an “investment company” or a
company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended; (b) a “holding company” or a
“subsidiary company” of a “holding company” or an “affiliate” of either a
“holding company” or a “subsidiary company” within the meaning of the Public
Utility Holding Company Act of 1935, as amended; or (c) subject to any other
federal or state law or regulation which purports to restrict or regulate its
ability to borrow money.

4.1.35 Embargoed Person. As of the date hereof and at all times throughout the
term of the Loan, including after giving effect to any Transfers permitted
pursuant to the Loan Documents, Borrower or one of its Affiliates has performed
reasonable diligence to insure that (a) none of the funds or other assets of
Borrower and Guarantor constitute property of, or are beneficially owned,
directly or indirectly, by any Embargoed Person; (b) no Embargoed Person has any
interest of any nature whatsoever in Borrower or Guarantor, as applicable, with
the result that the investment in Borrower or Guarantor, as applicable (whether
directly or indirectly), is prohibited by law or the Loan is in violation of
law; and (c) none of the funds of Borrower or Guarantor, as applicable, have
been derived from any unlawful activity with the result that the investment in
Borrower or Guarantor, as applicable (whether directly or indirectly), is
prohibited by law or the Loan is in violation of law.

4.1.36 Principal Place of Business; State of Organization. Borrower’s principal
place of business as of the date hereof is the address set forth in the
introductory paragraph of this Agreement. Borrower is organized under the laws
of the State of Delaware and its organizational identification number is 5071906

4.1.37 Environmental Representations and Warranties. Except as otherwise
disclosed by that certain Phase I environmental report (or Phase II
environmental report, if required) delivered to Lender by Borrower in connection
with the origination of the Loan (such report is referred to below as the
“Environmental Report”), (a) there are no Hazardous Substances or underground
storage tanks in, on, or under the Property, except those that are (i) in
compliance with Environmental Laws and with permits issued pursuant thereto (to
the extent such permits are required under Environmental Law), (ii) de-minimis
amounts necessary to operate the Property for the purposes set forth in the Loan
Agreement which will not result in an environmental condition in, on or under
the Property and which are otherwise permitted under and used in compliance with
Environmental Law and (iii) fully disclosed to Lender in writing pursuant the
Environmental Report; (b) there are no past, present or threatened Releases of
Hazardous Substances in, on, under or from the Property which has not been fully
remediated in accordance with Environmental Law; (c) there is no threat of any
Release of Hazardous Substances migrating to the Property; (d) there is no past
or present non-compliance with Environmental Laws, or with permits issued
pursuant thereto, in connection with the Property which has not been fully
remediated in accordance with Environmental Law; (e) Borrower does

 

39



--------------------------------------------------------------------------------

not know of, and has not received, any written or oral notice or other
communication from any Person (including but not limited to a Governmental
Authority) relating to Hazardous Substances or Remediation thereof, of possible
liability of any Person pursuant to any Environmental Law, other environmental
conditions in connection with the Property, or any actual or potential
administrative or judicial proceedings in connection with any of the foregoing;
and (f) Borrower has truthfully and fully disclosed provided to Lender, in
writing, any and all information relating to environmental conditions in, on,
under or from the Property that is known to Borrower and has provided to Lender
all information that is contained in Borrower’s files and records, including,
but not limited to, any reports relating to Hazardous Substances in, on, under
or from the Property and/or to the environmental condition of the Property.

4.1.38 Cash Management Account. Borrower hereby represents and warrants to
Lender that:

(a) This Agreement, together with the other Loan Documents, create a valid and
continuing security interest (as defined in the Uniform Commercial Code of the
State of New York) in the Lockbox Account and Cash Management Account in favor
of Lender, which security interest is prior to all other Liens, other than
Permitted Encumbrances, and is enforceable as such against creditors of and
purchasers from Borrower. Other than in connection with the Loan Documents and
except for Permitted Encumbrances, Borrower has not sold, pledged, transferred
or otherwise conveyed the Lockbox Account and Cash Management Account ;

(b) Each of the Lockbox Account and Cash Management Account constitutes “deposit
accounts” and/or “securities accounts” within the meaning of the Uniform
Commercial Code of the State of New York);

(c) Pursuant and subject to the terms hereof and the other applicable Loan
Documents, the Lockbox Bank and Agent have agreed to comply with all
instructions originated by Lender, without further consent by Borrower,
directing disposition of the Lockbox Account and Cash Management Account and all
sums at any time held, deposited or invested therein, together with any interest
or other earnings thereon, and all proceeds thereof (including proceeds of sales
and other dispositions), whether accounts, general intangibles, chattel paper,
deposit accounts, instruments, documents or securities; and

(d) The Lockbox Account and Cash Management Account are not in the name of any
Person other than Borrower, as pledgor, or Lender, as pledgee. Borrower has not
consented to the Lockbox Bank and Agent complying with instructions with respect
to the Lockbox Account and Cash Management Account from any Person other than
Lender.

(e) The Property is not subject to any cash management system (other than
pursuant to the Loan Documents), and any and all existing tenant instruction
letters issued in connection with any previous financing have been duly
terminated prior to the date hereof.

 

40



--------------------------------------------------------------------------------

4.1.39 Ground Lease

Borrower hereby represents and warrants to Lender the following with respect to
the Ground Lease:

(a) The Ground Lease (or a memorandum of the Ground Lease) has been duly
recorded. The Ground Lease permits the interest of Borrower to be encumbered by
a Mortgage, or the Ground Lessor has approved and consented to the encumbrance
of the leasehold estate in the Leasehold Parcel by the Mortgage. There have not
been amendments or modifications to the terms of the Ground Lease since
recordation of the Ground Lease (or a memorandum thereof), with the exception of
written instruments which also have been recorded.

(b) Except for the Permitted Encumbrances and other encumbrances of record,
Borrower’s interest in the Ground Lease is not subject to any Liens or
encumbrances superior to, or of equal priority with, the Mortgage other than the
Ground Lessor’s related fee interest.

(c) Borrower’s interest in the Ground Lease is assignable without the consent of
the Ground Lessor to Lender, the purchaser at any foreclosure sale or the
transferee under a deed or assignment in lieu of foreclosure in connection with
the foreclosure of the Lien of the Mortgage or transfer of Borrower’s leasehold
estate by deed or assignment in lieu of foreclosure. Thereafter, the Ground
Lease is further assignable by such transferee and its successors and assigns
without the consent of the Ground Lessor.

(d) As of the date hereof, the Ground Lease is, to the best of Borrower’s
knowledge, in full force and effect and to Borrower’s knowledge, no material
default has occurred under the Ground Lease that is continuing and there is no
existing condition which, but for the passage of time or the giving of notice,
could result in a material default under the terms of the Ground Lease.

(e) Any insurance and condemnation proceeds related to the Leasehold Parcel that
are paid or awarded to Borrower with respect to its leasehold interest will be
applied pursuant to Section 6.4 hereof.

(f) The Ground Lease does not impose any restrictions on subleasing.

(g) The Ground Lease requires the Ground Lessor to give notice of any default by
Borrower under such Ground Lease to Lender prior to exercising its remedies
thereunder, provided that Lender shall have given written notice to the Ground
Lessor of Lender’s name and notice address.

(h) Lender is permitted the opportunity (including, where necessary, sufficient
time to gain possession of the interest of Borrower under the Ground Lease) to
cure any default under the Ground Lease, which is curable after the receipt of
notice of the default before the Ground Lessor may terminate the Ground Lease.

(i) The Ground Lease has a term, inclusive of extension options, which extends
not less than ten (10) years beyond the Maturity Date.

Section 4.2 Survival of Representations. Borrower agrees that all of the
representations and warranties of Borrower set forth in Section 4.1 hereof and
elsewhere in this Agreement and in the other Loan Documents shall survive for so
long as any amount remains owing to Lender under this Agreement or any of the
other Loan Documents by Borrower. All representations, warranties, covenants and
agreements made in this Agreement or in the other Loan Documents by Borrower
shall be deemed to have been relied upon by Lender notwithstanding any
investigation heretofore or hereafter made by Lender or on its behalf.

 

41



--------------------------------------------------------------------------------

ARTICLE 5 - BORROWER COVENANTS

Section 5.1 Affirmative Covenants. From the date hereof and until payment and
performance in full of all obligations of Borrower under the Loan Documents or
the earlier release of the Lien of the Mortgage encumbering the Property (and
all related obligations) in accordance with the terms of this Agreement and the
other Loan Documents, Borrower hereby covenants and agrees with Lender that:

5.1.1 Existence; Compliance with Legal Requirements. Borrower shall do or cause
to be done all things necessary to preserve, renew and keep in full force and
effect its existence, rights, licenses, permits and franchises and comply with
all Legal Requirements applicable to it and the Property, including, without
limitation, building and zoning codes and certificates of occupancy. There shall
never be committed by Borrower, and Borrower shall never permit any other Person
in occupancy of or involved with the operation or use of the Property to commit
any act or omission affording the federal government or any state or local
government the right of forfeiture against the Property or any part thereof or
any monies paid in performance of Borrower’s obligations under any of the Loan
Documents. Borrower hereby covenants and agrees not to commit, permit or suffer
to exist any act or omission affording such right of forfeiture. Borrower shall
at all times maintain, preserve and protect all franchises and trade names and
preserve all the remainder of its property used or useful in the conduct of its
business and shall keep the Property in good working order and repair, and from
time to time make, or cause to be made, all reasonably necessary repairs,
renewals, replacements, betterments and improvements thereto, all as more fully
provided in the Loan Documents. Borrower shall keep the Property insured at all
times by financially sound and reputable insurers, to such extent and against
such risks, and maintain liability and such other insurance, as is more fully
provided in this Agreement. After prior written notice to Lender, Borrower, at
Borrower’s own expense, may contest by appropriate legal proceeding promptly
initiated and conducted in good faith and with due diligence, the validity of
any Legal Requirement, the applicability of any Legal Requirement to Borrower or
the Property or any alleged violation of any Legal Requirement, provided that
(i) no Default or Event of Default has occurred and remains uncured; (ii) such
proceeding shall be permitted under and be conducted in accordance with the
provisions of any instrument to which Borrower is subject and shall not
constitute a default thereunder and such proceeding shall be conducted in
accordance with all applicable statutes, laws and ordinances; (iii) neither the
Property nor any part thereof or interest therein will be in danger of being
sold, forfeited, terminated, cancelled or lost; (iv) Borrower shall promptly
upon final determination thereof comply with any such Legal Requirement
determined to be valid or applicable or cure any violation of any Legal
Requirement; (v) such proceeding shall suspend the enforcement of the contested
Legal Requirement against Borrower or the Property; and (vi) Borrower shall
furnish such security as may be required in the proceeding, or as may be
requested by Lender, to insure compliance with such Legal Requirement, together
with all interest and penalties payable in connection therewith. Lender may
apply any such security, as necessary to cause compliance with such Legal
Requirement at any time when, in the reasonable judgment of Lender, the
validity, applicability or violation of such Legal Requirement is finally
established or the Property (or any part thereof or interest therein) shall be
in danger of being sold, forfeited, terminated, cancelled or lost.

 

42



--------------------------------------------------------------------------------

5.1.2 Taxes and Other Charges. Borrower shall pay all Taxes and Other Charges
now or hereafter levied or assessed or imposed against the Property or any part
thereof as the same become due and payable; provided, however, Borrower’s
obligation to directly pay Taxes shall be suspended for so long as Borrower
complies with the terms and provisions of Section 7.2 hereof. Borrower will
deliver to Lender receipts for payment or other evidence satisfactory to Lender
that the Taxes and Other Charges have been so paid or are not then delinquent no
later than ten (10) days prior to the date on which the Taxes and/or Other
Charges would otherwise be delinquent if not paid. Borrower shall furnish to
Lender receipts for the payment of the Taxes and the Other Charges prior to the
date the same shall become delinquent (provided, however, Borrower is not
required to furnish such receipts for payment of Taxes in the event that such
Taxes have been paid by Lender pursuant to Section 7.2 hereof and Lender has
received receipts from the relevant taxing authority). Borrower shall not suffer
and shall promptly cause to be paid and discharged any Lien or charge whatsoever
which may be or become a Lien or charge against the Property, and shall promptly
pay for all utility services provided to the Property. After prior written
notice to Lender, Borrower, at Borrower’s own expense, may contest by
appropriate legal proceeding, promptly initiated and conducted in good faith and
with due diligence, the amount or validity or application in whole or in part of
any Taxes or Other Charges, provided that (i) no Default or Event of Default has
occurred and remains uncured; (ii) such proceeding shall be permitted under and
be conducted in accordance with the provisions of any other instrument to which
Borrower is subject and shall not constitute a default thereunder and such
proceeding shall be conducted in accordance with all applicable statutes, laws
and ordinances; (iii) neither the Property nor any part thereof or interest
therein will be in danger of being sold, forfeited, terminated, cancelled or
lost; (iv) Borrower shall promptly upon final determination thereof pay the
amount of any such Taxes or Other Charges, together with all costs, interest and
penalties which may be payable in connection therewith; (v) such proceeding
shall suspend the collection of such contested Taxes or Other Charges from the
Property; and (vi) Borrower shall furnish such security as may be required in
the proceeding, or as may be requested by Lender, to insure the payment of any
such Taxes or Other Charges, together with all interest and penalties thereon.
Lender may pay over any such cash deposit or part thereof held by Lender to the
claimant entitled thereto at any time when, in the judgment of Lender, the
entitlement of such claimant is established or the Property (or part thereof or
interest therein) shall be in danger of being sold, forfeited, terminated,
cancelled or lost or there shall be any danger of the Lien of the Mortgage being
primed by any related Lien.

5.1.3 Litigation. Borrower shall give prompt written notice to Lender of any
litigation or governmental proceedings pending or threatened against Borrower
and/or Guarantor which might materially adversely affect Borrower’s or
Guarantor’s condition (financial or otherwise) or business or the Property.

5.1.4 Access to Property. Borrower shall permit agents, representatives and
employees of Lender to inspect the Property or any part thereof at reasonable
hours upon reasonable advance notice.

 

43



--------------------------------------------------------------------------------

5.1.5 Notice of Default. Borrower shall promptly advise Lender of any material
adverse change in Borrower’s or Guarantor’s condition, financial or otherwise,
or of the occurrence of any Default or Event of Default of which Borrower has
knowledge.

5.1.6 Cooperate in Legal Proceedings. Borrower shall cooperate fully with Lender
with respect to any proceedings before any court, board or other Governmental
Authority which may in any way affect the rights of Lender hereunder or any
rights obtained by Lender under any of the other Loan Documents and, in
connection therewith, permit Lender, at its election, to participate in any such
proceedings.

5.1.7 Perform Loan Documents. Borrower shall observe, perform and satisfy all
the terms, provisions, covenants and conditions of, and shall pay when due all
costs, fees and expenses to the extent required under the Loan Documents
executed and delivered by, or applicable to, Borrower.

5.1.8 Award and Insurance Benefits. Borrower shall cooperate with Lender in
obtaining for Lender the benefits of any Awards or Insurance Proceeds lawfully
or equitably payable in connection with the Property, and Lender shall be
reimbursed for any expenses incurred in connection therewith (including
attorneys’ fees and disbursements, and the payment by Borrower of the expense of
an appraisal on behalf of Lender in case of Casualty or Condemnation affecting
the Property or any part thereof) out of such Insurance Proceeds.

5.1.9 Further Assurances. Borrower shall, at Borrower’s sole cost and expense:

(a) furnish to Lender all instruments, documents, boundary surveys, footing or
foundation surveys, certificates, plans and specifications, appraisals, title
and other insurance reports and agreements, and each and every other document,
certificate, agreement and instrument required to be furnished by Borrower
pursuant to the terms of the Loan Documents or which are reasonably requested by
Lender in connection therewith;

(b) execute and deliver to Lender such documents, instruments, certificates,
assignments and other writings, and do such other acts necessary or desirable,
to evidence, preserve and/or protect the collateral at any time securing or
intended to secure the obligations of Borrower under the Loan Documents, as
Lender may reasonably require; and

(c) do and execute all and such further lawful and reasonable acts, conveyances
and assurances for the better and more effective carrying out of the intents and
purposes of this Agreement and the other Loan Documents, as Lender shall
reasonably require from time to time.

5.1.10 Principal Place of Business, State of Organization. Borrower will not
cause or permit any change to be made in its name, identity (including its trade
name or names), place of organization or formation (as set forth in
Section 4.1.36 hereof) or Borrower’s corporate or partnership or other structure
unless Borrower shall have first notified Lender in writing of such change at
least thirty (30) days prior to the effective date of such change, and shall
have first taken all action required by Lender for the purpose of perfecting or
protecting the lien and security interests of Lender pursuant to this Agreement,
and the other Loan Documents and, in the case of a change in Borrower’s
structure, without first obtaining the prior written consent of Lender, which
consent may given or denied in Lender’s sole discretion. Upon Lender’s request,

 

44



--------------------------------------------------------------------------------

Borrower shall, at Borrower’s sole cost and expense, execute and deliver
additional security agreements and other instruments which may be necessary to
effectively evidence or perfect Lender’s security interest in the Property as a
result of such change of principal place of business or place of organization.
Borrower’s principal place of business and chief executive office, and the place
where Borrower keeps its books and records, including recorded data of any kind
or nature, regardless of the medium or recording, including software, writings,
plans, specifications and schematics, has been for the preceding four months
(or, if less, the entire period of the existence of Borrower) and will continue
to be the address of Borrower set forth at the introductory paragraph of this
Agreement (unless Borrower notifies Lender in writing at least thirty (30) days
prior to the date of such change). Borrower shall promptly notify Lender of any
change in its organizational identification number. If Borrower does not now
have an organizational identification number and later obtains one, Borrower
promptly shall notify Lender of such organizational identification number.

5.1.11 Financial Reporting.

(a) Borrower will keep and maintain or will cause to be kept and maintained on a
Fiscal Year basis, in accordance with the requirements for a Special Purpose
Entity set forth herein and GAAP (or such other accounting basis acceptable to
Lender), proper and accurate books, records and accounts reflecting all of the
financial affairs of Borrower and all items of income and expense in connection
with the operation of the Property. Lender shall have the right from time to
time at all times during normal business hours upon reasonable notice to examine
such books, records and accounts at the office of Borrower or any other Person
maintaining such books, records and accounts and to make such copies or extracts
thereof as Lender shall desire. After the occurrence of an Event of Default,
Borrower shall pay any costs and expenses incurred by Lender to examine
Borrower’s accounting records with respect to the Property, as Lender shall
determine to be necessary or appropriate in the protection of Lender’s interest.

(b) Borrower will furnish to Lender annually, within ninety (90) days following
the end of each Fiscal Year of Borrower, a complete copy of Borrower’s annual
financial statements prepared by a certified public accountant acceptable to
Lender in accordance with GAAP (or such other accounting basis acceptable to
Lender) covering the Property for such Fiscal Year and containing statements of
profit and loss for Borrower and the Property and a balance sheet for Borrower,
accompanied by an Officer’s Certificate stating that such items are true,
correct, accurate, and complete and fairly present the financial condition and
results of the operations of Borrower and the Property. Such statements shall
set forth the financial condition and the results of operations for the Property
for such Fiscal Year, and shall include, but not be limited to, amounts
representing annual net operating income, net cash flow, gross income, and
operating expenses.

(c) Borrower will furnish, or cause to be furnished, to Lender on or before
thirty (30) days after the end of each calendar quarter the following items,
accompanied by an Officer’s Certificate stating that such items are true,
correct, accurate, and complete and fairly present the financial condition and
results of the operations of Borrower and the Property (subject to normal
year-end adjustments) as applicable: (i) a rent roll for the subject quarter;
(ii) quarterly and year-to-date operating statements (including Capital
Expenditures) prepared for each calendar quarter,

 

45



--------------------------------------------------------------------------------

noting net operating income, gross income, and operating expenses (not including
any contributions to the Replacement Reserve Fund and the Required Repair Fund),
and other information necessary and sufficient to fairly represent the financial
position and results of operation of the Property during such calendar quarter,
and containing a comparison of budgeted income and expenses and the actual
income and expenses; and (iii) a calculation reflecting the annual Debt Service
Coverage Ratio for the immediately preceding three (3), six (6), and twelve
(12) month periods as of the last day of such quarter. In addition, such
certificate shall also be accompanied by an Officer’s Certificate stating that
the representations and warranties of Borrower set forth in Section 4.1.30 are
true and correct as of the date of such certificate.

(d) For the partial year period commencing on the date hereof, and for each
Fiscal Year thereafter, Borrower shall submit to Lender an Annual Budget not
later than thirty (30) days prior to the commencement of such period or Fiscal
Year in form reasonably satisfactory to Lender. The Annual Budget shall be
subject to Lender’s written approval (each such Annual Budget, an “Approved
Annual Budget”). In the event that Lender objects to a proposed Annual Budget
submitted by Borrower, Lender shall advise Borrower of such objections within
fifteen (15) days after receipt thereof (and deliver to Borrower a reasonably
detailed description of such objections) and Borrower shall promptly revise such
Annual Budget and resubmit the same to Lender. Lender shall advise Borrower of
any objections to such revised Annual Budget within ten (10) days after receipt
thereof (and deliver to Borrower a reasonably detailed description of such
objections) and Borrower shall promptly revise the same in accordance with the
process described in this subsection until Lender approves the Annual Budget.
Until such time that Lender approves a proposed Annual Budget, the most recently
Approved Annual Budget shall apply; provided that, such Approved Annual Budget
shall be adjusted to reflect actual increases in Taxes, Insurance Premiums and
Other Charges.

(e) In the event that Borrower must incur an extraordinary operating expense or
capital expense not set forth in the Approved Annual Budget (each an
“Extraordinary Expense”), then Borrower shall promptly deliver to Lender a
reasonably detailed explanation of such proposed Extraordinary Expense for
Lender’s approval, which may be given or denied in Lender’s sole discretion.

(f) Borrower shall furnish to Lender, within ten (10) Business Days after
request (or as soon thereafter as may be reasonably possible), such further
detailed information with respect to the operation of the Property and the
financial affairs of Borrower as may be reasonably requested by Lender.

(g) Borrower shall furnish to Lender, within ten (10) Business Days after
Lender’s request (or as soon thereafter as may be reasonably possible),
financial and sales information from any Tenant designated by Lender (to the
extent such financial and sales information is required to be provided under the
applicable Lease and same is received by Borrower after request therefor).

(h) Borrower will cause Guarantor to furnish to Lender annually, within one
hundred twenty (120) days following the end of each Fiscal Year of Guarantor,
financial statements prepared by an independent certified public accountant,
which shall include an annual balance sheet and profit and loss statement of
Guarantor, in the form reasonably required by Lender and accompanied by an
Officer’s Certificate stating that such items are true, correct, accurate,.

 

46



--------------------------------------------------------------------------------

(i) Any reports, statements or other information required to be delivered under
this Agreement shall be delivered (i) in paper form, (ii) on a diskette, and
(iii) if requested by Lender and within the capabilities of Borrower’s data
systems without change or modification thereto, in electronic form and prepared
using Microsoft Word for Windows files (which files may be prepared using a
spreadsheet program and saved as word processing files). Borrower agrees that
Lender may disclose information regarding the Property and Borrower that is
provided to Lender pursuant to this Section 5.1.11 in connection with the
Securitization to such parties requesting such information in connection with
such Securitization.

5.1.12 Business and Operations. Borrower will continue to engage in the
businesses presently conducted by it as and to the extent the same are necessary
for the ownership, maintenance, management and operation of the Property.
Borrower will qualify to do business and will remain in good standing under the
laws of the jurisdiction of its formation as and to the extent the same are
required for the ownership, maintenance, management and operation of the
Property. Borrower shall at all times during the term of the Loan, continue to
own all of Equipment, Fixtures and Personal Property which are necessary to
operate the Property in the manner required hereunder and in the manner in which
it is currently operated.

5.1.13 Title to the Property. Borrower will warrant and defend (a) the title to
the Property and every part thereof, subject only to Liens permitted hereunder
(including Permitted Encumbrances) and (b) the validity and priority of the Lien
of the Mortgage on the Property, subject only to Liens permitted hereunder
(including Permitted Encumbrances), in each case against the claims of all
Persons whomsoever. Borrower shall reimburse Lender for any losses, costs,
damages or expenses (including reasonable attorneys’ fees and expenses) incurred
by Lender if an interest in the Property, other than as permitted hereunder, is
claimed by another Person.

5.1.14 Costs of Enforcement. In the event (a) that the Mortgage encumbering the
Property is foreclosed in whole or in part or that the Mortgage is put into the
hands of an attorney for collection, suit, action or foreclosure, (b) of the
foreclosure of any mortgage encumbering the Property prior to or subsequent to
the Mortgage in which proceeding Lender is made a party, or (c) of the
bankruptcy, insolvency, rehabilitation or other similar proceeding in respect of
Borrower or any of its constituent Persons or an assignment by Borrower or any
of its constituent Persons for the benefit of its creditors, Borrower, its
successors or assigns, shall be chargeable with and agrees to pay all costs of
collection and defense, including reasonable attorneys’ fees and expenses,
incurred by Lender or Borrower in connection therewith and in connection with
any appellate proceeding or post judgment action involved therein, together with
all required service or use taxes.

5.1.15 Estoppel Statement.

(a) After request by Lender, Borrower shall within ten (10) days furnish Lender
with a statement, duly acknowledged and certified, setting forth (i) the
original principal amount of the Note, (ii) the unpaid principal amount of the
Note, (iii) the Interest Rate of the Note, (iv) the

 

47



--------------------------------------------------------------------------------

date installments of interest and/or principal were last paid, (v) any offsets
or defenses to the payment of the Debt, if any, claimed by Borrower, and
(vi) that the Note, this Agreement, the Mortgage and the other Loan Documents
are valid, legal and binding obligations and have not been modified or if
modified, giving particulars of such modification.

(b) Borrower shall deliver to Lender upon request, tenant estoppel certificates
from each commercial Tenant leasing space at the Property in form and substance
reasonably satisfactory to Lender provided that Borrower shall not be required
to deliver such certificates more frequently than two (2) times in any calendar
year.

5.1.16 Loan Proceeds. Borrower shall use the proceeds of the Loan received by it
on the Closing Date only for the purposes set forth in Section 2.1.4 hereof.

5.1.17 Performance by Borrower. Borrower shall in a timely manner observe,
perform and fulfill each and every covenant, term and provision of each Loan
Document executed and delivered by, or applicable to, Borrower, and shall not
enter into or otherwise suffer or permit any amendment, waiver, supplement,
termination or other modification of any Loan Document executed and delivered
by, or applicable to, Borrower without the prior written consent of Lender.

5.1.18 Confirmation of Representations. Borrower shall deliver, in connection
with any Securitization, (a) one (1) or more Officer’s Certificates certifying
as to the accuracy of all representations made by Borrower in the Loan Documents
as of the date of the closing of such Securitization in all relevant
jurisdictions, and (b) certificates of the relevant Governmental Authorities in
all relevant jurisdictions indicating the good standing and qualification of
Borrower, Principal and Guarantor as of the date of the Securitization.

5.1.19 Environmental Covenants.

(a) Borrower covenants and agrees that: (i) all uses and operations on or of the
Property, whether by Borrower or any other Person, shall be in compliance with
all Environmental Laws and permits issued pursuant thereto; (ii) there shall be
no Releases of Hazardous Substances in, on, under or from the Property;
(iii) there shall be no Hazardous Substances in, on, or under the Property,
except those that are (A) in compliance with all Environmental Laws and with
permits issued pursuant thereto (to the extent such permits are required by
Environmental Law), (B) de-minimis amounts necessary to operate the Property for
the purposes set forth in the Loan Agreement which will not result in an
environmental condition in, on or under the Property and which are otherwise
permitted under and used in compliance with Environmental Law and (C) fully
disclosed to Lender in writing; (iv) Borrower shall keep the Property free and
clear of all liens and other encumbrances imposed pursuant to any Environmental
Law, whether due to any act or omission of Borrower or any other Person (the
“Environmental Liens”); (v) Borrower shall, at its sole cost and expense, fully
and expeditiously cooperate in all activities pursuant to subsection (b) below,
including but not limited to providing all relevant information and making
knowledgeable persons available for interviews; (vi) Borrower shall, at its sole
cost and expense, perform any environmental site assessment or other
investigation of environmental conditions in connection with the Property,
pursuant to any reasonable written request of Lender made in the event that
Lender has reason to

 

48



--------------------------------------------------------------------------------

believe that an environmental hazard exists on the Property (including but not
limited to sampling, testing and analysis of soil, water, air, building
materials and other materials and substances whether solid, liquid or gas), and
share with Lender the reports and other results thereof, and Lender and other
Indemnified Parties shall be entitled to rely on such reports and other results
thereof; (vii) Borrower shall, at its sole cost and expense, comply with all
reasonable written requests of Lender made in the event that Lender has reason
to believe that an environmental hazard exists on the Property (A) reasonably
effectuate Remediation of any condition (including but not limited to a Release
of a Hazardous Substance) in, on, under or from the Property; (B) comply with
any Environmental Law; (C) comply with any directive from any Governmental
Authority; and (D) take any other reasonable action necessary or appropriate for
protection of human health or the environment; (viii) Borrower shall not do or
allow any Tenant or other user of the Property to do any act that materially
increases the dangers to human health or the environment, poses an unreasonable
risk of harm to any Person (whether on or off the Property), impairs or may
impair the value of the Property, is contrary to any requirement of any insurer,
constitutes a public or private nuisance, constitutes waste, or violates any
covenant, condition, agreement or easement applicable to the Property; and
(ix) Borrower shall immediately notify Lender in writing of (A) any presence or
Releases or threatened Releases of Hazardous Substances in, on, under, from or
migrating towards the Property; (B) any non-compliance with any Environmental
Laws related in any way to the Property; (C) any actual or potential
Environmental Lien; (D) any required or proposed Remediation of environmental
conditions relating to the Property; and (E) any written or oral notice or other
communication of which Borrower becomes aware from any source whatsoever
(including but not limited to a governmental entity) relating in any way to the
release or potential release of Hazardous Substances or Remediation thereof,
likely to result in liability of any Person pursuant to any Environmental Law,
other environmental conditions in connection with the Property, or any actual or
potential administrative or judicial proceedings in connection with anything
referred to in this Section.

(b) In the event that Lender has a good faith reason to believe that an
environmental hazard exists on the Property that may, in Lender’s sole
discretion, endanger any Tenants or other occupants of the Property or their
guests or the general public or may materially and adversely affect the value of
the Property, upon reasonable notice from Lender, Borrower shall, at Borrower’s
expense, promptly cause an engineer or consultant satisfactory to Lender to
conduct an environmental assessment or audit (the scope of which shall be
determined in Lender’s sole and absolute discretion) and take any samples of
soil, groundwater or other water, air, or building materials or any other
invasive testing requested by Lender and promptly deliver the results of any
such assessment, audit, sampling or other testing; provided, however, if such
results are not delivered to Lender within a reasonable period or if Lender has
reason to believe that an environmental hazard exists on the Property that, in
Lender’s sole judgment, endangers any Tenant or other occupant of the Property
or their guests or the general public or may materially and adversely affect the
value of the Property, upon reasonable notice to Borrower, Lender and any other
Person designated by Lender, including but not limited to any receiver, any
representative of a governmental entity, and any environmental consultant, shall
have the right, but not the obligation, to enter upon the Property at all
reasonable times to assess any and all aspects of the environmental condition of
the Property and its use, including but not limited to conducting any
environmental assessment or audit (the scope of which shall be determined in
Lender’s sole and absolute discretion) and taking samples of soil, groundwater
or other water, air, or building materials, and reasonably conducting other
invasive testing. Borrower shall cooperate with and provide Lender and any such
Person designated by Lender with access to the Property.

 

49



--------------------------------------------------------------------------------

5.1.20 Leasing Matters. Any Leases with respect to the Property written after
the date hereof, for more than 5,000 square feet shall be subject to the prior
written approval of Lender, which approval shall not be unreasonably withheld,
conditioned or delayed. Upon request, Borrower shall furnish Lender with
executed copies of all Leases. All renewals of Leases and all proposed Leases
shall provide for rental rates comparable to existing local market rates. All
proposed Leases shall be on commercially reasonable terms and shall not contain
any terms which would materially affect Lender’s rights under the Loan
Documents. All Leases executed after the date hereof shall provide that they are
subordinate to the Mortgage and that the lessee agrees to attorn to Lender or
any purchaser at a sale by foreclosure or power of sale. Borrower (i) shall
observe and perform the obligations imposed upon the lessor under the Leases in
a commercially reasonable manner; (ii) shall enforce and may amend or terminate
the terms, covenants and conditions contained in the Leases upon the part of the
lessee thereunder to be observed or performed in a commercially reasonable
manner and in a manner not to impair the value of the Property involved except
that no termination by Borrower or acceptance of surrender by a Tenant of any
Leases shall be permitted unless by reason of a tenant default and then only in
a commercially reasonable manner to preserve and protect the Property; provided,
however, that no such termination or surrender of any Lease covering more than
5,000 square feet will be permitted without the prior written consent of Lender;
(iii) shall not collect any of the rents more than one (1) month in advance
(other than security deposits); (iv) shall not execute any other assignment of
lessor’s interest in the Leases or the Rents (except as contemplated by the Loan
Documents); (v) shall not alter, modify or change the terms of the Leases in a
manner inconsistent with the provisions of the Loan Documents; and (vi) shall
execute and deliver at the request of Lender all such further assurances,
confirmations and assignments in connection with the Leases as Lender shall from
time to time reasonably require. Notwithstanding anything to the contrary
contained herein, Borrower shall not enter into a lease of all or substantially
all of the Property without Lender’s prior written consent. Notwithstanding
anything to the contrary contained herein, all new Leases and all amendments,
modifications, extensions, and renewals of existing Leases with Tenants that are
Affiliates of Borrower shall be subject to the prior written consent of Lender.

(b) To the extent Lender’s written approval is required pursuant to this
Section 5.1.20 to any Lease or modification, Borrower’s written request therefor
shall be delivered together with such materials reasonably requested by Lender
in order to evaluate such request (it being acknowledged and agreed that no
request for consent shall be effective unless and until such materials have been
delivered to Lender) and shall conspicuously state, in large bold type, that
“PURSUANT TO SECTION 5.1.20 OF THE LOAN AGREEMENT, THIS IS A REQUEST FOR
LENDER’S CONSENT. LENDER’S RESPONSE IS REQUESTED WITHIN TEN (10) BUSINESS DAYS.
LENDER’S FAILURE TO RESPOND WITHIN SUCH TIME PERIOD WILL ENABLE BORROWER TO
DELIVER A SECOND NOTICE REQUESTING LENDER’S CONSENT”. In the event Lender fails
to approve or disapprove to such request within ten (10) Business Days’ of the
effective date of such initial request, Borrower may deliver to Lender a second
written request for approval, which second written request for approval shall
conspicuously state, in large bold type, that “THIS IS A

 

50



--------------------------------------------------------------------------------

REQUEST FOR LENDER’S CONSENT. LENDER’S CONSENT IS REQUESTED WITHIN TEN
(10) BUSINESS DAYS. THE LEASE SHALL BE DEEMED APPROVED IF LENDER DOES NOT
RESPOND TO THE CONTRARY WITHIN TEN (10) BUSINESS DAYS’ OF LENDER’S RECEIPT OF
THIS WRITTEN NOTICE”. In the event that Lender fails to approve or disapprove
the second written request within such ten (10) Business Day period, then
Lender’s consent shall be deemed to have been granted.

5.1.21 Alterations. Borrower shall obtain Lender’s prior written consent to any
alterations to any Improvements, which consent shall not be unreasonably
withheld or delayed except with respect to alterations that may have a material
adverse effect on Borrower’s financial condition, the value of the Property or
the Property’s Net Operating Income; provided that the alterations contemplated
under this Section 5.1.21 do not include Borrower’s repair obligations under
Section 5.1.1 hereof Notwithstanding the foregoing, Lender’s consent shall not
be required in connection with any alterations that will not have a material
adverse effect on Borrower’s financial condition, the value of the Property or
the Property’s Net Operating Income, provided that such alterations are made in
connection with (a) tenant improvement work performed pursuant to the terms of
any Lease executed on or before the date hereof, (b) tenant improvement work
performed pursuant to the terms and provisions of a Lease and not adversely
affecting any structural component of any Improvements, any utility or HVAC
system contained in any Improvements or the exterior of any building
constituting a part of any Improvements, or (c) alterations performed in
connection with the Restoration of the Property after the occurrence of a
Casualty or Condemnation in accordance with the terms and provisions of this
Agreement. If the total unpaid amounts due and payable with respect to
alterations to the Improvements at the Property (other than such amounts to be
paid or reimbursed by Tenants under the Leases) shall at any time exceed
$250,000.00 (the “Threshold Amount”), Borrower shall promptly deliver to Lender
as security for the payment of such amounts and as additional security for
Borrower’s obligations under the Loan Documents any of the following: (A) cash,
(B) U.S. Obligations, (C) other securities having a rating acceptable to Lender
and that, at Lender’s option, the applicable Rating Agencies have confirmed in
writing will not, in and of itself, result in a downgrade, withdrawal or
qualification of the initial, or, if higher, then current ratings assigned to
any Securities or any class thereof in connection with any Securitization or
(D) a completion and performance bond or an irrevocable letter of credit
(payable on sight draft only) issued by a financial institution having a rating
by S&P of not less than “A-1+” if the term of such bond or letter of credit is
no longer than three (3) months or, if such term is in excess of three
(3) months, issued by a financial institution having a rating that is acceptable
to Lender and that, at Lender’s option, the applicable Rating Agencies have
confirmed in writing will not, in and of itself, result in a downgrade,
withdrawal or qualification of the initial, or, if higher, then current ratings
assigned to any Securities or class thereof in connection with any
Securitization. Such security shall be in an amount equal to the excess of the
total unpaid amounts with respect to alterations to the Improvements on the
Property (other than such amounts to be paid or reimbursed by Tenants under the
Leases) over the Threshold Amount and Lender may apply such security from time
to time at the option of Lender to pay for such alterations.

 

51



--------------------------------------------------------------------------------

5.1.22 Operation of Property.

(a) Borrower shall cause the Property to be operated, in all material respects,
in accordance with the Management Agreement (or Replacement Management
Agreement) as applicable. In the event that the Management Agreement expires or
is terminated (without limiting any obligation of Borrower to obtain Lender’s
consent to any termination or modification of the Management Agreement in
accordance with the terms and provisions of this Agreement), Borrower shall
promptly enter into a Replacement Management Agreement with Manager or another
Qualified Manager, as applicable.

(b) Borrower shall: (i) promptly perform and/or observe, in all material
respects, all of the covenants and agreements required to be performed and
observed by it under the Management Agreement and do all things necessary to
preserve and to keep unimpaired its material rights thereunder; (ii) promptly
notify Lender of any material default under the Management Agreement of which it
is aware; (iii) promptly deliver to Lender a copy of each financial statement,
business plan, capital expenditures plan, notice, report and estimate received
by it under the Management Agreement; and (iv) enforce the performance and
observance of all of the covenants and agreements required to be performed
and/or observed by Manager under the Management Agreement, in a commercially
reasonable manner.

5.1.23 Embargoed Person. Borrower has performed and shall perform reasonable due
diligence to insure that at all times throughout the term of the Loan, including
after giving effect to any Transfers permitted pursuant to the Loan Documents,
(a) none of the funds or other assets of Borrower, Principal and Guarantor
constitute property of, or are beneficially owned, directly or indirectly, by
any Embargoed Person; (b) no Embargoed Person has any interest of any nature
whatsoever in Borrower, Principal or Guarantor, as applicable, with the result
that the investment in Borrower, Principal or Guarantor, as applicable (whether
directly or indirectly), is prohibited by law or the Loan is in violation of
law; and (c) none of the funds of Borrower, Principal or Guarantor, as
applicable, have been derived from, or are the proceeds of, any unlawful
activity, including money laundering, terrorism or terrorism activities, with
the result that the investment in Borrower, Principal or Guarantor, as
applicable (whether directly or indirectly), is prohibited by law or the Loan is
in violation of law, or may cause the Property to be subject to forfeiture or
seizure. Borrower or one of its Affiliates has in place, and shall at all times
on and after the date hereof maintain in place, policies and procedures by which
each of the direct and indirect investors in Borrower is screened in order to
confirm that such investors are not Embargoed Persons.

5.1.24 Ground Lease.

(a) Borrower shall, at its sole cost and expense, promptly and timely perform
and observe (or cause to be promptly and timely performed and observed) all the
terms, covenants and conditions required to be performed and observed by such
Borrower as lessee under the Ground Lease (including, but not limited to, the
payment of all rent, additional rent, percentage rent and other charges required
to be paid under the Ground Lease).

(b) If Borrower shall be in default under the Ground Lease, then, subject to the
terms of the Ground Lease, Borrower shall grant Lender the right (but not the
obligation), to cause the default or defaults under the Ground Lease to be
remedied and otherwise exercise any and all rights of Borrower under the Ground
Lease, as may be necessary to prevent or cure any default provided such actions
are necessary to protect Lender’s interest under the Ground Lease and the Loan
Documents, and Lender shall have the right to enter all or any portion of the
Leasehold Parcel at such times and in such manner as Lender deems necessary, to
prevent or to cure any such default.

 

52



--------------------------------------------------------------------------------

(c) The actions or payments of Lender to cure any default by Borrower under the
Ground Lease shall not remove or waive, as between Borrower and Lender, the
default that occurred under this Agreement by virtue of the default by Borrower
under the Ground Lease. All sums expended by Lender to cure any such default
shall be paid by Borrower to Lender, upon demand, with interest on such sum at
the rate set forth in this Agreement from the date such sum is expended to and
including the date the reimbursement payment is made to Lender. All such
indebtedness shall be deemed to be secured by the related Mortgage.

(d) Borrower shall notify Lender promptly in writing (i) upon learning of the
occurrence of any default by the Ground Lessor under the Ground Lease or the
occurrence of any event that, with the passage or time or service of notice, or
both, would constitute a default by the Ground Lessor and (ii) of the receipt by
Borrower of any notice (written or otherwise) from the Ground Lessor under the
Ground Lease noting or claiming the occurrence of any default by Borrower under
the Ground Lease or the occurrence of any event that, with the passage of time
or service of notice, or both, would constitute a default by Borrower under the
Ground Lease. Borrower shall promptly deliver to Lender a copy of any such
written notice of default.

(e) Within ten (10) days after receipt of written demand by Lender, Borrower
shall use reasonable efforts to obtain from the Ground Lessor under the Ground
Lease and furnish to Lender an estoppel certificate of the Ground Lessor stating
the date through which rent has been paid and whether or not there are any
defaults thereunder and specifying the nature of such claimed defaults, if any.

(f) Borrower shall promptly execute, acknowledge and deliver to Lender such
instruments as may reasonably be required to permit Lender to cure any default
by Borrower under the Ground Lease or permit Lender to take such other action
required to enable Lender to cure or remedy the matter in default and preserve
the security interest of Lender under the Loan Documents with respect to the
Leasehold Parcel. Borrower hereby irrevocably appoints Lender as its true and
lawful attorney in fact to do, in its name or otherwise, any and all acts and to
execute any and all documents that are necessary to preserve any rights of
Borrower under or with respect to the Ground Lease, including, without
limitation, the right to effectuate any extension or renewal of the Ground
Lease, or to preserve any rights of Borrower whatsoever in respect of any part
of the Ground Lease (and the above powers granted to Lender are coupled with an
interest and shall be irrevocable).

(g) Notwithstanding anything to the contrary contained in this Agreement with
respect to the Ground Lease:

(i) The lien of the Mortgage attaches to all of Borrower’s rights and remedies
at any time arising under or pursuant to Subsection 365(h) of the Bankruptcy
Code, 11 U.S.C. Sections 101 et seq., including, without limitation, all of
Borrower’s rights, as debtor, to remain in possession of the Leasehold Parcel.

 

53



--------------------------------------------------------------------------------

(ii) Borrower shall not, without Lender’s prior written consent, elect to treat
the Ground Lease as terminated under Subsection 365(h)(l) of the Bankruptcy
Code. Any such election made without Lender’s prior written consent shall be
void.

(iii) As security for the Debt, Borrower unconditionally assigns, transfers and
sets over to Lender all of its claims and rights to the payment of damages
arising from any rejection by the Ground Lessor under the Ground Lease under the
Bankruptcy Code. Lender and Borrower shall proceed jointly or in the name of
Borrower in respect of any claim, suit, action or proceeding relating to the
rejection of the Ground Lease, including, without limitation, the right to file
and prosecute any proofs of claim, complaints, motions, applications, notices
and other documents in any case in respect of the Ground Lessor under the
Bankruptcy Code. This assignment constitutes a present, irrevocable and
unconditional assignment of the foregoing claims, rights and remedies, and shall
continue in effect until all of the Debt shall have been satisfied and
discharged in full. Any amounts received by Lender or Borrower as damages
arising out of the rejection of the Ground Lease as aforesaid may be applied by
Lender to all costs and expenses of Lender (including, without limitation,
reasonable attorney’s fees and costs) incurred in connection with the exercise
of any of its rights or remedies in accordance with the applicable provisions of
this Agreement.

(iv) If, pursuant to Subsection 365(h) of the Bankruptcy Code, Borrower seeks to
offset, against the rent reserved in the Ground Lease, the amount of any damages
caused by the nonperformance by the Ground Lessor of any of its obligations
thereunder after the rejection by the Ground Lessor of the Ground Lease under
the Bankruptcy Code, then Borrower shall not effect any offset of the amounts so
objected to by Lender. If Lender has failed to object as aforesaid within ten
(10) days after notice from Borrower in accordance with the first sentence of
this Subsection, Borrower may proceed to offset the amounts set forth in its
notice.

(v) If any action, proceeding, motion or notice shall be commenced or filed in
respect of the Ground Lessor of all or any part of the Leasehold Parcel in
connection with any case under the Bankruptcy Code, Lender and Borrower shall
cooperatively conduct and control any such litigation with counsel agreed upon
between Borrower and Lender in connection with such litigation at Borrower’s
sole cost and expense. Borrower shall, upon demand, pay to Lender all costs and
expenses (including reasonable attorneys’ fees and costs) actually paid or
actually incurred by Lender in connection with the cooperative prosecution or
conduct of any such proceedings. All such costs and expenses shall be secured by
the lien of the related Mortgage and the other Loan Documents.

(vi) Borrower shall promptly, after obtaining knowledge of such filing notify
Lender orally of any filing by or against the Ground Lessor under the Ground
Lease of a petition under the Bankruptcy Code. Borrower shall thereafter
promptly give written notice of such filing to Lender, setting forth any
information available to Borrower as to the date of such filing, the court in
which such petition was filed, and the relief sought in such filing. Borrower
shall promptly deliver to Lender any and all notices, summonses, pleadings,
applications and other documents received by it in connection with any such
petition and any proceedings relating to such petition.

 

54



--------------------------------------------------------------------------------

5.1.25 Preferred Member Redemption. Borrower shall provide Lender, within one
(1) Business Day after the Preferred Member Redemption has occurred, (a) an
Officer’s Certificate confirming that the Preferred Member Redemption has
occurred, (b) evidence acceptable to Lender of the Preferred Member Redemption,
and (c) an updated organizational chart of the Borrower reflecting the
occurrence of the Preferred Member Redemption (the “Preferred Member Redemption
Notice”). If the Preferred Member Redemption has not occurred within forty-five
(45) days after the Effective Date (as defined in the Sole Member’s Operating
Agreement), Borrower shall promptly provide written notice to Lender of that
development (the “Preferred Member Notice”).

Section 5.2 Negative Covenants. From the date hereof until payment and
performance in full of all obligations of Borrower under the Loan Documents or
the earlier release of the Lien of the Mortgage and any other collateral in
accordance with the terms of this Agreement and the other Loan Documents,
Borrower covenants and agrees with Lender that it will not do, directly or
indirectly, any of the following:

5.2.1 Operation of Property.

(a) Borrower shall not, without Lender’s prior written consent (which consent
shall not be unreasonably withheld): (i) surrender, terminate, cancel, amend or
modify the Management Agreement; provided, that Borrower may, without Lender’s
consent, replace the Manager so long as the replacement manager is a Qualified
Manager pursuant to a Replacement Management Agreement; (ii) reduce or consent
to the reduction of the term of the Management Agreement; (iii) increase or
consent to the increase of the amount of any charges under the Management
Agreement, or (iv) otherwise modify, change, supplement, alter or amend, or
waive or release any of its rights and remedies under, the Management Agreement
in any material respect.

(b) Following the occurrence and during the continuance of an Event of Default,
Borrower shall not exercise any rights, make any decisions, grant any approvals
or otherwise take any action under the Management Agreement without the prior
written consent of Lender, which consent may be granted, conditioned or withheld
in Lender’s sole discretion.

5.2.2 Liens. Borrower shall not create, incur, assume or suffer to exist any
Lien on any portion of the Property or permit any such action to be taken,
except for Permitted Encumbrances.

5.2.3 Dissolution. Borrower shall not (a) engage in any dissolution, liquidation
or consolidation or merger with or into any other business entity, (b) engage in
any business activity not related to the ownership and operation of the
Property, (c) transfer, lease or sell, in one transaction or any combination of
transactions, the assets or all or substantially all of the properties or assets
of Borrower except to the extent permitted by the Loan Documents, (d) modify,
amend, waive or terminate its organizational documents or its qualification and
good standing in any jurisdiction or (e) cause the Principal to (i) dissolve,
wind up or liquidate or take any action, or omit to take an action, as a result
of which the Principal would be dissolved, wound up or liquidated in whole or in
part, or (ii) amend, modify, waive or terminate the organizational documents of
the Principal, in each case, without obtaining the prior written consent of
Lender or Lender’s designee.

 

55



--------------------------------------------------------------------------------

5.2.4 Change In Business. Borrower shall not enter into any line of business
other than the ownership and operation of the Property, or make any material
change in the scope or nature of its business objectives, purposes or
operations, or undertake or participate in activities other than the continuance
of its present business. Nothing contained in this Section 5.2.4 is intended to
expand the rights of Borrower contained in Section 5.2.10(d) hereof.

5.2.5 Debt Cancellation. Borrower shall not cancel or otherwise forgive or
release any claim or debt (other than termination of Leases in accordance
herewith) owed to Borrower by any Person, except for adequate consideration and
in the ordinary course of Borrower’s business.

5.2.6 Zoning. Borrower shall not initiate or consent to any zoning
reclassification of any portion of the Property or seek any variance under any
existing zoning ordinance or use or permit the use of any portion of the
Property in any manner that could result in such use becoming a non conforming
use under any zoning ordinance or any other applicable land use law, rule or
regulation, without the prior written consent of Lender.

5.2.7 No Joint Assessment. Borrower shall not suffer, permit or initiate the
joint assessment of the Property (a) with any other real property constituting a
tax lot separate from the Property, and (b) which constitutes real property with
any portion of the Property which may be deemed to constitute personal property,
or any other procedure whereby the lien of any taxes which may be levied against
such personal property shall be assessed or levied or charged to such real
property portion of the Property.

5.2.8 Ground Lease.

(a) Borrower shall not waive, excuse, condone or in any way release or discharge
the Ground Lessor from its material obligations, covenants and/or conditions
under the Ground Lease without the prior written consent of Lender.

(b) Borrower shall not, without Lender’s prior written consent, surrender,
terminate, forfeit, or suffer or permit the surrender, termination or forfeiture
of, or change, modify or amend in any manner, the Ground Lease.

5.2.9 ERISA.

(a) Borrower shall not engage in any transaction which would cause any
obligation, or action taken or to be taken, hereunder (or the exercise by Lender
of any of its rights under the Note, this Agreement or the other Loan Documents)
to be a non-exempt (under a statutory or administrative class exemption)
prohibited transaction under ERISA.

(b) Borrower further covenants and agrees to deliver to Lender such
certifications or other evidence from time to time throughout the term of the
Loan, as requested by Lender in its sole discretion, that (A) Borrower is not
and does not maintain an “employee benefit plan” as defined in Section 3(3) of
ERISA, which is subject to Title I of ERISA, or a “governmental plan” within the
meaning of Section 3(32) of ERISA; (B) Borrower is not subject to any state
statute regulating investment of, or fiduciary obligations with respect to
governmental plans and (C) one or more of the following circumstances is true:

(i) Equity interests in Borrower are publicly offered securities, within the
meaning of 29 C.F.R. §2510.3-101(b)(2);

 

56



--------------------------------------------------------------------------------

(ii) Less than twenty-five percent (25%) of each outstanding class of equity
interests in Borrower are held by “benefit plan investors” within the meaning of
29 C.F.R. §2510.3-101(f)(2); or

(iii) Borrower qualifies as an “operating company” or a “real estate operating
company” within the meaning of 29 C.F.R. §2510.3-101(c) or (e).

5.2.10 Transfers.

(a) Borrower acknowledges that Lender has examined and relied on the experience
of Borrower and its stockholders, general partners, members, principals and (if
Borrower is a trust) beneficial owners in owning and operating properties such
as the Property in agreeing to make the Loan, and will continue to rely on
Borrower’s ownership of the Property as a means of maintaining the value of the
Property as security for repayment of the Debt and the performance of the Other
Obligations. Borrower acknowledges that Lender has a valid interest in
maintaining the value of the Property so as to ensure that, should Borrower
default in the repayment of the Debt or the performance of the Other
Obligations, Lender can recover the Debt by a sale of the Property.
Notwithstanding the foregoing, for purposes hereof, a “Transfer” shall not
include Permitted Transfers.

(b) Without the prior written consent of Lender, and except to the extent
otherwise set forth in this Section 5.2.10, Borrower shall not, and shall not
permit any Restricted Party to do any of the following (collectively, a
“Transfer”): (i) sell, convey, mortgage, grant, bargain, encumber, pledge,
assign, grant options with respect to, or otherwise transfer or dispose of
(directly or indirectly, voluntarily or involuntarily, by operation of law or
otherwise, and whether or not for consideration or of record) the Property or
any part thereof or any legal or beneficial interest therein or (ii) permit a
Sale or Pledge of an interest in any Restricted Party, other than (A) pursuant
to Leases of space in the Improvements to Tenants in accordance with the
provisions of Section 5.1.20 and (B) Permitted Transfers.

(c) A Transfer shall include, but not be limited to, (i) an installment sales
agreement wherein Borrower agrees to sell the Property or any part thereof for a
price to be paid in installments; (ii) an agreement by Borrower leasing all or a
substantial part of the Property for other than actual occupancy by a space
Tenant thereunder or a sale, assignment or other transfer of, or the grant of a
security interest in, Borrower’s right, title and interest in and to any Leases
or any Rents; (iii) if a Restricted Party is a corporation, any merger,
consolidation or Sale or Pledge of such corporation’s stock or the creation or
issuance of new stock; (iv) if a Restricted Party is a limited or general
partnership or joint venture, any merger or consolidation or the change,
removal, resignation or addition of a general partner or the Sale or Pledge of
the partnership interest of any general partner or any profits or proceeds
relating to such partnership interest, or the Sale or Pledge of limited
partnership interests or any profits or proceeds relating to such

 

57



--------------------------------------------------------------------------------

limited partnership interest or the creation or issuance of new limited
partnership interests; (v) if a Restricted Party is a limited liability company,
any merger or consolidation or the change, removal, resignation or addition of a
managing member or non member manager (or if no managing member, any member) or
the Sale or Pledge of the membership interest of a managing member (or if no
managing member, any member) or any profits or proceeds relating to such
membership interest, or the Sale or Pledge of non managing membership interests
or the creation or issuance of new non managing membership interests; (vi) if a
Restricted Party is a trust or nominee trust, any merger, consolidation or the
Sale or Pledge of the legal or beneficial interest in a Restricted Party or the
creation or issuance of new legal or beneficial interests; or (vii) the removal
or the resignation of the managing agent (including, without limitation, an
Affiliated Manager) other than in accordance with Section 5.1.22 hereof.

(d) Notwithstanding the provisions of this Section 5.2.10, Lender’s consent
shall not be required in connection with one or a series of Transfers, of not
more than forty-nine percent (49%) of the stock, the limited partnership
interests or non-managing membership interests (as the case may be) in a
Restricted Party, including the redemption of Preferred Member’s (i) initial
capital contribution of $1,500,000 to Sole Member and (ii) any accrued and
unpaid preferred return on such initial capital contribution, all in accordance
with Sole Member’s Operating Agreement (the “Preferred Member Redemption”);
provided, however, no such Transfer shall result in the change of Control in a
Restricted Party, and as a condition to each such Transfer, Lender shall receive
not less than thirty (30) days prior written notice of such proposed Transfer.
In addition, at all times, TNP must continue to Control Borrower and Manager and
own, directly or indirectly, at least a 51% legal and beneficial interest in
Borrower and Manager.

(e) No Transfer of the Property and assumption of the Loan shall occur during
the period that is sixty (60) days prior to and sixty (60) days after a
Securitization. Otherwise, Lender’s consent to a one (1) time Transfer of the
Property and assumption of the Loan shall not be unreasonably withheld provided
that Lender receives sixty (60) days prior written notice of such Transfer and
no Event of Default has occurred and is continuing, and further provided that
the following additional requirements are satisfied:

(i) Borrower shall pay Lender a transfer fee equal to one percent (1%) of the
outstanding principal balance of the Loan at the time of such transfer;

(ii) Borrower shall pay any and all reasonable out-of-pocket costs incurred in
connection with such Transfer (including, without limitation, Lender’s counsel
fees and disbursements and all recording fees, title insurance premiums and
mortgage and intangible taxes and the fees and expenses of the Rating Agencies
pursuant to clause (x) below);

(iii) The proposed transferee (the “Transferee”) or Transferee’s Principals must
have demonstrated expertise in owning and operating properties similar in
location, size, class and operation to the Property, which expertise shall be
reasonably determined by Lender;

(iv) Transferee and Transferee’s Principals shall, as of the date of such
transfer, have an aggregate net worth and liquidity reasonably acceptable to
Lender;

 

58



--------------------------------------------------------------------------------

(v) Transferee, Transferee’s Principals and all other entities which may be
owned or Controlled directly or indirectly by Transferee’s Principals (“Related
Entities”) must not have been party to any bankruptcy proceedings, voluntary or
involuntary, made an assignment for the benefit of creditors or taken advantage
of any insolvency act, or any act for the benefit of debtors within seven
(7) years prior to the date of the proposed Transfer;

(vi) Transferee shall assume all of the obligations of Borrower under the Loan
Documents in a manner satisfactory to Lender in all respects, including, without
limitation, by entering into an assumption agreement in form and substance
satisfactory to Lender;

(vii) There shall be no material litigation or regulatory action pending or
threatened against Transferee, Transferee’s Principals or Related Entities which
is not reasonably acceptable to Lender;

(viii) Transferee, Transferee’s Principals and Related Entities shall not have
defaulted under its or their obligations with respect to any other Indebtedness
in a manner which is not reasonably acceptable to Lender;

(ix) Transferee and Transferee’s Principals must be able to satisfy all the
representations and covenants set forth in Sections 4.1.30, 4.1.35, 5.1.23 and
5.2.9 of this Agreement, no Default or Event of Default shall otherwise occur as
a result of such Transfer, and Transferee and Transferee’s Principals shall
deliver (A) all organizational documentation reasonably requested by Lender,
which shall be reasonably satisfactory to Lender and (B) all certificates,
agreements, covenants and legal opinions reasonably required by Lender;

(x) If required by Lender, Transferee shall be approved by the Rating Agencies
selected by Lender, which approval, if required by Lender, shall take the form
of a confirmation in writing from such Rating Agencies to the effect that such
Transfer will not result in a requalification, reduction, downgrade or
withdrawal of the ratings in effect immediately prior to such assumption or
transfer for the Securities or any class thereof issued in connection with a
Securitization which are then outstanding;

(xi) Prior to any release of Guarantor, one (1) or more substitute guarantors
reasonably acceptable to Lender shall have assumed all of the liabilities and
obligations of Guarantor under the Guaranty and Environmental Indemnity executed
by Guarantor or execute a replacement guaranty and environmental indemnity
reasonably satisfactory to Lender;

(xii) Borrower shall deliver, at its sole cost and expense, an endorsement to
the Title Insurance Policy, as modified by the assumption agreement, as a valid
first lien on the Property and naming the Transferee as owner of the Property,
which endorsement shall insure that, as of the date of the recording of the
assumption agreement, the Property shall not be subject to any additional
exceptions or liens other than those contained in the Title Policy issued on the
date hereof and the Permitted Encumbrances; and

 

59



--------------------------------------------------------------------------------

(xiii) The Property shall be managed by Qualified Manager pursuant to a
Replacement Management Agreement.

Immediately upon a Transfer to such Transferee and the satisfaction of all of
the above requirements, the named Borrower and Guarantor herein shall be
released from all liability under this Agreement, the Note, the Mortgage and the
other Loan Documents accruing after such Transfer. The foregoing release shall
be effective upon the date of such Transfer, but Lender agrees to provide
written evidence thereof reasonably requested by Borrower.

(f) Lender shall not be required to demonstrate any actual impairment of its
security or any increased risk of default hereunder in order to declare the Debt
immediately due and payable upon Borrower’s Transfer without Lender’s consent.
This provision shall apply to every Transfer regardless of whether voluntary or
not, or whether or not Lender has consented to any previous Transfer.

ARTICLE 6 - INSURANCE; CASUALTY; CONDEMNATION;

Section 6.1 Insurance.

(a) Borrower shall obtain and maintain, or cause to be maintained, insurance for
Borrower and the Property providing at least the following coverages:

(i) comprehensive all risk “special form” insurance including, but not limited
to, loss caused by any type of windstorm or hail on the Improvements and the
Personal Property, including contingent liability from Operation of Building
Laws, Demolition Costs and Increased Cost of Construction Endorsements, (A) in
an amount equal to one hundred percent (100%) of the “Full Replacement Cost,”
which for purposes of this Agreement shall mean actual replacement value
(exclusive of costs of excavations, foundations, underground utilities and
footings) with a waiver of depreciation; (B) containing an agreed amount
endorsement with respect to the Improvements and Personal Property waiving all
co-insurance provisions or to be written on a no co-insurance form;
(C) providing for no deductible in excess of $10,000.00 for all such insurance
coverage; provided however with respect to windstorm and earthquake coverage,
providing for a deductible satisfactory to Lender in its sole discretion; and
(D) if any of the Improvements or the use of the Property shall at any time
constitute legal non-conforming structures or uses, coverage for loss due to
operation of law in an amount equal to the full Replacement Cost, coverage for
demolition costs and coverage for increased costs of construction. In addition,
Borrower shall obtain: (y) if any portion of the Improvements is currently or at
any time in the future located in a federally designated “special flood hazard
area”, flood hazard insurance in an amount equal to the lesser of (1) the
outstanding principal balance of the Note or (2) the maximum amount of such
insurance available under the National Flood Insurance Act of 1968, the Flood
Disaster Protection Act of 1973 or the National Flood Insurance Reform Act of
1994, as each may be amended or such greater amount as Lender shall require, and
(z) earthquake insurance in amounts and in form and substance satisfactory to
Lender in the event the Property is located in an area with a high degree of
seismic activity; provided that the insurance pursuant to clauses (y) and
(z) hereof shall be on terms consistent with the comprehensive all risk
insurance policy required under this subsection (i);

 

60



--------------------------------------------------------------------------------

(ii) business income or rental loss insurance (A) with loss payable to Lender;
(B) covering all risks required to be covered by the insurance provided for in
subsection (i) above; (C) in an amount equal to one hundred percent (100%) of
the projected gross revenues from the operation of the Property (as reduced to
reflect expenses not incurred during a period of Restoration) for a period of at
least twenty-four (24) months after the date of the Casualty; and (D) containing
an extended period of indemnity endorsement which provides that after the
physical loss to the Improvements and Personal Property has been repaired, the
continued loss of income will be insured until such income either returns to the
same level it was at prior to the loss, or the expiration of six (6) months from
the date that the Property is repaired or replaced and operations are resumed,
whichever first occurs, and notwithstanding that the policy may expire prior to
the end of such period. The amount of such business income or rental loss
insurance shall be determined prior to the date hereof and at least once each
year thereafter based on Borrower’s reasonable estimate of the gross revenues
from the Property for the succeeding twelve (12) month period. Notwithstanding
the provisions of Section 2.7.1 hereof, all proceeds payable to Lender pursuant
to this subsection shall be held by Lender and shall be applied to the
obligations secured by the Loan Documents from time to time due and payable
hereunder and under the Note; provided, however, that nothing herein contained
shall be deemed to relieve Borrower of its obligations to pay the obligations
secured by the Loan Documents on the respective dates of payment provided for in
this Agreement and the other Loan Documents except to the extent such amounts
are actually paid out of the proceeds of such business income insurance;

(iii) at all times during which structural construction, repairs or alterations
are being made with respect to the Improvements, and only if the Property
coverage form does not otherwise apply, (A) owner’s contingent or protective
liability insurance, otherwise known as Owner Contractor’s Protective Liability,
covering claims not covered by or under the terms or provisions of the above
mentioned commercial general liability insurance policy and (B) the insurance
provided for in subsection (i) above written in a so-called builder’s risk
completed value form (1) on a non-reporting basis, (2) against all risks insured
against pursuant to subsection (i) above, (3) including permission to occupy the
Property and (4) with an agreed amount endorsement waiving co-insurance
provisions;

(iv) comprehensive boiler and machinery insurance, if steam boilers or other
pressure-fixed vessels are in operation, in amounts as shall be reasonably
required by Lender on terms consistent with the commercial property insurance
policy required under subsection (i) above;

(v) commercial general liability insurance against claims for personal injury,
bodily injury, death or property damage occurring upon, in or about the
Property, such insurance (A) to be on the so-called “occurrence” form with a
combined limit of not less than $2,000,000.00 in the aggregate and $1,000,000.00
per occurrence; (B) to continue at not less than the aforesaid limit until
required to be changed by Lender in writing by

 

61



--------------------------------------------------------------------------------

reason of changed economic conditions making such protection inadequate and
(C) to cover at least the following hazards: (1) premises and operations;
(2) products and completed operations on an “if any” basis; (3) independent
contractors; (4) blanket contractual liability for all written contracts and
(5) contractual liability covering the indemnities contained in Article 9 of the
Mortgage to the extent the same is available;

(vi) automobile liability coverage for all owned and non-owned vehicles,
including rented and leased vehicles containing minimum limits per occurrence of
$1,000,000.00;

(vii) worker’s compensation and employee’s liability subject to the worker’s
compensation laws of the applicable state;

(viii) umbrella and excess liability insurance in an amount not less than
$50,000,000.00 per occurrence on terms consistent with the commercial general
liability insurance policy required under subsection (v) above, including, but
not limited to, supplemental coverage for employer liability and automobile
liability, which umbrella liability coverage shall apply in excess of the
automobile liability coverage in clause (vi) above;

(ix) the insurance required under this Section 6.1(a) above shall cover perils
of terrorism and acts of terrorism and Borrower shall maintain insurance for
loss resulting from perils and acts of terrorism on terms (including amounts)
consistent with those required under Sections 6.1(a) above at all times during
the term of the Loan; and

(x) upon sixty (60) days written notice, such other reasonable insurance,
including, but not limited to, sinkhole or land subsidence insurance, and in
such reasonable amounts as Lender from time to time may reasonably request
against such other insurable hazards which at the time are commonly insured
against for property similar to the Property located in or around the region in
which the Property is located.

(b) All insurance provided for in Section 6.1(a) hereof, shall be obtained under
valid and enforceable policies (collectively, the “Policies” or in the singular,
the “Policy”), and shall be subject to the approval of Lender as to insurance
companies, amounts, and deductibles, and shall designate Lender as loss payee,
mortgagee or additional insured, as applicable. The Policies shall be issued by
financially sound and responsible insurance companies authorized to do business
in the State and having a rating of “A:X” or better in the current Best’s
Insurance Reports and a claims paying ability rating of “A” or better by at
least two (2) of the Rating Agencies including, (i) S&P, (ii) Fitch, and
(iii) Moody’s, if Moody’s is rating the Securities. Notwithstanding the
foregoing sentence, Liberty Mutual shall be an acceptable insurance company so
long as Liberty Mutual has a claims paying ability rating of “A-” or better by
at least two (2) of the Rating Agencies including, (i) S&P, (ii) Fitch, and
(iii) Moody’s. The Policies described in Section 6.1 hereof (other than those
strictly limited to liability protection) shall designate Lender as loss payee.
Not later than five (5) Business Days prior to the expiration dates of each
Policy theretofore furnished to Lender, Borrower shall deliver to Lender
evidence satisfactory to Lender that such Policy has been renewed or replaced by
another policy conforming to the provisions of Section 6.1. Borrower shall
provide confirmation that all

 

62



--------------------------------------------------------------------------------

renewed or replaced premiums (the “Insurance Premiums”) have been paid in full,
no later than (A) in the case of Borrower provided Policies, the date the
premiums on each such Policy shall be delinquent, or (B) in the case of Tenant
provided Policies, two (2) Business Days after the date such Tenant is required
to provide such proof to Borrower under the applicable Lease.

(c) Any blanket insurance Policy shall specifically allocate to the Property the
amount of coverage from time to time required hereunder and shall otherwise
provide the same protection as would a separate Policy insuring only the
Property in compliance with the provisions of Section 6.1(a) hereof.

(d) All Policies provided for or contemplated by Section 6.1(a) hereof, except
for the Policy referenced in Section 6.1(a)(vii) of this Agreement, shall name
Borrower as the insured and Lender as the additional insured, as its interests
may appear, and in the case of property damage, boiler and machinery, flood and
earthquake insurance, shall contain a so-called New York standard
non-contributing mortgagee clause in favor of Lender providing that the loss
thereunder shall be payable to Lender.

(e) All Policies shall contain clauses or endorsements to the effect that:

(i) no act or negligence of Borrower, or anyone acting for Borrower, or of any
Tenant or other occupant, or failure to comply with the provisions of any
Policy, which might otherwise result in a forfeiture of the insurance or any
part thereof, shall in any way affect the validity or enforceability of the
insurance insofar as Lender is concerned;

(ii) the Policy shall not be materially changed (other than to increase the
coverage provided thereby) or canceled without at least thirty (30) days written
notice to Lender and any other party named therein as an additional insured;

(iii) the issuers thereof shall give written notice to Lender if the Policy has
not been renewed thirty (30) days prior to its expiration; and

(iv) Lender shall not be liable for any Insurance Premiums thereon or subject to
any assessments thereunder.

(f) If at any time Lender is not in receipt of written evidence that all
insurance required hereunder is in full force and effect, Lender shall have the
right, without notice to Borrower, to take such action as Lender deems necessary
to protect its interest in the Property, including, without limitation, the
obtaining of such insurance coverage as Lender in its sole discretion deems
appropriate after three (3) Business Days notice to Borrower if prior to the
date upon which any such coverage will lapse or at any time Lender deems
necessary (regardless of prior notice to Borrower) to avoid the lapse of any
such coverage. All premiums incurred by Lender in connection with such action or
in obtaining such insurance and keeping it in effect shall be paid by Borrower
to Lender upon demand and, until paid, shall be secured by the Mortgage and
shall bear interest at the Default Rate.

 

63



--------------------------------------------------------------------------------

Section 6.2 Casualty. If the Property shall be damaged or destroyed, in whole or
in part, by fire or other casualty (a “Casualty”), Borrower shall give prompt
written notice of such damage to Lender and shall promptly commence and
diligently prosecute the completion of the Restoration of the Property pursuant
to Section 6.4 hereof as nearly as possible to the condition the Property was in
immediately prior to such Casualty, with such alterations as may be reasonably
approved by Lender and otherwise in accordance with Section 6.4 hereof. Borrower
shall pay all costs of such Restoration whether or not such costs are covered by
insurance. Lender may, but shall not be obligated to make proof of loss if not
made promptly by Borrower. In addition, Lender may participate in any settlement
discussions with any insurance companies (and shall approve the final
settlement, which approval shall not be unreasonably withheld or delayed) with
respect to any Casualty in which the Net Proceeds or the costs of completing the
Restoration are equal to or greater than $100,000.00 and Borrower shall deliver
to Lender all instruments required by Lender to permit such participation.

Section 6.3 Condemnation. Borrower shall promptly give Lender notice of the
actual or threatened commencement of any proceeding for the Condemnation of the
Property and shall deliver to Lender copies of any and all papers served in
connection with such proceedings. Lender may participate in any such
proceedings, and Borrower shall from time to time deliver to Lender all
instruments requested by it to permit such participation. Borrower shall, at its
expense, diligently prosecute any such proceedings, and shall consult with
Lender, its attorneys and experts, and cooperate with them in the carrying on or
defense of any such proceedings. Notwithstanding any taking by any public or
quasi-public authority through Condemnation or otherwise (including, but not
limited to, any transfer made in lieu of or in anticipation of the exercise of
such taking), Borrower shall continue to pay the Debt at the time and in the
manner provided for its payment in the Note and in this Agreement and the Debt
shall not be reduced until any Award shall have been actually received and
applied by Lender, after the deduction of expenses of collection, to the
reduction or discharge of the Debt. Lender shall not be limited to the interest
paid on the Award by the condemning authority but shall be entitled to receive
out of the Award interest at the rate or rates provided herein or in the Note.
If any portion of the Property is taken by a condemning authority, Borrower
shall promptly commence and diligently prosecute the Restoration of the Property
pursuant to Section 6.4 hereof and otherwise comply with the provisions of
Section 6.4 hereof. If the Property is sold, through foreclosure or otherwise,
prior to the receipt by Lender of the Award, Lender shall have the right,
whether or not a deficiency judgment on the Note shall have been sought,
recovered or denied, to receive the Award, or a portion thereof sufficient to
pay the Debt.

Notwithstanding the foregoing provisions of this Section 6.3, and Section 6.4
hereof, if the Loan or any portion thereof is included in a REMIC Trust and,
immediately following a release of any portion of the Lien of the Mortgage in
connection with a Condemnation (but taking into account any proposed Restoration
on the remaining portion of the Property), the Loan to Value Ratio is greater
than 125% (such value to be determined, in Lender’s sole discretion, by any
commercially reasonable method permitted to a REMIC Trust), the principal
balance of the Loan must be paid down by the least of the following amounts:
(i) the net Condemnation Proceeds, (ii) the fair market value of the released
property at the time of the release, or (iii) an amount such that the Loan to
Value Ratio (as so determined by Lender) does not increase after the release,
unless the Lender receives an opinion of counsel that if such amount is not
paid, the Securitization will not fail to maintain its status as a REMIC Trust
as a result of the related release of such portion of the Lien of the Mortgage.

 

64



--------------------------------------------------------------------------------

Section 6.4 Restoration. The following provisions shall apply in connection with
the Restoration of the Property:

(a) If the Net Proceeds shall be less than $250,000.00 and the costs of
completing the Restoration shall be less than $250,000.00, the Net Proceeds will
be disbursed by Lender to Borrower upon receipt, provided that all of the
conditions set forth in Section 6.4(b)(i) hereof are met and Borrower delivers
to Lender a written undertaking to expeditiously commence and to satisfactorily
complete with due diligence the Restoration in accordance with the terms of this
Agreement.

(b) If the Net Proceeds are equal to or greater than $250,000.00 or the costs of
completing the Restoration is equal to or greater than $250,000.00 Lender shall
make the Net Proceeds available for the Restoration in accordance with the
provisions of this Section 6.4. The term “Net Proceeds” for purposes of this
Section 6.4 shall mean: (i) the net amount of all insurance proceeds received by
Lender pursuant to Section 6.1 (a)(i), (iv), (ix) and (x) as a result of such
damage or destruction, after deduction of its reasonable costs and expenses
(including, but not limited to, reasonable counsel fees), if any, in collecting
same (“Insurance Proceeds”), or (ii) the net amount of the Award, after
deduction of its reasonable costs and expenses (including, but not limited to,
reasonable counsel fees), if any, in collecting same (“Condemnation Proceeds”),
whichever the case may be.

(i) The Net Proceeds shall be made available to Borrower for Restoration
provided that each of the following conditions are met:

(A) no Event of Default shall have occurred and be continuing;

(B)(1) in the event the Net Proceeds are Insurance Proceeds, less than
twenty-five percent (25%) of the total floor area of the Improvements on the
Property has been damaged, destroyed or rendered unusable as a result of such
Casualty or (2) in the event the Net Proceeds are Condemnation Proceeds, less
than ten percent (10%) of the land constituting the Property is taken, and such
land is located along the perimeter or periphery of the Property, and no portion
of the Improvements is located on such land;

(C) Leases demising in the aggregate a percentage amount equal to or greater
than the Rentable Space Percentage of the total rentable space in the Property
which has been demised under executed and delivered Leases in effect as of the
date of the occurrence of such Casualty or Condemnation, whichever the case may
be, shall remain in full force and effect during and after the completion of the
Restoration, notwithstanding the occurrence of any such Casualty or
Condemnation, whichever the case may be, and Borrower and/or Tenant, as
applicable under the respective Lease, will make all necessary repairs and
restorations thereto in accordance with each respective Lease. The term
“Rentable Space Percentage” shall mean (1) in the event the Net Proceeds are
Insurance Proceeds, a percentage amount equal to eighty percent (80%) and (2) in
the event the Net Proceeds are Condemnation Proceeds, a percentage amount equal
to eighty percent (80%);

 

65



--------------------------------------------------------------------------------

(D) Borrower shall commence the Restoration as soon as reasonably practicable
(but in no event later than sixty (60) days after such Casualty or Condemnation,
whichever the case may be, occurs) and shall diligently pursue the same to
satisfactory completion;

(E) Lender shall be satisfied that any operating deficits, including all
scheduled payments of principal and interest under the Note, which will be
incurred with respect to the Property as a result of the occurrence of any such
Casualty or Condemnation, whichever the case may be, will be covered out of
(1) the Net Proceeds, (2) the insurance coverage referred to in
Section 6.1(a)(ii) hereof, if applicable, or (3) by other funds of Borrower;

(F) Lender shall be satisfied that the Restoration will be completed on or
before the earliest to occur of (1) six (6) months prior to the Maturity Date,
(2) the earliest date required for such completion under the terms of any
Leases, (3) such time as may be required under all applicable Legal Requirements
in order to repair and restore the Property to the condition it was in
immediately prior to such Casualty or to as nearly as possible the condition it
was in immediately prior to such Condemnation, as applicable, or (4) the
expiration of the insurance coverage referred to in Section 6.1(a)(ii) hereof;

(G) the Property and the use thereof after the Restoration will be in compliance
with and permitted under all applicable Legal Requirements;

(H) the Restoration shall be done and completed by Borrower in an expeditious
and diligent fashion and in compliance with all applicable Legal Requirements;

(I) such Casualty or Condemnation, as applicable, does not result in the loss of
access to the Property or the Improvements;

(J) the Debt Service Coverage Ratio for the Property, after giving effect to the
Restoration, shall be equal to or greater than 1.20 to 1.0 (not including
business interruption insurance proceeds);

(K) Borrower shall deliver, or cause to be delivered, to Lender a signed
detailed budget approved in writing by Borrower’s architect or engineer stating
the entire cost of completing the Restoration, which budget shall be subject to
Lender’s approval; and

(L) the Net Proceeds together with any cash or cash equivalent deposited by
Borrower with Lender are sufficient in Lender’s reasonable discretion to cover
the cost of the Restoration.

(ii) The Net Proceeds shall be held by Lender in an interest-bearing Eligible
Account and, until disbursed in accordance with the provisions of this
Section 6.4(b), shall constitute additional security for the Debt and Other
Obligations under the Loan Documents. The Net Proceeds shall be disbursed by
Lender to, or as directed by,

 

66



--------------------------------------------------------------------------------

Borrower from time to time during the course of the Restoration, upon receipt of
evidence satisfactory to Lender that (A) all materials installed and work and
labor performed (except to the extent that they are to be paid for out of the
requested disbursement) in connection with the Restoration have been paid for in
full, and (B) there exist no notices of pendency, stop orders, mechanic’s or
materialman’s liens or notices of intention to file same, or any other liens or
encumbrances of any nature whatsoever on the Property which have not either been
fully bonded to the satisfaction of Lender and discharged of record or in the
alternative fully insured to the satisfaction of Lender by the title company
issuing the Title Insurance Policy.

(iii) All plans and specifications required in connection with the Restoration
shall be subject to prior review and acceptance in all respects by Lender and by
an independent consulting engineer selected by Lender (the “Casualty
Consultant”). Lender shall have the use of the plans and specifications and all
permits, licenses and approvals required or obtained in connection with the
Restoration. The identity of the contractors, subcontractors and materialmen
engaged in the Restoration, as well as the contracts under which they have been
engaged, shall be subject to prior review and approval by Lender and the
Casualty Consultant. All costs and expenses incurred by Lender in connection
with making the Net Proceeds available for the Restoration including, without
limitation, reasonable counsel fees and disbursements and the Casualty
Consultant’s fees, shall be paid by Borrower.

(iv) In no event shall Lender be obligated to make disbursements of the Net
Proceeds in excess of an amount equal to the costs actually incurred from time
to time for work in place as part of the Restoration, as certified by the
Casualty Consultant, minus the Casualty Retainage. The term “Casualty Retainage”
shall mean an amount equal to ten percent (10%) of the costs actually incurred
for work in place as part of the Restoration, as certified by the Casualty
Consultant, until the Restoration has been completed. The Casualty Retainage
shall in no event, and notwithstanding anything to the contrary set forth above
in this Section 6.4(b), be less than the amount actually held back by Borrower
from contractors, subcontractors and materialmen engaged in the Restoration. The
Casualty Retainage shall not be released until the Casualty Consultant certifies
to Lender that the Restoration has been completed in accordance with the
provisions of this Section 6.4(b) and that all approvals necessary for the
re-occupancy and use of the Property have been obtained from all appropriate
governmental and quasi-governmental authorities, and Lender receives evidence
satisfactory to Lender that the costs of the Restoration have been paid in full
or will be paid in full out of the Casualty Retainage; provided, however, that
Lender will release the portion of the Casualty Retainage being held with
respect to any contractor, subcontractor or materialman engaged in the
Restoration as of the date upon which the Casualty Consultant certifies to
Lender that the contractor, subcontractor or materialman has satisfactorily
completed all work and has supplied all materials in accordance with the
provisions of the contractor’s, subcontractor’s or materialman’s contract, the
contractor, subcontractor or materialman delivers the lien waivers and evidence
of payment in full of all sums due to the contractor, subcontractor or
materialman as may be reasonably requested by Lender or by the title company
issuing the Title Insurance Policy, and Lender receives an endorsement to the
Title Insurance Policy insuring the continued priority of the lien of the
Mortgage

 

67



--------------------------------------------------------------------------------

and evidence of payment of any premium payable for such endorsement. If required
by Lender, the release of any such portion of the Casualty Retainage shall be
approved by the surety company, if any, which has issued a payment or
performance bond with respect to the contractor, subcontractor or materialman.

(v) Lender shall not be obligated to make disbursements of the Net Proceeds more
frequently than once every calendar month.

(vi) If at any time the Net Proceeds or the undisbursed balance thereof shall
not, in the opinion of Lender in consultation with the Casualty Consultant, be
sufficient to pay in full the balance of the costs which are estimated by the
Casualty Consultant to be incurred in connection with the completion of the
Restoration, Borrower shall deposit the deficiency (the “Net Proceeds
Deficiency”) with Lender before any further disbursement of the Net Proceeds
shall be made. The Net Proceeds Deficiency deposited with Lender shall be held
by Lender and shall be disbursed for costs actually incurred in connection with
the Restoration on the same conditions applicable to the disbursement of the Net
Proceeds, and until so disbursed pursuant to this Section 6.4(b) shall
constitute additional security for the Debt and Other Obligations under the Loan
Documents.

(vii) The excess, if any, of the Net Proceeds (and the remaining balance, if
any, of the Net Proceeds Deficiency) deposited with Lender after the Casualty
Consultant certifies to Lender that the Restoration has been completed in
accordance with the provisions of this Section 6.4(b), and the receipt by Lender
of evidence satisfactory to Lender that all costs incurred in connection with
the Restoration have been paid in full, shall be deposited in the Cash
Management Account to be disbursed in accordance with this Agreement, provided
no Event of Default shall have occurred and shall be continuing under the Note,
this Agreement or any of the other Loan Documents.

(c) All Net Proceeds not required (i) to be made available for the Restoration
or (ii) to be returned to Borrower as excess Net Proceeds pursuant to
Section 6.4(b)(vii) hereof may be retained and applied by Lender toward the
payment of the Debt in accordance with Section 2.4.2 hereof, whether or not then
due and payable in such order, priority and proportions as Lender in its sole
discretion shall deem proper, or, at the discretion of Lender, the same may be
paid, either in whole or in part, to Borrower for such purposes as Lender shall
approve, in its discretion.

(d) In the event of foreclosure of the Mortgage, or other transfer of title to
the Property in extinguishment in whole or in part of the Debt all right, title
and interest of Borrower in and to the Policies that are not blanket Policies
then in force concerning the Property and all proceeds payable thereunder shall
thereupon vest in the purchaser at such foreclosure or Lender or other
transferee in the event of such other transfer of title.

ARTICLE 7 - RESERVE FUNDS

Section 7.1 Required Repairs.

7.1.1 Deposits. Borrower shall perform the repairs at the Property, as more
particularly set forth on Schedule II hereto (such repairs hereinafter referred
to as “Required Repairs”). Borrower shall complete the Required Repairs on or
before the required deadline for each repair

 

68



--------------------------------------------------------------------------------

as set forth on Schedule II. It shall be an Event of Default under this
Agreement if (a) Borrower does not complete the Required Repairs at the Property
by the required deadline for each repair as set forth on Schedule II, or
(b) Borrower does not satisfy each condition contained in Section 7.1.2 hereof.
Upon the occurrence of such an Event of Default, Lender, at its option, may
withdraw all Required Repair Funds from the Required Repair Account and Lender
may apply such funds either to completion of the Required Repairs at the
Property or toward payment of the Debt in such order, proportion and priority as
Lender may determine in its sole discretion. Lender’s right to withdraw and
apply Required Repair Funds shall be in addition to all other rights and
remedies provided to Lender under this Agreement and the other Loan Documents.
On the Closing Date, Borrower shall deposit with Lender the amount of
$10,000.00, which amount represents one hundred twenty-five percent (125%) of
the estimated cost to perform the Required Repairs for the Property. Amounts so
deposited with Lender shall be held by Lender in accordance with Section 7.6
hereof. Amounts so deposited shall hereinafter be referred to as Borrower’s
“Required Repair Fund” and the account in which such amounts are held shall
hereinafter be referred to as Borrower’s “Required Repair Account”.

7.1.2 Release of Required Repair Funds. Lender shall disburse to Borrower the
Required Repair Funds from the Required Repair Account from time to time upon
satisfaction by Borrower of each of the following conditions: (a) Borrower shall
submit a written request for payment to Lender at least thirty (30) days prior
to the date on which Borrower requests such payment be made and specifies the
Required Repairs to be paid, (b) on the date such request is received by Lender
and on the date such payment is to be made, no Default or Event of Default shall
exist and remain uncured, (c) Lender shall have received an Officers’
Certificate (i) stating that all Required Repairs to be funded by the requested
disbursement have been completed in good and workmanlike manner and in
accordance with all applicable federal, state and local laws, rules and
regulations, such certificate to be accompanied by a copy of any license, permit
or other approval by any Governmental Authority required to commence and/or
complete the Required Repairs, (ii) identifying each Person that supplied
materials or labor in connection with the Required Repairs to be funded by the
requested disbursement, and (iii) stating that each such Person has been paid in
full or will be paid in full upon such disbursement, such Officers’ Certificate
to be accompanied by lien waivers or other evidence of payment satisfactory to
Lender, (d) at Lender’s option, a title search for the Property indicating that
the Property is free from all liens, claims and other encumbrances not
previously approved by Lender, and (e) Lender shall have received such other
evidence as Lender shall reasonably request that the Required Repairs to be
funded by the requested disbursement have been completed and are paid for or
will be paid upon such disbursement to Borrower. Lender shall not be required to
make disbursements from the Required Repair Account with respect to the Property
(i) more than once a month and (ii) unless such requested disbursement is in an
amount greater than $25,000.00 (or a lesser amount if the total amount in the
Required Repair Account is less than $25,000.00), in which case only one
disbursement of the amount remaining in the account shall be made) and such
disbursement shall be made only upon satisfaction of each condition contained in
this Section 7.1.2.

Section 7.2 Tax and Insurance Escrow Fund. Borrower shall pay to Lender (a) on
the Closing Date an initial deposit and (b) on each Payment Date thereafter
(i) one-twelfth (1/12) of the Taxes and Other Charges that Lender estimates will
be payable during the next ensuing twelve (12) months in order to accumulate
with Lender sufficient funds to pay all such Taxes and

 

69



--------------------------------------------------------------------------------

Other Charges at least thirty (30) days prior to their respective due dates, and
(ii) one-twelfth (1/12) of the Insurance Premiums that Lender estimates will be
payable for the renewal of the coverage afforded by the Policies upon the
expiration thereof in order to accumulate with Lender sufficient funds to pay
all such Insurance Premiums at least thirty (30) days prior to the expiration of
the Policies (said amounts in (a) and (b) above hereinafter called the “Tax and
Insurance Escrow Fund”). Lender will apply the Tax and Insurance Escrow Fund to
payments of Taxes and Insurance Premiums required to be made by Borrower
pursuant to Section 5.1.2 hereof and under the Mortgage. In making any payment
relating to the Tax and Insurance Escrow Fund, Lender may do so according to any
bill, statement or estimate procured from the appropriate public office (with
respect to Taxes) or insurer or agent (with respect to Insurance Premiums),
without inquiry into the accuracy of such bill, statement or estimate or into
the validity of any tax, assessment, sale, forfeiture, tax lien or title or
claim thereof. If the amount of the Tax and Insurance Escrow Fund shall exceed
the amounts due for Taxes, Other Charges and Insurance Premiums pursuant to
Section 5.1.2 hereof, Lender shall, in its sole discretion, return any excess to
Borrower or credit such excess against future payments to be made to the Tax and
Insurance Escrow Fund. If at any time Lender reasonably determines that the Tax
and Insurance Escrow Fund is not or will not be sufficient to pay Taxes, Other
Charges and Insurance Premiums by the dates set forth in (a) and (b) above,
Lender shall notify Borrower of such determination and Borrower shall increase
its monthly payments to Lender by the amount that Lender estimates is sufficient
to make up the deficiency at least thirty (30) days prior to the due date of the
Taxes and Other Charges and/or thirty (30) days prior to expiration of the
Policies, as the case may be.

Notwithstanding anything to the contrary hereinbefore contained, Lender shall
waive the requirement set forth herein for Borrower to make deposits for the
payment of Insurance Premiums into the Tax and Insurance Escrow Account so long
as (a) no Event of Default has occurred, and (b) Borrower shall have provided
Lender with satisfactory evidence (as determined by Lender) that the Property is
insured in accordance with Section 6.1 of this Agreement pursuant to a blanket
insurance Policy covering substantially all real property owned directly or
indirectly by Guarantor, including, without limitation, the Property.

Further, notwithstanding anything to the contrary hereinbefore contained, given
that each of JPMorgan Chase Bank N.A. as successor-in-interest to Washington
Mutual Bank, F.A. (“JPM Tenant”) and Wendy’s International, Inc. (“Wendy’s
Tenant”) currently occupies an entire separate tax parcel (JPM Tenant as to Tax
Parcel No. 0517-100 and Wendy’s Tenant as to Tax Parcel No. 0517-102) and is
required pursuant to its respective Lease to pay directly to the taxing
authority all Taxes assessed against the applicable tax parcel, Lender shall
waive the requirement set forth herein for Borrower to make deposits for the
payment of Taxes applicable to each such tax parcel into the Tax and Insurance
Escrow Fund so long as (a) no Event of Default exists, (b) the Lease of the
applicable Tenant is in full force and effect, (c) the applicable Tenant
continues to occupy the separate tax parcel, (d) the applicable Tenant continues
to be required, pursuant to its respective Lease, to pay directly to the taxing
authority all Taxes assessed against the applicable tax parcel and does actually
pay such Taxes directly, and (e) Borrower shall have provided Lender, on or
before the date on which such Taxes are due and payable, evidence satisfactory
(as determined by Lender) that such Taxes have been paid.

 

70



--------------------------------------------------------------------------------

Section 7.3 Replacements and Replacement Reserve.

7.3.1 Replacement Reserve Fund. Borrower shall pay to Lender (a) on the Closing
Date an initial deposit and (b) on each Payment Date thereafter $1918.00 (the
“Replacement Reserve Monthly Deposit”) which amounts are reasonably estimated by
Lender in its sole discretion to be due for replacements and repairs required to
be made to the Property during the calendar year (collectively, the
“Replacements”). Amounts so deposited shall hereinafter be referred to as
Borrower’s “Replacement Reserve Fund” and the account in which such amounts are
held shall hereinafter be referred to as Borrower’s “Replacement Reserve
Account”. Notwithstanding the preceding sentence, the amount of Replacement
Reserve Funds on deposit in the Replacement Reserve Account at any given time
shall not exceed $57,500.00 in the aggregate (the “Replacement Reserve Cap”)
and, accordingly, to the extent a Replacement Reserve Monthly Deposit would
result in the aggregate amount of Replacement Reserve Funds in the Replacement
Reserve Account to exceed the Replacement Reserve Cap, such Replacement Reserve
Monthly Deposit shall be decreased by an amount equal to such excess. Subject to
the Replacement Reserve Cap, Lender may reassess its estimate of the monthly
amount necessary for the Replacement Reserve Fund from time to time, and may
increase the monthly amounts required to be deposited into the Replacement
Reserve Fund upon thirty (30) days notice to Borrower if Lender determines based
on an updated property condition report that an increase is necessary to
maintain the proper maintenance and operation of the Property.

7.3.2 Disbursements from Replacement Reserve Account.

(a) Lender shall make disbursements from the Replacement Reserve Account to pay
Borrower only for the costs of the Replacements. Lender shall not be obligated
to make disbursements from the Replacement Reserve Account to reimburse Borrower
for the costs of routine maintenance to the Property, replacements of inventory
or for costs which are to be reimbursed from the Required Repair Fund or
Rollover Reserve Fund.

(b) Lender shall, upon written request from Borrower and satisfaction of the
requirements set forth in this Section 7.3.2, disburse to Borrower amounts from
the Replacement Reserve Account necessary to pay for the actual approved costs
of Replacements or to reimburse Borrower therefor, upon completion of such
Replacements (or, upon partial completion in the case of Replacements made
pursuant to Section 7.3.2(e) hereof) as determined by Lender. In no event shall
Lender be obligated to disburse funds from the Replacement Reserve Account if a
Default or an Event of Default exists.

(c) Each request for disbursement from the Replacement Reserve Account shall be
in a form specified or approved by Lender and shall specify (i) the specific
Replacements for which the disbursement is requested, (ii) the quantity and
price of each item purchased, if the Replacement includes the purchase or
replacement of specific items, (iii) the price of all materials (grouped by type
or category) used in any Replacement other than the purchase or replacement of
specific items, and (iv) the cost of all contracted labor or other services
applicable to each Replacement for which such request for disbursement is made.
With each request Borrower shall certify that all Replacements have been made in
accordance with all applicable Legal Requirements of any Governmental Authority
having jurisdiction over the Property. Each request for disbursement shall
include copies of invoices for all items or materials purchased and all
contracted labor or services provided and, unless Lender has agreed to issue
joint checks as described below in connection with a particular Replacement,
each request shall include

 

71



--------------------------------------------------------------------------------

evidence satisfactory to Lender of payment of all such amounts. Except as
provided in Section 7.3.2(e) hereof, each request for disbursement from the
Replacement Reserve Account shall be made only after completion of the
Replacement for which disbursement is requested. Borrower shall provide Lender
evidence of completion of the subject Replacement satisfactory to Lender in its
reasonable judgment.

(d) Borrower shall pay all invoices in connection with the Replacements with
respect to which a disbursement is requested prior to submitting such request
for disbursement from the Replacement Reserve Account or, at the request of
Borrower, Lender will issue joint checks, payable to Borrower and the
contractor, supplier, materialman, mechanic, subcontractor or other party to
whom payment is due in connection with a Replacement. In the case of payments
made by joint check, Lender may require a waiver of lien from each Person
receiving payment prior to Lender’s disbursement from the Replacement Reserve
Account. In addition, as a condition to any disbursement, Lender may require
Borrower to obtain lien waivers from each contractor, supplier, materialman,
mechanic or subcontractor who receives payment in an amount equal to or greater
than $25,000.00 for completion of its work or delivery of its materials. Any
lien waiver delivered hereunder shall conform to the requirements of applicable
law and shall cover all work performed and materials supplied (including
equipment and fixtures) for the Property by that contractor, supplier,
subcontractor, mechanic or materialman through the date covered by the current
reimbursement request (or, in the event that payment to such contractor,
supplier, subcontractor, mechanic or materialmen is to be made by a joint check,
the release of lien shall be effective through the date covered by the previous
release of funds request).

(e) If (i) the cost of a Replacement exceeds $25,000.00, (ii) the contractor
performing such Replacement requires periodic payments pursuant to terms of a
written contract, and (iii) Lender has approved in writing in advance such
periodic payments, a request for reimbursement from the Replacement Reserve
Account may be made after completion of a portion of the work under such
contract, provided (A) such contract requires payment upon completion of such
portion of the work, (B) the materials for which the request is made are on site
at the Property and are properly secured or have been installed in the Property,
(C) all other conditions in this Agreement for disbursement have been satisfied,
(D) funds remaining in the Replacement Reserve Account are, in Lender’s
judgment, sufficient to complete such Replacement and other Replacements when
required, and (E) if required by Lender, each contractor or subcontractor
receiving payments under such contract shall provide a waiver of lien with
respect to amounts which have been paid to that contractor or subcontractor.

(f) Borrower shall not make a request for disbursement from the Replacement
Reserve Account more frequently than once in any calendar month and (except in
connection with the final disbursement) the total cost of all Replacements in
any request shall not be less than $25,000.00.

7.3.3 Performance of Replacements.

(a) Borrower shall make Replacements when required in order to keep the Property
in condition and repair consistent with other comparable properties in the same
market segment in the metropolitan area in which the Property is located, and to
keep the Property or any portion thereof from deteriorating. Borrower shall
complete all Replacements in a good and workmanlike manner as soon as
practicable following the commencement of making each such Replacement.

 

72



--------------------------------------------------------------------------------

(b) Lender reserves the right, at its option, to approve all contracts or work
orders with materialmen, mechanics, suppliers, subcontractors, contractors or
other parties providing labor or materials in connection with the Replacements
costing in excess of $25,000.00. Upon Lender’s request, Borrower shall assign
any contract or subcontract to Lender.

(c) In the event Lender determines in its reasonable discretion that any
Replacement is not being performed in a workmanlike or timely manner or that any
Replacement has not been completed in a workmanlike or timely manner, Lender
shall have the option to withhold disbursement for such unsatisfactory
Replacement and to proceed under existing contracts or to contract with third
parties to complete such Replacement and to apply the Replacement Reserve Fund
toward the labor and materials necessary to complete such Replacement, without
providing any prior notice to Borrower and to exercise any and all other
remedies available to Lender upon an Event of Default hereunder.

(d) In order to facilitate Lender’s completion or making of such Replacements
pursuant to Section 7.3.3(c) above, Borrower grants Lender the right to enter
onto the Property and perform any and all work and labor necessary to complete
or make such Replacements and/or employ watchmen to protect the Property from
damage. All sums so expended by Lender, to the extent not from the Replacement
Reserve Fund, shall be deemed to have been advanced under the Loan to Borrower
and secured by the Mortgage. For this purpose Borrower constitutes and appoints
Lender its true and lawful attorney in fact with full power of substitution to
complete or undertake such Replacements in the name of Borrower. Such power of
attorney shall be deemed to be a power coupled with an interest and cannot be
revoked. Borrower empowers said attorney in fact as follows: (i) to use any
funds in the Replacement Reserve Account for the purpose of making or completing
such Replacements; (ii) to make such additions, changes and corrections to such
Replacements as shall be necessary or desirable to complete such Replacements;
(iii) to employ such contractors, subcontractors, agents, architects and
inspectors as shall be required for such purposes; (iv) to pay, settle or
compromise all existing bills and claims which are or may become Liens against
the Property, or as may be necessary or desirable for the completion of such
Replacements, or for clearance of title; (v) to execute all applications and
certificates in the name of Borrower which may be required by any of the
contract documents; (vi) to prosecute and defend all actions or proceedings in
connection with the Property or the rehabilitation and repair of the Property;
and (vii) to do any and every act which Borrower might do in its own behalf to
fulfill the terms of this Agreement.

(e) Nothing in this Section 7.3.3 shall: (i) make Lender responsible for making
or completing any Replacements; (ii) require Lender to expend funds in addition
to the Replacement Reserve Fund to make or complete any Replacement;
(iii) obligate Lender to proceed with any Replacements; or (iv) obligate Lender
to demand from Borrower additional sums to make or complete any Replacement.

 

73



--------------------------------------------------------------------------------

(f) Borrower shall permit Lender and Lender’s agents and representatives
(including, without limitation, Lender’s engineer, architect, or inspector) or
third parties making Replacements pursuant to this Section 7.3.3 to enter onto
the Property during normal business hours (subject to the rights of Tenants
under their Leases) to inspect the progress of any Replacements and all
materials being used in connection therewith, to examine all plans and shop
drawings relating to such Replacements which are or may be kept at the Property,
and to complete any Replacements made pursuant to this Section 7.3.3. Borrower
shall cause all contractors and subcontractors to cooperate with Lender or
Lender’s representatives or such other persons described above in connection
with inspections described in this Section 7.3.3(f) or the completion of
Replacements pursuant to this Section 7.3.3.

(g) Lender may require an inspection of the Property at Borrower’s expense prior
to making a monthly disbursement from the Replacement Reserve Account in order
to verify completion of the Replacements for which reimbursement is sought.
Lender may require that such inspection be conducted by an appropriate
independent qualified professional selected by Lender and/or may require a copy
of a certificate of completion by an independent qualified professional
acceptable to Lender prior to the disbursement of any amounts from the
Replacement Reserve Account. Borrower shall pay the expense of the inspection as
required hereunder, whether such inspection is conducted by Lender or by an
independent qualified professional.

(h) The Replacements and all materials, equipment, fixtures, or any other item
comprising a part of any Replacement shall be constructed, installed or
completed, as applicable, free and clear of all mechanic’s, materialmen’s or
other liens (except for those Liens existing on the date of this Agreement which
have been approved in writing by Lender).

(i) Before each disbursement from the Replacement Reserve Account, Lender may
require Borrower to provide Lender with a search of title to the Property
effective to the date of the disbursement, which search shows that no mechanic’s
or materialmen’s liens or other liens of any nature have been placed against the
Property since the date of recordation of the related Mortgage and that title to
the Property is free and clear of all Liens (other than the lien of the related
Mortgage and any other Liens previously approved in writing by Lender, if any).

(j) All Replacements shall comply with all applicable Legal Requirements of all
Governmental Authorities having jurisdiction over the Property and applicable
insurance requirements including, without limitation, applicable building codes,
special use permits, environmental regulations, and requirements of insurance
underwriters.

(k) In addition to any insurance required under the Loan Documents, Borrower
shall provide or cause to be provided workmen’s compensation insurance,
builder’s risk, and public liability insurance and other insurance to the extent
required under applicable law in connection with a particular Replacement. All
such policies shall be in form and amount reasonably satisfactory to Lender. All
such policies which can be endorsed with standard mortgagee clauses making loss
payable to Lender or its assigns shall be so endorsed. Certified copies of such
policies shall be delivered to Lender.

 

74



--------------------------------------------------------------------------------

7.3.4 Failure to Make Replacements.

(a) It shall be an Event of Default under this Agreement if Borrower fails to
comply with any provision of this Section 7.3 and such noncompliance is not
cured within thirty (30) days after notice from Lender; provided that if such
compliance cannot reasonably be achieved within such thirty (30) day period and
provided further that Borrower shall have commenced such compliance within such
thirty (30) day period and thereafter diligently and expeditiously proceeds to
complete the same, such thirty (30) day period shall be extended for such time
as is reasonably necessary for Borrower in the exercise of due diligence to cure
such noncompliance, such additional period not to exceed sixty (60) days. Upon
the occurrence of such an Event of Default, Lender may use the Replacement
Reserve Fund (or any portion thereof) for any purpose, including but not limited
to completion of the Replacements as provided in Section 7.3.3, or for any other
repair or replacement to the Property or toward payment of the Debt in such
order, proportion and priority as Lender may determine in its sole discretion.
Lender’s right to withdraw and apply the Replacement Reserve Fund shall be in
addition to all other rights and remedies provided to Lender under this
Agreement and the other Loan Documents.

(b) Nothing in this Agreement shall obligate Lender to apply all or any portion
of the Replacement Reserve Fund on account of an Event of Default to payment of
the Debt or in any specific order or priority.

7.3.5 Balance in the Replacement Reserve Account. The insufficiency of any
balance in the Replacement Reserve Account shall not relieve Borrower from its
obligation to fulfill all preservation and maintenance covenants in the Loan
Documents.

Section 7.4 Rollover Reserve.

7.4.1 Deposits to Rollover Reserve Fund. Borrower shall pay to Lender (a) on the
Closing Date an initial deposit and (b) on each Payment Date thereafter
$7,083.33 (the “Rollover Reserve Monthly Deposit”), which amounts shall be
deposited with and held by Lender for tenant improvement and leasing commission
obligations incurred following the date hereof. Amounts so deposited shall
hereinafter be referred to as the “Rollover Reserve Fund” and the account to
which such amounts are held shall hereinafter be referred to as the “Rollover
Reserve Account”. Notwithstanding the aforementioned, the aggregate amount of
the Rollover Reserve Fund shall not exceed $250,000.00 in the aggregate (the
“Rollover Reserve Cap”) on any Payment Date (after giving effect to the payment
of the Rollover Reserve Monthly Deposit) and accordingly, to the extent a
Rollover Reserve Monthly Deposit would result in the aggregate amount of
Rollover Reserve Funds in the Rollover Reserve Account to exceed the Rollover
Reserve Cap, such Rollover Reserve Monthly Deposit shall be decreased by an
amount equal to such excess.

7.4.2 Withdrawal of Rollover Reserve Funds. Provided no Default or an Event of
Default hereunder exists, Lender shall make disbursements from the Rollover
Escrow Fund for tenant improvement and leasing commission obligations incurred
by Borrower. All such expenses shall be approved by Lender in its sole
discretion. Lender shall make disbursements as requested by Borrower on a
quarterly basis in increments of no less than $5,000.00 upon delivery by
Borrower of Lender’s standard form of draw request accompanied by copies of paid
invoices for the amounts requested and, if required by Lender, lien waivers and
releases from all parties furnishing materials and/or services in connection
with the requested payment. Lender may require an inspection of the Property at
Borrower’s expense prior to making a quarterly disbursement in order to verify
completion of improvements for which reimbursement is sought.

 

75



--------------------------------------------------------------------------------

Section 7.5 Excess Cash Flow Reserve Fund.

7.5.1 Deposits to Excess Cash Flow Reserve Fund. During a Cash Sweep Period,
Borrower shall deposit with Lender all Excess Cash Flow in the Cash Management
Account, which shall be held by Lender as additional security for the Loan and
amounts so held shall be hereinafter referred to as the “Excess Cash Flow
Reserve Fund” and the account to which such amounts are held shall hereinafter
be referred to as the “Excess Cash Flow Reserve Account”.

7.5.2 Release of Excess Cash Flow Reserve Funds. Upon the occurrence of a Cash
Sweep Event Cure, all Excess Cash Flow Reserve Funds shall be deposited into the
Cash Management Account to be disbursed in accordance with the Cash Management
Agreement. Any Excess Cash Flow Reserve Funds remaining after the Debt has been
paid in full shall be paid to Borrower.

Section 7.6 Reserve Funds, Generally.

(a) Borrower grants to Lender a first-priority perfected security interest in
each of the Reserve Funds and any and all monies now or hereafter deposited in
each Reserve Fund as additional security for payment of the Debt. Until expended
or applied in accordance herewith, the Reserve Funds shall constitute additional
security for the Debt.

(b) Upon the occurrence of an Event of Default, Lender may, in addition to any
and all other rights and remedies available to Lender, apply any sums then
present in any or all of the Reserve Funds to the payment of the Debt in any
order in its sole discretion.

(c) The Reserve Funds shall not constitute trust funds and may be commingled
with other monies held by Lender. The Reserve Funds shall be held in an Eligible
Account in Permitted Investments as directed by Lender or Lender’s Servicer.
Unless expressly provided for in this Article 7, all interest on a Reserve Fund
shall not be added to or become a part thereof and shall be the sole property of
and shall be paid to Lender. Borrower shall be responsible for payment of any
federal, state or local income or other tax applicable to the interest earned on
the Reserve Funds credited or paid to Borrower.

(d) Borrower shall not, without obtaining the prior written consent of Lender,
further pledge, assign or grant any security interest in any Reserve Fund or the
monies deposited therein or permit any lien or encumbrance to attach thereto, or
any levy to be made thereon, or any UCC-1 Financing Statements, except those
naming Lender as the secured party, to be filed with respect thereto.

(e) Lender and Servicer shall not be liable for any loss sustained on the
investment of any funds constituting the Reserve Funds. Borrower shall indemnify
Lender and Servicer and hold Lender and Servicer harmless from and against any
and all actions, suits, claims, demands, liabilities, losses, damages,
obligations and costs and expenses (including litigation costs and reasonable
attorneys’ fees and expenses) arising from or in any way connected with the
Reserve Funds or the performance of the obligations for which the Reserve Funds
were established.

 

76



--------------------------------------------------------------------------------

Borrower shall assign to Lender all rights and claims Borrower may have against
all persons or entities supplying labor, materials or other services which are
to be paid from or secured by the Reserve Funds; provided, however, that Lender
may not pursue any such right or claim unless an Event of Default has occurred
and remains uncured.

(f) The required monthly deposits into the Reserve Funds and the Monthly Debt
Service Payment Amount, shall be added together and shall be paid as an
aggregate sum by Borrower to Lender.

(g) Any amount remaining in the Reserve Funds after the Debt has been paid in
full shall be returned to Borrower.

Section 7.7 Ground Rent Reserve Fund.

7.7.1 Deposits to Ground Rent Reserve Fund. Borrower shall deposit with Lender
(a) on the Closing Date the amount of $13,000.00 and (b) on each Payment Date,
an amount equal to one-twelfth of the Ground Rent that Lender estimates will be
payable by Borrower as lessee under the Ground Lease during the next ensuing
twelve (12) months in order to accumulate with Lender sufficient funds to pay
all such Ground Rent at least thirty (30) days prior to the respective due
dates. Amounts so deposited shall hereinafter be referred to as the “Ground Rent
Reserve Fund” and the account in which such amounts are held shall hereinafter
be referred to as the “Ground Rent Reserve Account.”

7.7.2 Release of Ground Rent Reserve Fund. Lender shall apply amounts in the
Ground Rent Reserve Fund to the payment of the Ground Rent. In making any
payment relating to the Ground Rent, Lender may do so according to any bill,
statement or estimate procured from Ground Lessor, without inquiry into the
accuracy of such bill, statement or estimate. If the amount of the Ground Rent
Reserve Fund shall exceed the amounts due for the Ground Rent under the Ground
Lease for the immediately succeeding twelve (12) months as determined by Lender,
Lender shall, in its sole discretion, return any excess to Borrower or credit
such excess against future payments to be made to the Ground Rent Reserve Fund.
Any amounts remaining in the Ground Rent Reserve Fund after the Debt has been
paid in full shall be returned to Borrower. If at any time Lender reasonably
determines that the Ground Rent Reserve Fund is not or will not be sufficient to
pay the Ground Rent by the dates set forth above, Lender shall notify Borrower
of such determination and Borrower shall increase its monthly payments to Lender
by the amount that Lender estimates is sufficient to make up the deficiency at
least thirty (30) days prior to the due date of the Ground Rent.

Section 7.8 Occupancy Reserve Fund.

7.8.1 Deposit to Occupancy Reserve Fund. Borrower and Lender acknowledge that as
of the date hereof, Cheers Family Sports Grill, LLC (“Cheers”) has ceased
operating in those certain premises at the Property comprising approximately
3,100 square feet (the “Cheers Premises”) that Cheers has leased pursuant to
that certain Lease dated January 3, 2011 (the “Cheers Lease”). In light of the
foregoing, Borrower shall deposit with Lender on the Closing Date the amount of
$550,000.00, which amount shall hereinafter be referred to as the “Occupancy
Reserve Fund” and the account in which such amounts are held shall hereinafter
be referred to as “Occupancy Reserve Account”.

 

77



--------------------------------------------------------------------------------

7.8.2 Release of Occupancy Reserve Fund. Lender shall release all funds in the
Occupancy Reserve Account to Borrower, provided that the following conditions
are satisfied:

(a) No Event of Default shall then exist;

(b) Lender shall have received a written request for the release; and

(c) the achievement of a Debt Service Coverage Ratio of 1.30 to 1.00 or greater
for one (1) quarter based upon the trailing three (3) month period immediately
preceding the date of determination.

ARTICLE 8 - DEFAULTS

Section 8.1 Event of Default.

(a) Each of the following events shall constitute an event of default hereunder
(an “Event of Default”):

(i) if any portion of the Debt is not paid when due;

(ii) if any of the Taxes or Other Charges are not paid when the same are due and
payable;

(iii) if the Policies are not kept in full force and effect, or if certified
copies of the Policies are not delivered to Lender upon request;

(iv) if Borrower Transfers or otherwise encumbers any portion of the Property
without Lender’s prior written consent in violation of the provisions of this
Agreement and Article 6 of the Mortgage;

(v) if any representation or warranty made by Borrower herein or in any other
Loan Document, or in any report, certificate, financial statement or other
instrument, agreement or document furnished to Lender shall have been false or
misleading in any material respect as of the date the representation or warranty
was made;

(vi) if Borrower or Principal shall make an assignment for the benefit of
creditors;

(vii) if a receiver, liquidator or trustee shall be appointed for Borrower or
Principal or any other guarantor under any guarantee issued in connection with
the Loan or if Borrower or Principal shall be adjudicated a bankrupt or
insolvent, or if any petition for bankruptcy, reorganization or arrangement
pursuant to federal bankruptcy law, or any similar federal or state law, shall
be filed by or against, consented to, or acquiesced in by, Borrower or
Principal, or if any proceeding for the dissolution or liquidation of Borrower
or Principal shall be instituted; provided, however, if such appointment,
adjudication, petition or proceeding was involuntary and not consented to by
Borrower or Principal upon the same not being discharged, stayed or dismissed
within thirty (30) days;

 

78



--------------------------------------------------------------------------------

(viii) if Borrower attempts to assign its rights under this Agreement or any of
the other Loan Documents or any interest herein or therein in contravention of
the Loan Documents;

(ix) if Guarantor or any guarantor or indemnitor under any guaranty or indemnity
issued in connection with the Loan shall make an assignment for the benefit of
creditors or if a receiver, liquidator or trustee shall be appointed for
Guarantor or any guarantor or indemnitor under any guarantee or indemnity issued
in connection with the Loan or if Guarantor or such other guarantor or
indemnitor shall be adjudicated a bankrupt or insolvent, or if any petition for
bankruptcy, reorganization or arrangement pursuant to federal bankruptcy law, or
any similar federal or state law, shall be filed by or against, consented to, or
acquiesced in by, Guarantor or such other guarantor or indemnitor, or if any
proceeding for the dissolution or liquidation of Guarantor or such other
guarantor or indemnitor shall be instituted; provided, however, if such
appointment, adjudication, petition or proceeding was involuntary and not
consented to by Guarantor or such other guarantor or indemnitor, upon the same
not being discharged, stayed or dismissed within ninety (90) days; provided,
further, however, it shall be at Lender’s option to determine whether any of the
foregoing shall be an Event of Default;

(x) if Borrower breaches any covenant contained in Section 4.1.30 hereof or any
negative covenant contained in Section 5.2 hereof;

(xi) with respect to any term, covenant or provision set forth herein which
specifically contains a notice requirement or grace period, if Borrower shall be
in default under such term, covenant or condition after the giving of such
notice or the expiration of such grace period;

(xii) Intentionally deleted;

(xiii) if a material default has occurred and continues beyond any applicable
cure period under the Management Agreement (or any Replacement Management
Agreement) and if such default permits the Manager thereunder to terminate or
cancel the Management Agreement (or any Replacement Management Agreement);

(xiv) if Borrower shall continue to be in Default under any of the terms,
covenants or conditions of Section 9.1 hereof, or fails to cooperate with Lender
in connection with a Securitization pursuant to the provisions of Section 9.1
hereof, for three (3) days after notice to Borrower from Lender;

(xv) if Borrower shall continue to be in Default under any of the other terms,
covenants or conditions of this Agreement not specified in subsections (i) to
(xii) above, for ten (10) days after notice to Borrower from Lender, in the case
of any Default which can be cured by the payment of a sum of money, or for
thirty (30) days after notice from Lender in the case of any other Default;
provided, however, that if such non monetary Default is susceptible of cure but
cannot reasonably be cured within such thirty (30) day

 

79



--------------------------------------------------------------------------------

period and provided further that Borrower shall have commenced to cure such
Default within such thirty (30) day period and thereafter diligently and
expeditiously proceeds to cure the same, such thirty (30) day period shall be
extended for such time as is reasonably necessary for Borrower in the exercise
of due diligence to cure such Default, such additional period not to exceed
sixty (60) days; or

(xvi) if (A) a breach or default by Borrower under any condition or obligation
contained in the Ground Lease is not cured within any applicable cure period
provided therein or (B) the Leasehold Parcel shall be surrendered or the Ground
Lease shall be terminated or cancelled for any reason or under any circumstances
whatsoever without Lender’s prior written consent, or (C) any of the terms,
covenants or conditions of the Ground Lease shall in any manner be modified,
changed, supplemented, altered, or amended, without Lender’s prior written
consent;

(xvii) if there shall be default under any of the other Loan Documents beyond
any applicable cure periods contained in such documents, whether as to Borrower
or the Property, or if any other such event shall occur or condition shall
exist, if the effect of such default, event or condition is to accelerate the
maturity of any portion of the Debt or to permit Lender to accelerate the
maturity of all or any portion of the Debt.

(b) Upon the occurrence of an Event of Default (other than an Event of Default
described in clauses (vi), (vii) or (viii) above) and at any time thereafter, in
addition to any other rights or remedies available to it pursuant to this
Agreement and the other Loan Documents or at law or in equity, Lender may take
such action, without notice or demand, that Lender deems advisable to protect
and enforce its rights against Borrower and the Property, including, without
limitation, declaring the Debt to be immediately due and payable, and Lender may
enforce or avail itself of any or all rights or remedies provided in the Loan
Documents against Borrower and any or all of the Property, including, without
limitation, all rights or remedies available at law or in equity; and upon any
Event of Default described in clauses (vi), (vii) or (viii) above, the Debt and
Other Obligations of Borrower hereunder and under the other Loan Documents shall
immediately and automatically become due and payable, without notice or demand,
and Borrower hereby expressly waives any such notice or demand, anything
contained herein or in any other Loan Document to the contrary notwithstanding.

Section 8.2 Remedies. Upon the occurrence of an Event of Default, all or any one
or more of the rights, powers, privileges and other remedies available to Lender
against Borrower under this Agreement or any of the other Loan Documents
executed and delivered by, or applicable to, Borrower or at law or in equity may
be exercised by Lender at any time and from time to time, whether or not all or
any of the Debt shall be declared due and payable, and whether or not Lender
shall have commenced any foreclosure proceeding or other action for the
enforcement of its rights and remedies under any of the Loan Documents with
respect to all or any part of the Property. Any such actions taken by Lender
shall be cumulative and concurrent and may be pursued independently, singularly,
successively, together or otherwise, at such time and in such order as Lender
may determine in its sole discretion, to the fullest extent permitted by law,
without impairing or otherwise affecting the other rights and remedies of Lender
permitted by law, equity or contract or as set forth herein or in the other Loan
Documents. Without limiting the generality of the foregoing, Borrower agrees
that if an Event of Default is

 

80



--------------------------------------------------------------------------------

continuing (i) Lender is not subject to any “one action” or “election of
remedies” law or rule, and (ii) all liens and other rights, remedies or
privileges provided to Lender shall remain in full force and effect until Lender
has exhausted all of its remedies against the Property and the Mortgage has been
foreclosed, sold and/or otherwise realized upon in satisfaction of the Debt or
the Debt has been paid in full. With respect to Borrower and the Property,
nothing contained herein or in any other Loan Document shall be construed as
requiring Lender to resort to the Property for the satisfaction of any of the
Debt in any preference or priority, and Lender may seek satisfaction out of the
Property, or any part thereof, in its absolute discretion in respect of the
Debt. In addition, Lender shall have the right from time to time to partially
foreclose the Mortgage in any manner and for any amounts secured by the Mortgage
then due and payable as determined by Lender in its sole discretion including,
without limitation, the following circumstances: (i) in the event Borrower
defaults beyond any applicable grace period in the payment of one or more
scheduled payments of principal and interest, Lender may foreclose the Mortgage
to recover such delinquent payments or (ii) in the event Lender elects to
accelerate less than the entire outstanding principal balance of the Loan,
Lender may foreclose the Mortgage to recover so much of the principal balance of
the Loan as Lender may accelerate and such other sums secured by the Mortgage as
Lender may elect. Notwithstanding one or more partial foreclosures, the Property
shall remain subject to the Mortgage to secure payment of sums secured by the
Mortgage and not previously recovered.

(a) Lender shall have the right from time to time to sever the Note and the
other Loan Documents into one or more separate notes, mortgages and other
security documents (the “Severed Loan Documents”) in such denominations as
Lender shall determine in its sole discretion for purposes of evidencing and
enforcing its rights and remedies provided hereunder. Borrower shall execute and
deliver to Lender from time to time, promptly after the request of Lender, a
severance agreement and such other documents as Lender shall request in order to
effect the severance described in the preceding sentence, all in form and
substance reasonably satisfactory to Lender. Borrower hereby absolutely and
irrevocably appoints Lender as its true and lawful attorney, coupled with an
interest, in its name and stead to make and execute all documents necessary or
desirable to effect the aforesaid severance, Borrower ratifying all that its
said attorney shall do by virtue thereof; provided, however, Lender shall not
make or execute any such documents under such power until three (3) days after
notice has been given to Borrower by Lender of Lender’s intent to exercise its
rights under such power. Borrower shall be obligated to pay any costs or
expenses incurred in connection with the preparation, execution, recording or
filing of the Severed Loan Documents and the Severed Loan Documents shall not
contain any representations, warranties or covenants not contained in the Loan
Documents and any such representations and warranties contained in the Severed
Loan Documents will be given by Borrower only as of the Closing Date.

(b) As used in this Section 8.2, a “foreclosure” shall include, without
limitation, any sale by power of sale.

Section 8.3 Remedies Cumulative; Waivers. The rights, powers and remedies of
Lender under this Agreement shall be cumulative and not exclusive of any other
right, power or remedy which Lender may have against Borrower pursuant to this
Agreement or the other Loan Documents, or existing at law or in equity or
otherwise. Lender’s rights, powers and remedies may be pursued singularly,
concurrently or otherwise, at such time and in such order as Lender

 

81



--------------------------------------------------------------------------------

may determine in Lender’s sole discretion. No delay or omission to exercise any
remedy, right or power accruing upon an Event of Default shall impair any such
remedy, right or power or shall be construed as a waiver thereof, but any such
remedy, right or power may be exercised from time to time and as often as may be
deemed expedient. A waiver of one Default or Event of Default with respect to
Borrower shall not be construed to be a waiver of any subsequent Default or
Event of Default by Borrower or to impair any remedy, right or power consequent
thereon.

ARTICLE 9 - SPECIAL PROVISIONS

Section 9.1 Securitization.

9.1.1 Sale of Notes and Securitization. Borrower acknowledges and agrees that
Lender may sell all or any portion of the Loan and the Loan Documents, or issue
one or more participations therein, or consummate one or more private or public
securitizations of rated single- or multi-class securities (the “Securities”)
secured by or evidencing ownership interests in all or any portion of the Loan
and the Loan Documents or a pool of assets that include the Loan and the Loan
Documents (such sales, participations and/or securitizations, collectively, a
“Securitization”).

(a) At the request of Lender, and to the extent not already required to be
provided by or on behalf of Borrower under this Agreement, Borrower shall use
reasonable efforts to provide information not in the possession of Lender or
which may be reasonably required by Lender or take other actions reasonably
required by Lender, in each case in order to satisfy the market standards to
which Lender customarily adheres or which may be reasonably required by
prospective investors and/or the Rating Agencies in connection with any such
Securitization. Lender shall have the right to provide to prospective investors
and the Rating Agencies any information in its possession, including, without
limitation, financial statements relating to Borrower, Guarantors, if any, the
Property and any Tenant of the Improvements. Borrower acknowledges that certain
information regarding the Loan and the parties thereto and the Property may be
included in a private placement memorandum, prospectus or other disclosure
documents. Borrower agrees that each of Borrower, Principal, Guarantor and their
respective officers and representatives, shall, at Lender’s request, at its sole
cost and expense, cooperate with Lender’s efforts to arrange for a
Securitization in accordance with the market standards to which Lender
customarily adheres and/or which may be required by prospective investors and/or
the Rating Agencies in connection with any such Securitization. Borrower,
Principal and Guarantor agree to review, at Lender’s request in connection with
the Securitization, the Disclosure Documents as such Disclosure Documents relate
to Borrower, Principal, Guarantor, the Property and the Loan, including without
limitation, the sections entitled “Risk Factors,” “Special Considerations,”
“Description of the Mortgage,” “Description of the Mortgage Loan and Mortgaged
Property,” “The Manager,” “Borrower,” and “Certain Legal Aspects of the Mortgage
Loan,” and shall confirm that the factual statements and representations
contained in such sections and such other information in the Disclosure
Documents (to the extent such information relates to, or is based on, or
includes any information regarding the Property, Borrower, Guarantor, Manager
and/or the Loan) do not contain any untrue statement of a material fact or omit
to state a material fact necessary in order to make the statements made, in the
light of the circumstances under which they were made, not misleading.

 

82



--------------------------------------------------------------------------------

(b) Borrower agrees to make upon Lender’s written request, without limitation,
all structural or other changes to the Loan (including delivery of one or more
new component notes to replace the original note or modify the original note to
reflect multiple components of the Loan and such new notes or modified note may
have different interest rates and amortization schedules), modifications to any
documents evidencing or securing the Loan, creation of one or more mezzanine
loans (including amending Borrower’s organizational structure to provide for one
or more mezzanine borrowers), delivery of opinions of counsel acceptable to the
Rating Agencies or potential investors and addressing such matters as the Rating
Agencies or potential investors may require; provided, however, that in creating
such new notes or modified notes or mezzanine notes Borrower shall not be
required to modify (i) the initial weighted average interest rate payable under
the Note, (ii) the stated maturity of the Note, (iii) the aggregate amortization
of principal of the Note, (iv) any other material economic term of the Loan, or
(v) decrease the time periods during which Borrower is permitted to perform its
obligations under the Loan Documents. In connection with the foregoing, Borrower
covenants and agrees to modify the Cash Management Agreement to reflect the
newly created components and/or mezzanine loans.

(c) Intentionally Deleted.

(d) If requested by Lender, Borrower shall provide Lender, promptly upon
request, with any financial statements, or financial, statistical or operating
information, as Lender shall determine to be required pursuant to Regulation AB
under the Securities Act of 1933, as amended, or the Securities Exchange Act of
1934, as amended (the “Exchange Act”), or any amendment, modification or
replacement thereto or other legal requirements in connection with any private
placement memorandum, prospectus or other disclosure documents or any filing
pursuant to the Exchange Act in connection with the Securitization or as shall
otherwise be reasonably requested by Lender.

9.1.2 Securitization Costs. All reasonable third party costs and expenses
incurred by Borrower and Guarantor in connection with Borrower’s complying with
requests made under this Section 9.1 (including, without limitation, the fees
and expenses of the Rating Agencies) shall be paid by Borrower.

Section 9.2 Intentionally Omitted

Section 9.3 Exculpation. Subject to the qualifications below, Lender shall not
enforce the liability and obligation of Borrower to perform and observe the
obligations contained in the Note, this Agreement, the Mortgage or the other
Loan Documents by any action or proceeding wherein a money judgment shall be
sought against Borrower, except that Lender may bring a foreclosure action, an
action for specific performance or any other appropriate action or proceeding to
enable Lender to enforce and realize upon its interest under the Note, this
Agreement, the Mortgage and the other Loan Documents, or in the Property, the
Rents, or any other collateral given to Lender pursuant to the Loan Documents;
provided, however, that, except as specifically provided herein, any judgment in
any such action or proceeding shall be enforceable against Borrower only to the
extent of Borrower’s interest in the Property, in the Rents and in any other
collateral given to Lender, and Lender, by accepting the Note, this Agreement,
the Mortgage and the other Loan Documents, agrees that it shall not sue for,
seek or

 

83



--------------------------------------------------------------------------------

demand any deficiency judgment against Borrower in any such action or proceeding
under or by reason of or under or in connection with the Note, this Agreement,
the Mortgage or the other Loan Documents. The provisions of this Section shall
not, however, (a) constitute a waiver, release or impairment of any obligation
evidenced or secured by any of the Loan Documents; (b) impair the right of
Lender to name Borrower as a party defendant in any action or suit for
foreclosure and sale under the Mortgage; (c) affect the validity or
enforceability of or any guaranty made in connection with the Loan or any of the
rights and remedies of Lender thereunder; (d) impair the right of Lender to
obtain the appointment of a receiver; (e) impair the enforcement of any
assignment of leases contained in the Mortgage; (f) constitute a prohibition
against Lender to seek a deficiency judgment against Borrower in order to fully
realize the security granted by the Mortgage or to commence any other
appropriate action or proceeding in order for Lender to exercise its remedies
against the Property; or (g) constitute a waiver of the right of Lender to
enforce the liability and obligation of Borrower, by money judgment or
otherwise, to the extent of any loss, damage, cost, expense, liability, claim or
other obligation incurred by Lender (including attorneys’ fees and expenses
reasonably incurred) arising out of or in connection with the following:

(i) fraud or intentional misrepresentation by Borrower, Principal or Guarantor
in connection with the Loan;

(ii) the gross negligence or willful misconduct of Borrower, Principal or
Guarantor;

(iii) material physical waste of the Property;

(iv) the removal or disposal of any portion of the Property after an Event of
Default;

(v) the misapplication or conversion by Borrower, Principal or Guarantor of
(A) any Insurance Proceeds paid by reason of any loss, damage or destruction to
the Property, (B) any Awards received in connection with a Condemnation of all
or a portion of the Property, (C) any Rents following an Event of Default, or
(D) any Rents paid more than one month in advance;

(vi) failure to pay charges for labor or materials or other charges or judgments
that can create Liens on any portion of the Property;

(vii) any security deposits, advance deposits or any other deposits collected
with respect to the Property which are not delivered to Lender upon a
foreclosure of the Property or action in lieu thereof, except to the extent any
such security deposits were applied in accordance with the terms and conditions
of any of the Leases prior to the occurrence of the Event of Default that gave
rise to such foreclosure or action in lieu thereof;

(viii) the breach of the representation by Borrower that on the Closing Date,
all Improvements at the Property were in material compliance with applicable
laws; or

 

84



--------------------------------------------------------------------------------

(ix) (A) any termination of the Ground Lease by Borrower without Lender’s prior
written consent, (B) any rejection by Borrower (as debtor in possession in
connection with a Bankruptcy Action or otherwise) of the Ground Lease, (C) any
termination of the Ground Lease by the Ground Lessor which termination is caused
by Borrower interfering with the exercise of Lender’s cure rights under the
Ground Lease (including, deliberately failing to act to cure a non monetary
default if so directed by Lender), or (D) if the Ground Lease is amended,
modified or terminated without Lender’s prior written consent.

Notwithstanding anything to the contrary in this Agreement, the Note or any of
the Loan Documents, (A) Lender shall not be deemed to have waived any right
which Lender may have under Section 506(a), 506(b), 1111(b) or any other
provisions of the Bankruptcy Code to file a claim for the full amount of the
Debt secured by the Mortgage or to require that all collateral shall continue to
secure all of the Debt owing to Lender in accordance with the Loan Documents,
and (B) the Debt shall be fully recourse to Borrower (i) in the event of:
(a) Borrower or Principal filing a voluntary petition under the Bankruptcy Code
or any other Federal or state bankruptcy or insolvency law; (b) the filing of an
involuntary petition against Borrower or Principal under the Bankruptcy Code or
any other Federal or state bankruptcy or insolvency law in which Borrower,
Principal or Guarantor colludes with, or otherwise assists such Person, or
solicits or causes to be solicited petitioning creditors for any involuntary
petition against Borrower or Principal from any Person; (c) Borrower or
Principal filing an answer consenting to or otherwise acquiescing in or joining
in any involuntary petition filed against it, by any other Person under the
Bankruptcy Code or any other Federal or state bankruptcy or insolvency law;
(d) Borrower or Principal consenting to or acquiescing in or joining in an
application for the appointment of a custodian, receiver, trustee, or examiner
for Borrower or Principal or any portion of the Property; (e) Borrower or
Principal making an assignment for the benefit of creditors, or admitting, in
writing or in any legal proceeding, its insolvency or inability to pay its debts
as they become due; (ii) if the first full monthly payment of principal and
interest on the Note is not paid when due; (iii) if Borrower fails to permit
on-site inspections of the Property, fails to provide financial information,
fails to maintain its status as a Special Purpose Entity or comply with any
representation, warranty or covenant set forth in Section 4.1.30 hereof or fails
to appoint a new property manager upon the request of Lender as permitted under
this Agreement, each as required by, and in accordance with, the terms and
provisions of this Agreement or the Mortgage; (iv) if Borrower fails to obtain
Lender’s prior written consent to any Indebtedness or voluntary Lien encumbering
the Property; or (v) if Borrower fails to obtain Lender’s prior written consent
to any Transfer as required by this Agreement or the Mortgage.

Section 9.4 Matters Concerning Manager. If (a) an Event of Default hereunder has
occurred and remains uncured, (b) Manager shall become subject to a Bankruptcy
Action, (c) a default occurs under the Management Agreement, or (d) the
occurrence of a DSCR Trigger Event, Borrower shall, at the request of Lender,
terminate the Management Agreement and replace the Manager with a Qualified
Manager pursuant to a Replacement Management Agreement, it being understood and
agreed that the management fee for such Qualified Manager shall not exceed then
prevailing market rates.

 

85



--------------------------------------------------------------------------------

Section 9.5 Servicer. At the option of Lender, the Loan may be serviced by a
master servicer, primary servicer, special servicer and/or trustee (any such
master servicer, primary servicer, special servicer, and trustee, together with
its agents, nominees or designees, are collectively referred to as “Servicer”)
selected by Lender and Lender may delegate all or any portion of its
responsibilities under this Agreement and the other Loan Documents to Servicer
pursuant to a pooling and servicing agreement, servicing agreement, special
servicing agreement or other agreement providing for the servicing of one or
more mortgage loans (collectively, the “Servicing Agreement”) between Lender and
Servicer. Borrower shall be responsible for any reasonable set up fees or any
other initial costs relating to or arising under the Servicing Agreement, but
Borrower shall not be responsible for payment of the regular monthly master
servicing fee or trustee fee due to Servicer under the Servicing Agreement or
any fees or expenses required to be borne by, and not reimbursable to, Servicer.
Notwithstanding the foregoing, Borrower shall promptly reimburse Lender on
demand for the following costs and expenses payable by Lender to Servicer as a
result of the Loan becoming specially serviced: (i) any liquidation fees that
are due and payable to Servicer under the Servicing Agreement in connection with
the exercise of any or all remedies permitted under this Agreement, (ii) any
workout fees and special servicing fees that are due and payable to Servicer
under the Servicing Agreement, which fees may be due and payable under the
Servicing Agreement on a periodic or continuing basis, and (iii) the costs of
all property inspections and/or appraisals of the Properties (or any updates to
any existing inspection or appraisal) that Servicer may be required to obtain
(other than the cost of regular annual inspections required to be borne by
Servicer under the Servicing Agreement).

ARTICLE 10 - MISCELLANEOUS

Section 10.1 Survival. This Agreement and all covenants, agreements,
representations and warranties made herein and in the certificates delivered
pursuant hereto shall survive the making by Lender of the Loan and the execution
and delivery to Lender of the Note, and shall continue in full force and effect
so long as all or any of the Debt is outstanding and unpaid unless a longer
period is expressly set forth herein or in the other Loan Documents. Whenever in
this Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the legal representatives, successors and assigns of such
party. All covenants, promises and agreements in this Agreement, by or on behalf
of Borrower, shall inure to the benefit of the legal representatives, successors
and assigns of Lender.

Section 10.2 Lender’s Discretion. Whenever pursuant to this Agreement, Lender
exercises any right given to it to approve or disapprove, or any arrangement or
term is to be satisfactory to Lender, the decision of Lender to approve or
disapprove or to decide whether arrangements or terms are satisfactory or not
satisfactory shall (except as is otherwise specifically herein provided) be in
the sole discretion of Lender and shall be final and conclusive.

Section 10.3 Governing Law.

(a) THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF NEW YORK, THE LOAN WAS MADE BY
LENDER AND ACCEPTED BY BORROWER IN THE STATE OF NEW YORK, AND THE PROCEEDS OF
THE LOAN DELIVERED PURSUANT HERETO WERE DISBURSED FROM THE STATE OF NEW YORK,
WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND
TO THE UNDERLYING TRANSACTION EMBODIED HEREBY,

 

86



--------------------------------------------------------------------------------

AND IN ALL RESPECTS, INCLUDING, WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS AGREEMENT,
THE NOTE AND THE OTHER LOAN DOCUMENTS AND THE OBLIGATIONS ARISING HEREUNDER AND
THEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE
(WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS) AND ANY APPLICABLE LAW OF
THE UNITED STATES OF AMERICA, EXCEPT THAT AT ALL TIMES THE PROVISIONS FOR THE
CREATION, PERFECTION, AND ENFORCEMENT OF THE LIEN AND SECURITY INTEREST CREATED
PURSUANT HERETO AND PURSUANT TO THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY
AND CONSTRUED ACCORDING TO THE LAW OF THE STATE IN WHICH THE PROPERTY IS
LOCATED, IT BEING UNDERSTOOD THAT, TO THE FULLEST EXTENT PERMITTED BY THE LAW OF
SUCH STATE, THE LAW OF THE STATE OF NEW YORK SHALL GOVERN THE CONSTRUCTION,
VALIDITY AND ENFORCEABILITY OF ALL LOAN DOCUMENTS AND ALL OF THE OBLIGATIONS
ARISING HEREUNDER OR THEREUNDER. TO THE FULLEST EXTENT PERMITTED BY LAW,
BORROWER HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT
THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS AGREEMENT, THE NOTE AND THE OTHER
LOAN DOCUMENTS, AND THIS AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS SHALL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

(b) ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWER ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS MAY AT LENDER’S
OPTION BE INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE CITY OF NEW YORK,
COUNTY OF NEW YORK, PURSUANT TO SECTION 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW AND BORROWER WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR HEREAFTER
HAVE BASED ON VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH SUIT, ACTION OR
PROCEEDING, AND BORROWER HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY
SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING. BORROWER DOES HEREBY DESIGNATE AND
APPOINT:

Corporation Service Company

1180 Avenue of the Americas, Suite 210

New York, New York 10036

AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF
PROCESS UPON SAID

 

87



--------------------------------------------------------------------------------

AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF SAID SERVICE MAILED OR DELIVERED TO
BORROWER IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN EVERY RESPECT
EFFECTIVE SERVICE OF PROCESS UPON BORROWER IN ANY SUCH SUIT, ACTION OR
PROCEEDING IN THE STATE OF NEW YORK. BORROWER (I) SHALL GIVE PROMPT NOTICE TO
LENDER OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER, (II) MAY AT ANY
TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE AUTHORIZED AGENT WITH AN
OFFICE IN NEW YORK, NEW YORK (WHICH SUBSTITUTE AGENT AND OFFICE SHALL BE
DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF PROCESS), AND (III) SHALL
PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED AGENT CEASES TO HAVE AN
OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED WITHOUT LEAVING A SUCCESSOR.

Section 10.4 Modification, Waiver in Writing. No modification, amendment,
extension, discharge, termination or waiver of any provision of this Agreement,
or of the Note, or of any other Loan Document, nor consent to any departure by
Borrower therefrom, shall in any event be effective unless the same shall be in
a writing signed by the party against whom enforcement is sought, and then such
waiver or consent shall be effective only in the specific instance, and for the
purpose, for which given. Except as otherwise expressly provided herein, no
notice to, or demand on Borrower, shall entitle Borrower to any other or future
notice or demand in the same, similar or other circumstances.

Section 10.5 Delay Not a Waiver. Neither any failure nor any delay on the part
of Lender in insisting upon strict performance of any term, condition, covenant
or agreement, or exercising any right, power, remedy or privilege hereunder, or
under the Note or under any other Loan Document, or any other instrument given
as security therefor, shall operate as or constitute a waiver thereof, nor shall
a single or partial exercise thereof preclude any other future exercise, or the
exercise of any other right, power, remedy or privilege. In particular, and not
by way of limitation, by accepting payment after the due date of any amount
payable under this Agreement, the Note or any other Loan Document, Lender shall
not be deemed to have waived any right either to require prompt payment when due
of all other amounts due under this Agreement, the Note or the other Loan
Documents, or to declare a default for failure to effect prompt payment of any
such other amount.

Section 10.6 Notices. All notices, consents, approvals and requests required or
permitted hereunder or under any other Loan Document shall be given in writing
and shall be effective for all purposes if hand delivered or sent by
(a) certified or registered United States mail, postage prepaid, return receipt
requested or (b) expedited prepaid delivery service, either commercial or United
States Postal Service, with proof of attempted delivery, and by telecopier (with
answer back acknowledged), addressed as follows (or at such other address and
Person as shall be designated from time to time by any party hereto, as the case
may be, in a written notice to the other parties hereto in the manner provided
for in this Section):

If to Lender:                JPMorgan Chase Bank, National Association

  383 Madison Avenue

  New York, New York 10179

  Attention: Joseph E. Geoghan

  Facsimile No.: (212) 834-6029

 

88



--------------------------------------------------------------------------------

with a copy to:            JPMorgan Chase Bank, National Association

  Four New York Plaza, 20th Floor

  New York, NY 10004

  Attention: Nancy Alto

  Facsimile No.: (212) 623-4779

  and

  Katten Muchin Rosenman LLP

  550 South Tryon St, Suite 2900

  Charlotte, North Carolina 28202

  Attention: Daniel S. Huffenus

  Facsimile No.: (704) 344-3056

If to Borrower:            1900 Main Street, Suite 700

  Irvine, California 92614

  Attention: James Wolford

  Facsimile No.: (949) 252-0212

With a copy to:            Hirschler Fleischer

  2100 E. Cary Street

  Richmond, VA 23223

  Attention: Thomas G. Voekler

  Facsimile No.: (804) 644-0957

A notice shall be deemed to have been given: in the case of hand delivery, at
the time of delivery; in the case of registered or certified mail, when
delivered or the first attempted delivery on a Business Day; or in the case of
expedited prepaid delivery and telecopy, upon the first attempted delivery on a
Business Day; or in the case of telecopy, upon sender’s receipt of a
machine-generated confirmation of successful transmission after advice by
telephone to recipient that a telecopy notice is forthcoming.

Section 10.7 Trial by Jury. BORROWER HEREBY AGREES NOT TO ELECT A TRIAL BY JURY
OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY JURY
FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD
TO THE LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN
CONNECTION THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY
AND VOLUNTARILY BY BORROWER, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH
INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE
ACCRUE. LENDER IS HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY
PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY BORROWER.

 

89



--------------------------------------------------------------------------------

Section 10.8 Headings. The Article and/or Section headings and the Table of
Contents in this Agreement are included herein for convenience of reference only
and shall not constitute a part of this Agreement for any other purpose.

Section 10.9 Severability. Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

Section 10.10 Preferences. Lender shall have the continuing and exclusive right
to apply or reverse and reapply any and all payments by Borrower to any portion
of the obligations of Borrower hereunder. To the extent Borrower makes a payment
or payments to Lender, which payment or proceeds or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then, to
the extent of such payment or proceeds received, the obligations hereunder or
part thereof intended to be satisfied shall be revived and continue in full
force and effect, as if such payment or proceeds had not been received by
Lender.

Section 10.11 Waiver of Notice. Borrower shall not be entitled to any notices of
any nature whatsoever from Lender except with respect to matters for which this
Agreement or the other Loan Documents specifically and expressly provide for the
giving of notice by Lender to Borrower and except with respect to matters for
which Borrower is not, pursuant to applicable Legal Requirements, permitted to
waive the giving of notice. Borrower hereby expressly waives the right to
receive any notice from Lender with respect to any matter for which this
Agreement or the other Loan Documents do not specifically and expressly provide
for the giving of notice by Lender to Borrower.

Section 10.12 Remedies of Borrower. In the event that a claim or adjudication is
made that Lender or its agents have acted unreasonably or unreasonably delayed
acting in any case where by law or under this Agreement or the other Loan
Documents, Lender or such agent, as the case may be, has an obligation to act
reasonably or promptly, Borrower agrees that neither Lender nor its agents shall
be liable for any monetary damages, and Borrower’s sole remedies shall be
limited to commencing an action seeking injunctive relief or declaratory
judgment. The parties hereto agree that any action or proceeding to determine
whether Lender has acted reasonably shall be determined by an action seeking
declaratory judgment.

Section 10.13 Expenses; Indemnity.

(a) Borrower covenants and agrees to pay or, if Borrower fails to pay, to
reimburse, Lender upon receipt of written notice from Lender for all costs and
expenses (including reasonable attorneys’ fees and expenses) incurred by Lender
in connection with (i) the preparation, negotiation, execution and delivery of
this Agreement and the other Loan Documents and the consummation of the
transactions contemplated hereby and thereby and all the costs of furnishing all
opinions by counsel for Borrower (including without limitation any opinions
requested by Lender as to any legal matters arising under this Agreement or the
other

 

90



--------------------------------------------------------------------------------

Loan Documents with respect to the Property); (ii) Borrower’s ongoing
performance of and compliance with Borrower’s respective agreements and
covenants contained in this Agreement and the other Loan Documents on its part
to be performed or complied with after the Closing Date, including, without
limitation, confirming compliance with environmental and insurance requirements;
(iii) Lender’s ongoing performance and compliance with all agreements and
conditions contained in this Agreement and the other Loan Documents on its part
to be performed or complied with after the Closing Date; (iv) the negotiation,
preparation, execution, delivery and administration of any consents, amendments,
waivers or other modifications to this Agreement and the other Loan Documents
and any other documents or matters requested by Lender; (v) securing Borrower’s
compliance with any requests made pursuant to the provisions of this Agreement;
(vi) the filing and recording fees and expenses, title insurance and fees and
expenses of counsel for providing to Lender all required legal opinions, and
other similar expenses incurred in creating and perfecting the Lien in favor of
Lender pursuant to this Agreement and the other Loan Documents; (vii) enforcing
or preserving any rights, in response to third party claims or the prosecuting
or defending of any action or proceeding or other litigation, in each case
against, under or affecting Borrower, this Agreement, the other Loan Documents,
the Property, or any other security given for the Loan; and (viii) enforcing any
obligations of or collecting any payments due from Borrower under this
Agreement, the other Loan Documents or with respect to the Property (including,
without limitation, any fees incurred by Servicer in connection with the
transfer of the Loan to a special servicer prior to a Default or Event of
Default) or in connection with any refinancing or restructuring of the credit
arrangements provided under this Agreement in the nature of a “work out” or of
any insolvency or bankruptcy proceedings; provided, however, that Borrower shall
not be liable for the payment of any such costs and expenses to the extent the
same arise by reason of the gross negligence, illegal acts, fraud or willful
misconduct of Lender. Any cost and expenses due and payable to Lender may be
paid from any amounts in the Lockbox Account or Cash Management Account, as
applicable.

(b) Borrower shall indemnify, defend and hold harmless the Indemnified Parties
from and against any and all other liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, claims, costs, expenses and disbursements
of any kind or nature whatsoever (including, without limitation, the reasonable
fees and disbursements of counsel in connection with any investigative,
administrative or judicial proceeding commenced or threatened, whether or not an
Indemnified Party shall be designated a party thereto), that may be imposed on,
incurred by, or asserted against any Indemnified Party in any manner relating to
or arising out of (i) any breach by Borrower of its obligations under, or any
material misrepresentation by Borrower contained in, this Agreement or the other
Loan Documents, or (ii) the use or intended use of the proceeds of the Loan
(collectively, the “Indemnified Liabilities”); provided, however, that Borrower
shall not have any obligation to any Indemnified Party hereunder to the extent
that such Indemnified Liabilities arise from the gross negligence, illegal acts,
fraud or willful misconduct of such Indemnified Party. To the extent that the
undertaking to indemnify, defend and hold harmless set forth in the preceding
sentence may be unenforceable because it violates any law or public policy,
Borrower shall pay the maximum portion that it is permitted to pay and satisfy
under applicable law to the payment and satisfaction of all Indemnified
Liabilities incurred by the Indemnified Parties.

 

91



--------------------------------------------------------------------------------

(c) Borrower covenants and agrees to pay for or, if Borrower fails to pay, to
reimburse Lender for, any fees and expenses incurred by any Rating Agency in
connection with any Rating Agency review of the Loan, the Loan Documents or any
transaction contemplated thereby or any consent, approval, waiver or
confirmation obtained from such Rating Agency pursuant to the terms and
conditions of this Agreement or any other Loan Document and Lender shall be
entitled to require payment of such fees and expenses as a condition precedent
to the obtaining of any such consent, approval, waiver or confirmation.

Section 10.14 Schedules Incorporated. The Schedules annexed hereto are hereby
incorporated herein as a part of this Agreement with the same effect as if set
forth in the body hereof.

Section 10.15 Offsets, Counterclaims and Defenses. Any assignee of Lender’s
interest in and to this Agreement, the Note and the other Loan Documents shall
take the same free and clear of all offsets, counterclaims or defenses which are
unrelated to such documents which Borrower may otherwise have against any
assignor of such documents, and no such unrelated counterclaim or defense shall
be interposed or asserted by Borrower in any action or proceeding brought by any
such assignee upon such documents and any such right to interpose or assert any
such unrelated offset, counterclaim or defense in any such action or proceeding
is hereby expressly waived by Borrower.

Section 10.16 No Joint Venture or Partnership; No Third Party Beneficiaries.

(a) Borrower and Lender intend that the relationships created hereunder and
under the other Loan Documents be solely that of borrower and lender. Nothing
herein or therein is intended to create a joint venture, partnership, tenancy in
common, or joint tenancy relationship between Borrower and Lender nor to grant
Lender any interest in the Property other than that of mortgagee, beneficiary or
lender.

(b) This Agreement and the other Loan Documents are solely for the benefit of
Lender and Borrower and nothing contained in this Agreement or the other Loan
Documents shall be deemed to confer upon anyone other than Lender and Borrower
any right to insist upon or to enforce the performance or observance of any of
the obligations contained herein or therein. All conditions to the obligations
of Lender to make the Loan hereunder are imposed solely and exclusively for the
benefit of Lender and no other Person shall have standing to require
satisfaction of such conditions in accordance with their terms or be entitled to
assume that Lender will refuse to make the Loan in the absence of strict
compliance with any or all thereof and no other Person shall under any
circumstances be deemed to be a beneficiary of such conditions, any or all of
which may be freely waived in whole or in part by Lender if, in Lender’s sole
discretion, Lender deems it advisable or desirable to do so.

Section 10.17 Publicity. All news releases, publicity or advertising by Borrower
or its Affiliates through any media intended to reach the general public which
refers to the Loan Documents or the financing evidenced by the Loan Documents,
to Lender, JPMorgan Chase Bank, National Association or any of their Affiliates
shall be subject to the prior written approval of Lender and JPMorgan Chase
Bank, National Association in their sole discretion; provided that the foregoing
approval right shall not pertain to required regulatory filings by Borrower or
its Affiliates.

 

92



--------------------------------------------------------------------------------

Section 10.18 Waiver of Marshalling of Assets. To the fullest extent permitted
by law, Borrower, for itself and its successors and assigns, waives all rights
to a marshalling of the assets of Borrower, Borrower’s partners and others with
interests in Borrower, and of the Property, and agrees not to assert any right
under any laws pertaining to the marshalling of assets, the sale in inverse
order of alienation, homestead exemption, the administration of estates of
decedents, or any other matters whatsoever to defeat, reduce or affect the right
of Lender under the Loan Documents to a sale of the Property for the collection
of the Debt without any prior or different resort for collection or of the right
of Lender to the payment of the Debt out of the net proceeds of the Property in
preference to every other claimant whatsoever.

Section 10.19 Waiver of Counterclaim. Borrower hereby waives the right to assert
a counterclaim, other than a compulsory counterclaim, in any action or
proceeding brought against it by Lender or its agents.

Section 10.20 Conflict; Construction of Documents; Reliance. I n the event of
any conflict between the provisions of this Agreement and any of the other Loan
Documents, the provisions of this Agreement shall control. The parties hereto
acknowledge that they were represented by competent counsel in connection with
the negotiation, drafting and execution of the Loan Documents and that such Loan
Documents shall not be subject to the principle of construing their meaning
against the party which drafted same. Borrower acknowledges that, with respect
to the Loan, Borrower shall rely solely on its own judgment and advisors in
entering into the Loan without relying in any manner on any statements,
representations or recommendations of Lender or any parent, subsidiary or
Affiliate of Lender. Lender shall not be subject to any limitation whatsoever in
the exercise of any rights or remedies available to it under any of the Loan
Documents or any other agreements or instruments which govern the Loan by virtue
of the ownership by it or any parent, subsidiary or Affiliate of Lender of any
equity interest any of them may acquire in Borrower, and Borrower hereby
irrevocably waives the right to raise any defense or take any action on the
basis of the foregoing with respect to Lender’s exercise of any such rights or
remedies. Borrower acknowledges that Lender engages in the business of real
estate financings and other real estate transactions and investments which may
be viewed as adverse to or competitive with the business of Borrower or its
Affiliates.

Section 10.21 Brokers and Financial Advisors. Borrower hereby represents that it
has dealt with no financial advisors, brokers, underwriters, placement agents,
agents or finders in connection with the transactions contemplated by this
Agreement, other than Holliday Fenoglio Fowler, L.P. Borrower hereby agrees to
indemnify, defend and hold Lender harmless from and against any and all claims,
liabilities, costs and expenses of any kind (including Lender’s attorneys’ fees
and expenses) in any way relating to or arising from a claim by any Person that
such Person acted on behalf of Borrower or Lender in connection with the
transactions contemplated herein. The provisions of this Section 10.21 shall
survive the expiration and termination of this Agreement and the payment of the
Debt. Notwithstanding the foregoing, Borrower acknowledges that Lender may pay
Holliday Fenoglio Fowler, L.P. a servicing strip in connection with certain of
the servicing activities to be performed by Holliday Fenoglio Fowler, L.P. on a
post-closing basis.

 

93



--------------------------------------------------------------------------------

Section 10.22 Prior Agreements. This Agreement and the other Loan Documents
contain the entire agreement of the parties hereto and thereto in respect of the
transactions contemplated hereby and thereby, and all prior agreements among or
between such parties, whether oral or written, between Borrower and Lender are
superseded by the terms of this Agreement and the other Loan Documents.

Section 10.23 Joint and Several Liability. If Borrower consists of more than one
(1) Person the obligations and liabilities of each Person shall be joint and
several.

Section 10.24 Certain Additional Rights of Lender (VCOC). Notwithstanding
anything to the contrary contained in this Agreement, Lender shall have:

(a) the right to routinely consult with and advise Borrower’s management
regarding the significant business activities and business and financial
developments of Borrower; provided, however, that such consultations shall not
include discussions of environmental compliance programs or disposal of
hazardous substances. Consultation meetings should occur on a regular basis (no
less frequently than quarterly) with Lender having the right to call special
meetings at any reasonable times and upon reasonable advance notice;

(b) the right, in accordance with the terms of this Agreement, to examine the
books and records of Borrower at any reasonable times upon reasonable notice;

(c) the right, in accordance with the terms of this Agreement, including,
without limitation, Section 5.1.11 hereof, to receive monthly, quarterly and
year end financial reports, including balance sheets, statements of income,
shareholder’s equity and cash flow, a management report and schedules of
outstanding indebtedness; and

(d) the right, without restricting any other rights of Lender under this
Agreement (including any similar right), to approve any acquisition by Borrower
of any other significant property (other than personal property required for the
day to day operation of the Property).

The rights described above in this Section 10.24 may be exercised by any entity
which owns and controls, directly or indirectly, substantially all of the
interests in Lender.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

94



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.

 

BORROWER:

TNP SRT SUMMIT POINT, LLC,

a Delaware limited liability company

By:  

TNP SRT Summit Point Holdings, LLC, a Delaware limited liability company, its
sole member

  By:  

TNP Strategic Retail Operating Partnership, LP, a Delaware limited partnership,
its manager

    By:  

TNP Strategic Retail Trust, Inc., a Maryland corporation, its general partner

      By:   /s/ James Wolford         Name: James Wolford         Title: CFO

 

LENDER: JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, a banking association
chartered under the laws of the United States of America By:   /s/ Jennifer
Lewin   Name: Jennifer Lewin   Title: Vice President

Signature Page – Loan Agreement



--------------------------------------------------------------------------------

SCHEDULE I

(Rent Roll)

 

SCH. I-1



--------------------------------------------------------------------------------

SCHEDULE II

(Required Repairs - Deadlines For Completion)

 

Item

   Immediate Cost     

Repair

Deadline for Completion

Repair roof leaks in Publix premises and blistered and wrinkles segments of
building roofs    $ 5,000.00       within 120 days after the Closing Date Repair
exterior wall segments at EIFS and investigate water issues at south wall of
cleaner. If evidence of mold is found, Borrower shall have a mold investigation
completed.    $ 3,000.00       within 120 days after the Closing Date

 

SCH. II-1



--------------------------------------------------------------------------------

SCHEDULE III

(Organizational Chart of Borrower)

LOGO [g273504g61o16.jpg]



--------------------------------------------------------------------------------

SCHEDULE IV

Description of Leasehold Parcel

[See attached]